            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 1 of 161

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


     WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
 1    HALE AND DORR LLP                              HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (admitted pro hac vice)
     mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
 3   2600 El Camino Real, Suite 400                Joseph J. Mueller (admitted pro hac vice)
     Palo Alto, CA 94306                           joseph.mueller@wilmerhale.com
 4   Telephone: (650) 858-6000                     Timothy D. Syrett (admitted pro hac vice)
     Fax: (650) 858-6100                           timothy.syrett@wilmerhale.com
 5
                                                   60 State Street
 6   WILMER CUTLER PICKERING                       Boston, MA 02109
       HALE AND DORR LLP                           Telephone: (617) 526-6000
 7   Leon B. Greenfield (admitted pro hac vice)    Fax: (617) 526-5000
     leon.greenfield@wilmerhale.com
 8   Amanda L. Major (admitted pro hac vice)
     amanda.major@wilmerhale.com
 9
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
     Telephone: (202) 663-6000
11   Fax: (202) 663-6363

12   Attorneys for Plaintiffs
     Intel Corporation, Apple Inc.
13

14                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
15

16   INTEL CORPORATION, APPLE INC.,                 Case No. 3:19-cv-07651-EMC
17
                                     Plaintiffs,
18
            v.
19
     FORTRESS INVESTMENT GROUP LLC,                 SECOND AMENDED COMPLAINT
20   FORTRESS CREDIT CO. LLC, UNILOC
     2017 LLC, UNILOC USA, INC., UNILOC
21   LUXEMBOURG S.A.R.L., VLSI
22   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., and IXI IP,
23   LLC,                                           JURY TRIAL DEMANDED

24                                   Defendants.
25

26

27

28
     Case No. 3:19-cv-07651-EMC                                    SECOND AMENDED COMPLAINT
               Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 2 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1             Plaintiffs Intel Corporation (“Intel”) and Apple Inc. (“Apple”), on personal knowledge as

 2   to their own acts, and on information and belief as to all other acts based on their own and their

 3   attorneys’ investigation, by and through their attorneys, allege as follows:

 4                                            INTRODUCTION
 5             1.     Intel and Apple bring this action under Section 1 of the Sherman Act and Sections

 6   4, 7, and 16 of the Clayton Act, 15 U.S.C. §§ 1, 15, 18, and 26; under Cal. Bus. & Prof. Code

 7   § 17200 et seq.; and to prevent and restrain Defendants’ anticompetitive conduct and other

 8   violations of the law.
 9             2.     Rather than promote the progress of science and useful arts, patent assertion entities

10   (“PAEs”), including Defendants, that aggressively pursue meritless litigation have long been

11   recognized to harm and deter innovation. For example, one study estimated that patent litigation

12   brought by PAEs in the United States resulted in expenditures of $29 billion in 2011 for licensing

13   fees, legal fees, and other costs of responding to PAE litigation. 1 Another study found, by looking

14   at the impact on stock price, that lawsuits by PAEs from 1990 through 2010 were responsible for

15   the defendants losing half a trillion dollars.2 And those losses are not offset by corresponding

16   gains to patent holders that promote innovation. One study found that the profits received by PAEs

17   from litigation amounted to less than 10% of the lost share value of companies targeted by the

18   PAEs. 3

19             3.     Based on such studies, the President’s Council of Economic Advisers, the National

20   Economic Council, and the Office of Science & Technology Policy warned in a 2013 report that

21   “Patent Assertion Entities . . . focus on aggressive litigation, using such tactics as: . . . creating

22   shell companies that make it difficult for defendants to know who is suing them; and asserting that

23

24

25   1
       James Bessen; Michael J. Meurer, The Direct Costs from NPE Disputes, 99 Cornell L. Rev. 387,
     389-90 (2014).
26   2
       James Bessen; Jennifer Ford; Michael J. Meurer, The Private and Social Costs of Patent Trolls,
     34 Regulation 26, 31 (2011).
27   3
       Bessen & Meurer, supra note 1, at 411.
28
     Case No. 3:19-cv-07651-EMC                         1                  SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 3 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   their patents cover inventions not imagined at the time they were granted.” 4 Further, the report

 2   concluded that PAEs “have had a negative impact on innovation and economic growth.” 5

 3           4.      Recognition of the threat posed by improper patent assertions has led to judicial

 4   determinations clarifying the law and legislative changes with the potential to curb meritless

 5   litigation. In 2011, the U.S. Court of Appeal for the Federal Circuit struck down the overreaching

 6   presumption offered by Defendant Uniloc USA, Inc. (“Uniloc USA”) that, as a rule of thumb,

 7   infringement of a single patent warranted twenty-five percent of the product’s profit. The same

 8   year, Congress enacted the Leahy Smith America Invents Act, including inter partes review
 9   procedures through which the Patent Trial and Appeal Board (“PTAB”) of the U.S. Patent &

10   Trademark Office (“USPTO”) can be asked to review whether issued patents are actually valid.

11   And in 2014, the Supreme Court held in Alice Corp. v. CLS Bank International, 573 U.S. 208

12   (2014), that inventions directed to abstract ideas could not be patented unless they contain an

13   “inventive concept” beyond implementation of the abstract idea in computer code.

14           5.      In 2016, the Council of Economic Advisers returned to the subject of PAEs,

15   observing that research since 2013 continues to show “that a substantial amount of patent litigation

16   in the United States, often with little substantive merit, often arises from certain types of NPEs

17   [non-practicing entities] called ‘patent assertion entities.’” 6 But the Council noted that legislative

18   and judicial actions, such as those described above, are “promising in that all of them should reduce

19   the level of frivolous patent litigation.” 7

20           6.      In the face of these challenges, PAEs have evolved. PAEs have increasingly been

21   partnering with investment firms to fuel their litigation. This trend is part of a larger trend in the

22   growth of third-party investment in litigation generally. Although the precise scale of investment

23

24

25   4
       Executive Office of the President, Patent Assertion and U.S. Innovation at 1 (June 2013).
     5
       Id. at 2.
26   6
       Council of Economic Advisers Issue Brief, The Patent Litigation Landscape: Recent Research
     and Developments at 2 (March 2016).
27   7
       Id. at 7.
28
     Case No. 3:19-cv-07651-EMC                        2                  SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 4 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   in litigation is unknown, estimates put it in the tens of billions of dollars. 8 As one example, the

 2   largest litigation investor reported having investments of $2.8 billion in 2019. 9

 3           7.      Having deep-pocketed investment firms standing behind them has made PAEs only

 4   more aggressive. Indeed, to meet the expectations of their new investors for high returns, PAEs

 5   must act ever more aggressively. These new investors are content to incur loss after loss so long

 6   as they have the chance to hit a windfall reward that will justify their investment. Patent assertion

 7   thus becomes simply a numbers game disassociated from the merits of the underlying patents, with

 8   PAEs and their investors betting that serial assertions with aggressive demands will strike a jackpot
 9   eventually making up for many other losses. Consistent with this strategy, assertions by non-

10   practicing entities have increased in each of the last three years. 10

11           8.      A central player in this emerging investment strategy is Fortress Investment Group

12   LLC (“Fortress”). Fortress is an investment firm that went public in 2007. Fortress’s shares traded

13   at over $35 per share after going public, but one decade later, Fortress was struggling with poor

14   returns and its share price had plummeted to around $5 per share in 2017. Fortress was acquired

15   that year by SoftBank Group Corp. (“SoftBank”) for $3.3 billion. Fortress contends it is “a leading,

16   highly diversified global investment manager” and claims to have approximately $49.9 billion of

17   assets under management as of the third quarter of 2020. 11 One way in which Fortress has tried to

18   turn around its performance and justify SoftBank’s investment in it is through increased

19   speculation on patent assertions.

20           9.      Intel and Apple bring this complaint to end a campaign of anticompetitive patent

21   aggregation by Fortress and a web of PAEs that Fortress owns or controls. Fortress has used its

22

23   8
       Brian Baker, In low-yield environment, litigation finance booms, MarketWatch (Aug, 21, 2018)
     (reporting an estimate of $50 to $100 billion invested in litigation finance); L.M. Sixel, Private
24   equity’s latest investment? Lawsuits, Houston Chronicle (May 18, 2018) (reporting an estimate of
     $30 billion invested in lawsuits).
25   9
       Burford Capital, Investor Presentation – 1H 2019 Results at 5 (July 25, 2019).
     10
         Unified Patents, 2020 Patent Dispute Report: Year in Review (Jan. 1, 2021) (“NPE-related
26   litigation increased by 17% from 2019, with 2,291 cases. This is a high since 2016. Also, the total
     number of patent disputes increased by nearly 12% from 2019 and nearly matched 2016.”).
27   11
        Fortress, https://www.fortress.com/about (last visited Feb. 26, 2021).
28
     Case No. 3:19-cv-07651-EMC                         3                     SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 5 of 161

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   stable of PAEs to aggregate a massive but obscured portfolio of patents that purportedly read on

 2   high-tech consumer and enterprise electronic devices and components or software therein and

 3   processes used to manufacture them. As detailed below, that portfolio includes enormous numbers

 4   of patents that are substitutes and complements for one another in antitrust markets consisting of

 5   patents that perform specific functions in electronic products.         Before Defendants’ patent

 6   aggregation scheme, competition among diffuse owners of those patents constrained the royalties

 7   that those predecessor owners could demand and obtain from product suppliers. By eliminating

 8   competition, Defendants’ aggregation scheme has resulted in product suppliers having very few if
 9   any alternatives to Defendants to license patents in many of those antitrust markets, resulting in

10   inflated royalties and reduced output in those markets (as well as in downstream product markets)

11   and for licenses to Defendants’ overall portfolio.

12             10.    As further described below, the success of this aggregation and its anticompetitive

13   effects can be seen in the disparity between (1) the prices at which Fortress and Defendants

14   acquired substitute and complementary patents and/or valued such patents before aggregation and

15   (2) the significantly higher amounts that Defendants have obtained as royalties or sought in

16   damages for these same patents after they have been aggregated under Fortress’s control in the

17   relevant patent markets.

18             11.    Litigation damages demands should reflect the patent holder’s good faith valuation

19   of its patent in the market. As the Federal Circuit has instructed, a trial court “must carefully tie

20   proof of damages to the claimed invention’s footprint in the market place.” 12 Further, Defendants’

21   damages requests and contentions, described in more detail below, are submitted as part of court-

22   ordered exchanges of information between parties where the lawyers acting for Defendants are

23   under ethical and professional obligations to litigate with candor. For example, American Bar

24   Association Model Rule of Professional Conduct 4.1 provides that “[i]n the course of representing

25   a client a lawyer shall not knowingly . . . make a false statement of material fact or law to a third

26

27   12
          ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010).
28
     Case No. 3:19-cv-07651-EMC                        4                 SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 6 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   person[.]”     Likewise, under Model Rule of Professional Conduct 3.1, a lawyer “shall not

 2   knowingly . . . offer evidence that the lawyer knows to be false.” Accordingly, Defendants’

 3   damages demands should represent their good faith estimate of the perceived value of their patents

 4   in the relevant markets and the amounts they genuinely expect to receive from Apple or Intel if

 5   they prevail in litigation. Even if Intel and Apple dispute these figures (and liability for the asserted

 6   patents), they must take them seriously because Defendants have indicated they will pursue them.

 7   Indeed, it is a core component of Fortress’s anticompetitive scheme to aggressively seek and to

 8   obtain such supracompetitive royalties after aggregating patents. Reflecting the seriousness with
 9   which Intel takes damage demands, it has disclosed to investors in its securities filings VLSI’s

10   damages demands in various cases. Recently, VLSI was awarded $2.175 billion in damages

11   against Intel based on a jury’s finding that Intel infringed two VLSI patents. Although Intel denies

12   that it infringes and that the damages award is proper (and the decision remains subject to appeal),

13   the jury awarded VLSI close to what it sought from Intel, demonstrating that damages demands

14   are not just requests.

15            12.     In addition, almost all of the patents that Defendants have aggregated and asserted

16   against Intel and Apple were not previously asserted by their prior owners—sophisticated

17   companies, many of which had experience asserting patents. The prior owners’ behavior indicated

18   a willingness to litigate when that litigation was in their profit-maximizing interests. But absent

19   elimination of competition as a result of aggregation, assertions of the patents that were ultimately

20   asserted against Apple and Intel had insufficient expected value to make the assertions worth the

21   costs to those prior owners. That calculus changed once Fortress and the other Defendants

22   aggregated those same patents and thereby eliminated the competitive constraints the prior owners

23   faced.    Defendants’ decisions to assert previously-unasserted patents demonstrates a post-

24   aggregation increase in price and/or licensing value attributable to aggregation and the resulting

25   elimination of competition. In other words, the value to the prior owners of asserting the

26   transferred patents was outweighed by the costs of doing so before aggregation because the value

27   of the patents was constrained by competition in the markets for those patents and the owners

28
     Case No. 3:19-cv-07651-EMC                         5                   SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 7 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   lacked market power. The prior owners thus did not assert them. Likewise, the prior owners could

 2   not have obtained the licensing amounts for the aggregated patents that Defendants have obtained

 3   or seek without the benefit of eliminating competition through aggregation. If the prior owners

 4   had been able to obtain such supracompetitive royalties, they would not have sold their patents to

 5   Defendants for amounts far below what Defendants have obtained or seek in royalties, and instead

 6   either would have sought to license the transferred patents themselves or sold them to Defendants

 7   at far higher prices. Indeed, except for limited exceptions described below, the aggregated patents

 8   had not previously been offered to Apple or Intel to license, and thus, on information and belief,
 9   nor to other similarly-situated potential licensees. The prior owners thus were seeking no royalties

10   for the aggregated patents before their sale. Further, given the six-year limitation on damages

11   under 35 U.S.C. § 286, when a patent that was more than six years old was aggregated, it meant

12   that Defendants could not seek royalties for years predating the six-year period. Accordingly,

13   there are pre-aggregation years in which the effective royalties for certain aggregated patents were

14   zero.

15           13.    The prior owners were willing to sell the patents to Defendants at prices that are far

16   below the post-aggregation amounts Defendants have sought because they could not seek such

17   amounts without the benefit of eliminating competition through aggregation.               But, after

18   aggregation and no longer facing the competitive restraint from competing substitute patents,

19   Defendants have market power in the relevant patent markets described below and now the benefits

20   to Defendants of asserting those same patents outweigh the costs of doing so. Accordingly,

21   Defendants assert their aggregated patents and impose a cost on Apple, Intel, and others—either

22   in the form of supracompetitive royalties or the cost of fending off excessive royalty demands

23   through litigation. In this way, demands for supracompetitive royalties made in litigation impose

24   a cost on Apple, Intel, and others even if they have not yet been paid—those demands require

25   significant expenditures of fees to defend against or are the benchmark against which royalty

26   amounts for licenses are negotiated.

27

28
     Case No. 3:19-cv-07651-EMC                       6                  SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 8 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          14.     By employing a network of PAEs that it either owns or controls, Fortress has

 2   created a web of entities that obscures Fortress’s puppeteering role in this scheme. Rather than

 3   enhancing efficiency, Fortress uses aggregation to undermine it by eliminating competition and

 4   creating a structure in which Fortress and its PAEs benefit by making endless patent assertions.

 5   Those patent assertions often include assertions of weak patents—i.e., those that never would have

 6   been asserted by their former owners because they faced competition for licensing those patents

 7   before Fortress and Defendants eliminated that competition through aggregation. The amounts

 8   that Defendants seek for individual patents are so large—multiples of what they paid to obtain the
 9   asserted patents along with many others—that they demonstrate that those demands are

10   attributable to aggregation rather than any efficiencies that Fortress and Defendants may purport

11   to create. Prior owners (including many that have shown a willingness to litigate patents) would

12   have asserted the transferred patents and sought to obtain the amounts that Defendants now seek

13   if they could have, but they could not do so without the benefit of aggregation. Further, that the

14   prior owners of the asserted patents—sophisticated entities experienced with patents—sold their

15   patents for much lower prices than Defendants now seek demonstrates that those increased

16   amounts Defendants seek are attributable to aggregation and the elimination of competition among

17   competing substitute patents rather than the intrinsic value of the patents.

18          15.     Fortress and its PAEs assert their patents in order to stretch the resources of their

19   targets and increase the possibility that those weak patents will improperly be found valid and

20   infringed or the prospect that a target (like Intel or Apple) will agree to a license to resolve the

21   threat posed by Fortress and its PAEs. Thus, rather than promoting the procompetitive benefits of

22   the patent system by increasing innovation and output, Fortress’s scheme has the opposite effect.

23   Fortress and its PAEs impose a tax on the electronics industry that increases prices, decreases

24   output, dampens innovation, and ultimately harms consumers. To the extent that Fortress and the

25   other Defendants have patents that would actually be of value to potential licensees, the transfer

26   of those patents to Fortress’s control limits access to them because those patents are now held by

27   entities that, in light of the elimination of competition that constrained their prices, now have no

28
     Case No. 3:19-cv-07651-EMC                        7                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 9 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   incentive to license patents in a way that captures royalties that are commensurate with their actual

 2   value. Instead, those entities have incentives to obtain excessive monopoly rents by exploiting

 3   patent portfolios that aggregate substitute patents with many meritless patents.

 4           16.     Through its anticompetitive aggregation scheme involving substitute patents whose

 5   owners formerly competed with one another to license product suppliers, Fortress has engaged in

 6   anticompetitive conduct by creating a portfolio of patents that purportedly read on electronic

 7   devices and components or software therein and processes used to manufacture them that allows

 8   it to charge far more than the competitive prices for licenses and the value of the inventive
 9   contributions (if any) of the patents. Fortress and its PAEs seek to use that ill-gotten power to

10   extract and extort exorbitant revenues unfairly and anticompetitively from Intel, Apple, and other

11   suppliers of electronic devices or components or software for such devices, and ultimately from

12   consumers of those products. Fortress’s aggregation scheme with Defendant PAEs is thus

13   intended for an anticompetitive purpose—to invest in patents at costs lower than the holdup value

14   of the patents to ensnare as many potential licensees as possible, eliminate competition that existed

15   before the aggregation, and allow Fortress and the other Defendants to assert as many possible

16   claims of infringement to tax the commercial use of existing technology at rates beyond the actual

17   value (if any) of the aggregated patents.

18           17.     In furtherance of the anticompetitive scheme, Fortress and the other Defendants

19   have deployed patents in waves of lawsuits against their targets without regard for the merits of

20   the claims. Fortress and its PAEs operate based on volume and repetition, targeting the resolve of

21   the targets instead of establishing the merits and value of the patents. Given the size of the portfolio

22   and the aggregation of substitute patents, Fortress and its PAEs can deploy patent after patent in

23   case after case against their targets with the threat of ever more patent assertions and ever more

24   litigation. Faced with this threat, many victims have agreed to settle, rather than to challenge

25   Fortress and its PAEs, for amounts that reflect not the merits of the underlying patents but the

26   effectiveness of the Fortress model in eliminating competition through aggregation. Other targets,

27   such as Apple and Intel, are forced to expend enormous resources on litigation and face ongoing

28
     Case No. 3:19-cv-07651-EMC                         8                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 10 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   and future serial patent assertions by Defendants as a result of the competition that has been

 2   eliminated through Defendants’ patent aggregation scheme.           Thus, Fortress and the other

 3   Defendants foreclose the possibility—which existed before aggregation—that licensing from

 4   alternative licensors or litigation can be an economic alternative to licensing patents from

 5   Defendants.

 6          18.     Intel and Apple bring this action to remedy the harms that they have already

 7   suffered from Defendants’ violations of federal antitrust and state unfair competition laws and to

 8   prevent further harm to themselves, the broader electronics industry, and U.S. consumers.
 9                                               PARTIES
10          19.     Plaintiff Intel develops, manufactures, and sells integrated digital technology

11   products. Intel is a corporation organized and existing under the laws of the State of Delaware,

12   having its principal place of business within this District at 2200 Mission College Boulevard, Santa

13   Clara, California.

14          20.     Plaintiff Apple designs and sells innovative, iconic consumer electronics such as

15   the iPhone, iPad, and MacBook. Apple is a corporation organized and existing under the laws of

16   the State of California with its principal place of business within this District at One Apple Park

17   Way, Cupertino, California.

18          21.     Defendant Fortress claims to be a Delaware limited liability company. Fortress

19   does business and maintains an office within this District at One Market Plaza, Spear Tower, 42nd

20   Floor, San Francisco, California.

21          22.     Defendant Fortress Credit Co. LLC (“Fortress Credit”) claims to be a Delaware

22   limited liability company with its principal place of business at 1345 Avenue of Americas, 46th

23   Floor, New York, New York. Fortress Credit is registered with the California Secretary of State

24   to do business in California and also maintains an office within this District at One Market Plaza,

25   Spear Tower, 42nd Floor, San Francisco, California. Fortress Credit is an affiliate of Fortress.

26

27

28
     Case No. 3:19-cv-07651-EMC                       9                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 11 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          23.     Defendant Uniloc 2017 LLC (“Uniloc 2017”) claims to be a Delaware limited

 2   liability company with addresses at 1209 Orange Street, Wilmington, Delaware; 620 Newport

 3   Center Drive, Newport Beach, California; and 102 N. College Avenue, Suite 303, Tyler, Texas.

 4          24.     Defendant Uniloc USA claims to be a Texas corporation with a principal place of

 5   business at Legacy Town Center I, Suite 380, 7160 Dallas Parkway, Plano, Texas. Uniloc USA is

 6   registered with the California Secretary of State to do business in California and also maintains an

 7   office in Newport Beach, California, where it conducts strategy meetings.

 8          25.     Defendant Uniloc Luxembourg, S.à.r.l. (“Uniloc Luxembourg”) claims to be a
 9   Luxembourg company having a principal place of business at 15, Rue Edward Steichen, 4th Floor,

10   L-2540, Luxembourg. Uniloc Luxembourg’s CEO Craig Etchegoyen maintains a residence in

11   Newport Beach, California, where he spends about 20 percent of his time and which he uses to

12   conduct Uniloc Luxembourg business. Uniloc Luxembourg’s chief financial officer, Drake

13   Turner, resides and works in Southern California. Mr. Turner’s responsibilities include preparing

14   Uniloc Luxembourg’s financial documents and negotiating terms with companies, including

15   Fortress, that have security interests in Uniloc Luxembourg’s patents. Uniloc Luxembourg

16   conducts business at Uniloc USA’s office in Newport, California.

17          26.     Defendant VLSI Technology LLC (“VLSI”) claims to be a Delaware limited

18   liability company with a registered office at Corporation Trust Center, 1209 Orange Street,

19   Wilmington, Delaware.

20          27.     Defendant INVT SPE LLC (“INVT”) claims to be a corporation existing under the

21   laws of the State of Delaware with its principal place of business within this District at One Market

22   Plaza, Spear Tower, 42nd Floor, San Francisco, California.

23          28.     Defendant Inventergy Global, Inc. (“Inventergy”) claims to be a Delaware

24   corporation with its principal place of business within this District at 19925 Stevens Creek

25   Boulevard, Cupertino, California.

26

27

28
     Case No. 3:19-cv-07651-EMC                       10                 SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 12 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1           29.    Defendant IXI IP, LLC (“IXI IP”) claims to be a New York limited liability

 2   company with its principal place of business at 825 Third Avenue, 2nd Floor, New York, New

 3   York.

 4                                    JURISDICTION AND VENUE
 5           30.    This Court has jurisdiction over the federal claims alleged under 28 U.S.C. §§ 1331

 6   and 1337(a). This Court has jurisdiction over the unfair competition claims arising under state law

 7   pursuant to 28 U.S.C. § 1367(a). The Court may grant declaratory relief in this action pursuant to

 8   at least 28 U.S.C. §§ 2201 and 2202 and 15 U.S.C. § 26.
 9           31.    Venue is proper in this District pursuant to, at least, 15 U.S.C. § 22 and/or 28 U.S.C.

10   § 1391(b) and (c) because, during the relevant period, Defendants resided, transacted business,

11   were found, or had agents in this District, and/or because a substantial portion of the affected

12   interstate trade and commerce described herein has been carried out in this District. In particular,

13   Intel and Apple have addressed Defendants’ anticompetitive conduct described herein from their

14   headquarters in this District, including addressing licensing demands and coordinating the defense

15   of Defendants’ litigation, much of which has occurred in this District. Further, Eran Zur, a

16   Managing Director in Fortress’s San Francisco office, runs Fortress’s Intellectual Property Group,

17   which has directed and controlled the anticompetitive conduct described herein.

18           32.    This Court has personal jurisdiction over each Defendant based on its national

19   contacts with the United States as a whole pursuant to 15 U.S.C. § 22, as well as Defendants’

20   relevant contacts with this judicial district. Defendants have conducted and continue to conduct

21   business in this District and/or have engaged in continuous and systematic activities in this District,

22   including licensing activities, demands, negotiations, and litigation directly or through their agents.

23   Defendants have minimum contacts with this forum such that the exercise of jurisdiction over them

24   would not offend traditional notions of fair play and substantial justice.

25

26

27

28
     Case No. 3:19-cv-07651-EMC                        11                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 13 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

     I.     FORTRESS’S ANTICOMPETITIVE PATENT AGGREGATION SCHEME,
 1          GENERALLY
 2
            33.      Fortress describes its investing approach as “making control-oriented investments
 3
     in cash flow generating assets.” 13 Fortress has deployed two strategies in aggregating patents to
 4
     obtain supracompetitive royalties. First, Fortress partners with PAEs and offers investments in the
 5
     PAEs subject to the PAEs agreeing to join the Fortress-led scheme to make aggressive patent
 6
     assertions in order to profit from the elimination of competition resulting from the patent
 7
     aggregations.    Second, in other instances, such as with VLSI, Fortress has skipped this
 8
     intermediary step of finding a partner to do its bidding and acquired patents through a subsidiary
 9
     outright from the start. The result is that Fortress has either acquired or controls a portfolio of well
10
     over a thousand U.S. patents for high-tech consumer and enterprise electronic devices and
11
     components or software therein and processes used to manufacture them to deploy against its
12
     targets. And by controlling patents across several PAEs (including those with which Fortress’s
13
     relationship is not readily apparent), Fortress conceals the true scope of its patent portfolio.
14
            34.      Fortress has targeted suppliers of high-tech consumer and enterprise electronic
15
     devices or components or software for such devices because they provide attractive targets for
16
     repeated and meritless assertions through which Fortress and its PAEs seek to monetize the
17
     elimination of competition from their patent aggregation scheme. An article co-authored by Eran
18
     Zur, Managing Director of the Intellectual Property Finance Group at Fortress, observes that courts
19
     can grant “oversized awards” in the technology sector that “stem from the sheer complexity of
20
     interoperable components and systems sold as part of functional units, if not integrated devices.” 14
21
     Further, the article notes that “because technology invention tends to be incremental, to the extent
22
     an individual patent owner can be awarded damages on the price of the entire end product as
23
     opposed to their specific patent claim, a litigation incentive arises.” 15 That litigation incentive is
24

25   13
        Fortress, https://www.fortress.com/businesses/private-equity (last visited Feb. 26, 2021).
     14
         Eran Zur, Why Investment-friendly Patents Spell Trouble for Trolls, (Sept. 24, 2015),
26   https://knowledge.wharton.upenn.edu/article/why-investment-friendly-patents-spell-trouble-for-
     trolls/ (last visited Nov. 15, 2019).
27   15
        Id. (emphasis added).
28
     Case No. 3:19-cv-07651-EMC                        12                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 14 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   coupled with what the article notes are “the substantial legal costs to defend a patent infringement

 2   suit,” creating a situation in which “speculative behavior drives an ever-inflating price ceiling

 3   (given the possibility of oversized damages) [and] a price floor becomes set by the extreme

 4   expense of litigation defense, marked at just under nuisance value.” 16

 5          35.     Further, aggregating a massive portfolio of electronics patents allows Fortress and

 6   its PAEs to amass a range of patents that are both substitutes for and complements to one another.17

 7   When a company wants to build an electronic device, such as a smartphone, there are many ways

 8   to do so. Each alternative requires multiple technologies. However, the alternatives do not require
 9   the same combination of technologies. For example, Alternative 1 might require technologies A,

10   B and C, while Alternative 2 might require technologies D, E and F. The technologies used for

11   Alternative 1 (A, B and C) are complements: they are each needed to create the device using

12   Alternative 1. Similarly, the technologies used for Alternative 2 (D, E, and F) are complements.

13   The technologies comprising Alternative 1 are also a substitute for the technologies comprising

14   Alternative 2, because the bundle of technologies used in Alternative 1 can be used as a substitute

15   for the bundle of technologies used in Alternative 2.

16          36.     There are many possible permutations of complement and substitute technologies

17   for electronics patents. For instance, Alternative 3 might require technologies A, C, and D. In that

18   scenario, the technologies bundled in Alternative 3 are a substitute for the technologies bundled in

19   Alternatives 1 and 2 respectively; A, C, and D are complements in the production of Alternative

20   3; and technology D is a substitute for technology B. Technologies can thus be both substitutes

21   and complements. If Alternative 4 used technologies A, B, and D, then B and D are complements

22   for Alternative 4, but D and B are also substitutes that if switched would change Alternative 1 to

23   Alternative 3. Holding a broad array of patents that can act as both substitutes and complements

24

25
     16
        Id.
26   17
        Substitute patents are not necessarily mutually exclusive alternatives to one another for all
     purposes. Substitute patents cover technologies that, possibly among other uses, provide
27   alternative approaches to perform a common function.
28
     Case No. 3:19-cv-07651-EMC                      13                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 15 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   in different circumstances allows Fortress and its PAEs flexibility to stifle competition in a variety

 2   of ways and against a variety of electronic device suppliers.

 3           37.     Some of the technologies that can be used to make an electronic device are patented.

 4   But even with the most diligent approach to assessing the patent landscape for a product, it is

 5   challenging to determine whether certain technologies included in the device are patented,

 6   including because the scope of patent claims and the patent claim’s validity and enforceability may

 7   be uncertain before litigation.

 8           38.     When this array of patents is held by multiple owners that product suppliers can
 9   play off against one another in patent license negotiations, each patent owner would only assert a

10   patent if the expected value of doing so was net positive. “Weak” patents that have questionable

11   validity, infringement, enforceability, and/or are easily designed around, and therefore have little

12   or no meaningful value, are either not asserted, or are asserted to demand a license at an amount

13   that is commensurate with the value of the patent’s inventive merits.

14           39.     Faced with a patent asserted against its device, the supplier can typically either take

15   a license to the patent or refuse to license and license from an owner of a substitute patent or litigate

16   the infringement claim. Regardless of which course is taken, the feasibility of designing around

17   the asserted patent will affect the outcome because the supplier will not pay the patent owner a

18   royalty greater than the cost to design around the patent.

19           40.     When patents are aggregated as Fortress has done, the dynamics for determining

20   whether to assert a patent change and the options available to the target of the assertion also

21   change—which have harmful impacts on competition.

22           41.     First, the scope of Fortress’s aggregation and its focus on electronics patents

23   ensures that it can exercise market and hold-up power obtained or accentuated through its patent

24   aggregation scheme that eliminated alternatives sources of substitute patents. Defendants have

25   acquired substitute patents, many of which are itemized below, that, before aggregation, competed

26   with each other. When the patents were held by their original owners, there was competition and

27   a prospective licensee could choose between competing options (or forgo those options and design

28
     Case No. 3:19-cv-07651-EMC                         14                  SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 16 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   its product in a different way), which had the effect of promoting competition and restraining

 2   royalties. But now, with the patents under the control of Fortress, the prospect of competition or

 3   redesigning products is improperly diminished or disappears. Fortress and its PAEs can thus

 4   threaten a target with the serial risk that the only or next best alternative design to an asserted

 5   patent is also subject to a patent claim by one of Fortress’s PAEs.

 6          42.     Second, aggregation and the resulting elimination of competition elevate the value

 7   of asserting weak patents by Fortress-backed PAEs, untethered to the value of the patents

 8   themselves. Before aggregation, there would be no incentive to assert such patents because there
 9   would be no expectation of a positive return from asserting a weak patent because the patent could

10   be expected to be proven invalid, not infringed, or unenforceable in litigation, or would be easily

11   designed around, including because there were alternatives available in the market. But, after

12   aggregation and the elimination of competitive alternatives, assertion of weak patents as part of a

13   wave of assertions against a target generates economic value even if many of those assertions are

14   defeated in litigation. By increasing the volume of assertions a target faces, Fortress and its PAEs

15   cause targets to deploy licensing and litigation resources less efficiently and thereby increase the

16   value of litigation to Fortress and its PAEs. In particular, Fortress and its PAEs increase the

17   likelihood that a weak patent will slip through litigation and be found infringed, valid, and

18   enforceable when it should not be. Further, this strategy creates incentives for targets to settle with

19   Fortress-backed PAEs for amounts that exceed the value (if any) of their patents to put an end to

20   this risk. In this manner, Fortress’s patent aggregation enables the use of weak patents to force

21   targets to pay undeserved and inflated royalties.

22          43.     Patent aggregators often claim they are more efficient at enforcing patents than

23   other licensors and that their greater efficiency results in higher payments to inventors and

24   therefore in more innovation. But there is no efficiency associated with patent aggregation in the

25   Fortress assertion model described herein. To the contrary, patent licensing becomes less efficient

26   with this type of abusive patent aggregation because the targets waste resources to defend against

27   meritless assertions.

28
     Case No. 3:19-cv-07651-EMC                        15                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 17 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          44.     Aggregating patents in the way that Fortress has done harms competition. First, by

 2   aggregating patents covering technologies that are alternatives for one another, Fortress injures

 3   competition in the same way as any merger or combination of competitors that lessens competition.

 4   Before aggregation, when multiple parties held such patents, those parties competed with one

 5   another to license the patents, and licensees benefited from that competition through more

 6   favorable licensing terms. Multiple holders of substitute patents were forced to compete with each

 7   other to offer better terms to secure licensees. Once Fortress and the other Defendants aggregated

 8   the patents, however, that competition was improperly reduced or eliminated, resulting in a
 9   diminished or eliminated set of alternative suppliers of substitute patents to maintain royalties and

10   licensing output at competitive levels.

11          45.     Second, Fortress introduces a new cost to suppliers of electronic devices and the

12   components and software for those devices that dampens incentives for product suppliers to invest

13   in research and development to drive innovation, thereby undermining innovation, reducing

14   competition, and harming end consumers. End products are made more expensive and/or less

15   innovative as a result of Defendants’ conduct. Those competitors might have previously owned

16   some of the patents aggregated by Fortress but were unable to impose such high costs on suppliers

17   using technologies claimed by the patents when the patents were not aggregated into a massive

18   portfolio encompassing substitute and complement patents.              Fortress’s aggregation thus

19   undermines competition in the sales of electronic devices and components and software for those

20   devices.

21          46.     Third, the higher royalty payments that Fortress and its PAEs generate reward the

22   creation of patents that are not actually inventive or are not actually used. Thus, the higher

23   royalties that patent aggregation generates do not incent welfare-enhancing additional innovation.

24   At the same time, the inflated royalties and litigation costs tax invention by product suppliers, thus

25   reducing innovation in downstream product markets and harming end consumers.

26          47.     Fourth, Fortress’s hold-up power is amplified by the uncertainty it creates through

27   the size of the portfolio it controls and obfuscation regarding the scope of that portfolio. After

28
     Case No. 3:19-cv-07651-EMC                       16                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 18 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   aggregation, potential licensees lose the ability to decipher the extent to which Fortress controls

 2   patents that they may actually have wanted to license ex ante or that would be substitutes to

 3   asserted patents. By way of example, Fortress employees are listed as managing members or

 4   directors of companies that otherwise have no publicly known ties to Fortress. Mysterious patterns

 5   emerge such as entities with names connoting an unspecified relationship with Fortress, by a prefix

 6   “CF.” District court judges have gone so far as having to compel Defendants to reveal the

 7   ownership history of the asserted patents and the degree to which Fortress held rights in, and

 8   control over, those patents. The effect is that the hold-up power of asserted patents is imbued on
 9   other patents Fortress controls. Thus, rather than fostering pro-competitive patent licensing,

10   Fortress’s aggregation scheme reduces potential licensees’ ability to obtain licenses to any patents

11   they might be interested in licensing while simultaneously elevating the value of weak patents.

12          48.     Fortress’s use of a web of separate PAEs to disperse and enforce the portfolio also

13   ensures that no single entity can offer a comprehensive license to the Fortress portfolio and thereby

14   increases the number of transactions necessary for licensees to attempt to secure patent peace or

15   the number of litigations that Defendants can bring. For example, Defendant Uniloc 2017 was

16   negotiating a license to resolve litigation against Netflix when, “[a]fter Netflix refused to execute

17   any written agreement that did not also give it a license to patents owned by a third party that

18   Netflix suspected controlled Uniloc (Fortress Investment Group),” Uniloc filed a motion to enforce

19   a purported settlement that did not include Fortress based on the exchange of text messages

20   between the parties’ lawyers. 18 The court denied Uniloc 2017’s motion, concluding it was

21   “implausible that the July 19 exchange of text messages constituted an enforceable oral agreement

22   to settle.” 19 Further, as Netflix explained in its opposition to the motion, Uniloc 2017 sought to

23   conceal the nature of its relationship with Fortress: “Netflix does not fully understand the Fortress-

24   Uniloc relationship because Fortress and Uniloc have striven to conceal it. Throughout the case,

25

26   18
        Uniloc 2017 LLC v. Netflix, Inc., No. 8:18-cv-02055-GW-DFM (C.D. Cal. Jan. 4, 2021),
     Dkt. 204 at 2.
27   19
        Id. at 5.
28
     Case No. 3:19-cv-07651-EMC                       17                  SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 19 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Uniloc refused to substantively address the Fortress relationship in interrogatory responses.

 2   Netflix subpoenaed Fortress, but Fortress, represented by the same law firm that represents Uniloc

 3   here, refused to produce any discovery whatsoever, forcing Netflix to move to compel in New

 4   York. During the settlement negotiations, Uniloc again refused to explain the relationship between

 5   Fortress and Uniloc.” 20

 6          49.     Defendants benefit from increasing the number of transactions because the more

 7   transactions, the more opportunities that they have to extract anticompetitive royalties that are not

 8   reflective of the value of the patents being licensed. The same goes for litigation—the more cases
 9   that Defendants bring, the more opportunities they create for mistaken findings of infringement or

10   coercive settlements.

11          50.     Distributing the patents across a network of PAEs, rather than having Fortress

12   directly own and assert them, is also intended to limit the exposure of Fortress and the broader

13   portfolio to potential blowback from aggressive assertions. For example, to the extent that one of

14   Fortress’s PAEs is subject to an award of significant sanctions or attorneys’ fees, Fortress could

15   decide either to cut its losses or that it is worth continuing to fund the PAE to pursue further

16   assertions.

17          51.     Moreover, PAEs can benefit in litigation from having had no role in prosecuting

18   patents that they obtained from operating companies. The result is that it can be difficult for a

19   defendant to obtain evidence and to mount a complete defense to a PAE’s assertion—thereby

20   increasing the likelihood of a mistaken verdict of infringement or failure to find unenforceability.

21          52.     There is nothing inherently illegal with owning many patents or obtaining those

22   patents through acquisition. But Fortress’s patent aggregation scheme is unlike the development

23   of patent portfolios by operating companies that use patents to safeguard their ability to offer their

24   own products and services free from infringement by others. And it is different, too, from a

25   company acquiring patents for the purpose of licensing based on the intrinsic value of those

26
     20
      Uniloc 2017 LLC v. Netflix, Inc., No. 8:18-cv-02055-GW-DFM (C.D. Cal. Dec. 14, 2020),
27   Dkt. 188 at 9.
28
     Case No. 3:19-cv-07651-EMC                       18                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 20 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   patents. Both of those scenarios have the potential to increase output and lower prices by putting

 2   patents to efficient use. But Fortress’s aggregation is intended for an anticompetitive purpose—

 3   through patent acquisitions that eliminate competition, Fortress invests in patents at costs lower

 4   than the hold-up value of the patents to ensnare as many potential licensees and to allow it and the

 5   other Defendants to assert as many possible claims of infringement to tax the commercial use of

 6   existing technology at rates beyond the actual value (if any) of the aggregated patents. And

 7   Fortress’s aggregation scheme has had its intended anticompetitive effects, capturing hold-up

 8   values that exceed the values at which Fortress or the other Defendants acquired the patents,
 9   leading to reduced output.

10          53.     Nor are the transfers of patents at issue here typical sales that place patents in the

11   hands of new owners that intend to practice them to develop their businesses or to license them

12   based on their technical merit to generate revenue. Instead, Defendants’ transfers are made with

13   the purpose and effect of stifling competition by allowing Fortress and the other Defendants to

14   extort supracompetitive royalties unrelated to the value (if any) of the Fortress-controlled patents.

15          54.     Further, when Defendant PAEs entered into the agreements described below with

16   Fortress and/or its affiliate Fortress Credit, they understood that the transaction would enable

17   Fortress to aggregate substitute and complementary patents across a web of PAEs to eliminate

18   competition existing when those patents were held by PAEs that were competing independently

19   with one another and not under common Fortress control. The PAEs received compensation in

20   the form of favorable terms, reflecting the fact that the PAEs were sharing in the supracompetitive

21   royalties Defendants obtain by eliminating competition. Thus, each of the Defendants entered into

22   separate agreements with Fortress with a common objective with Fortress to eliminate competition

23   and reap the rewards from doing so. Fortress is thus at the center of a series of separate bilateral

24   agreements between Fortress and each PAE to aggregate patents under Fortress’s control to the

25   benefit of Fortress and each of the PAEs with which it has contracted.

26

27

28
     Case No. 3:19-cv-07651-EMC                       19                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 21 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

            A.      Fortress and the Uniloc Defendants
 1
            55.     On December 30, 2014, Fortress Credit entered into a Revenue Sharing and Note
 2
     and Warrant Purchase Agreement (“Uniloc-Fortress Revenue Sharing Agreement”) with Uniloc
 3
     Luxembourg and Uniloc USA, which was subsequently amended on February 24, 2015, May 27,
 4
     2016, and May 15, 2017. Under the Uniloc-Fortress Revenue Sharing Agreement, Fortress
 5
     provided a loan to Uniloc USA in exchange for a share of future licensing revenue from its patent
 6
     portfolio. The Uniloc-Fortress Revenue Sharing Agreement provided, as of the May 15, 2017
 7
     amendment, that Uniloc USA was subject to the following obligations and targets for monetization
 8
     of the Uniloc patents:
 9
                    6.2   Conduct of Monetization Activities; Minimum
10                  Monetization Revenues
11                  6.2.1. The Issuer [Uniloc USA] shall undertake its best efforts to
                    diligently pursue the monetization of the Patents and shall provide
12                  regular updates to the Purchasers and their advisors, and shall
                    consult with Purchasers and their advisors on request, as to such
13                  activities.
14                  6.2.2. From the Closing Date through December 31, 2016, the
                    Company shall have received at least $20,000,000 in Actual
15                  Monetization Revenues. As of March 31, 2017 and the last day of
                    each fiscal quarter thereafter, the Company shall have received at
16                  least $20,000,000 in Actual Monetization Revenues during the four
                    fiscal quarter period ending on such date.
17

18          56.     As the Third Amendment to the Uniloc-Fortress Revenue Sharing Agreement

19   explained, the original agreement called for lower monetization amounts that were increased

20   through subsequent Amendments:

21                   WHEREAS, on December 30, 2014, the Issuer [Uniloc USA] issued to the Term
                     A/B Purchaser [CF DB EZ LLC, a Fortress affiliate] $10,000,000 in original
22                   principal amount of Notes along with the Revenue Stream, and on May 27, 2016,
23                   the Issuer issued to the Term A/B Purchaser an additional $6,000,000 in original
                     principal amount of Notes, which issuance resulted in an increase in the amounts
24                   payable to the Term A/B Purchaser with respect to the Revenue Stream[.]

25

26

27

28
     Case No. 3:19-cv-07651-EMC                     20                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 22 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          57.     If Uniloc USA failed to timely make a required payment to Fortress or any other

 2   “Event of Default” occurred, Fortress had the right to accelerate the full payments owed by Uniloc

 3   USA.

 4          58.     Fortress also entered into a Patent License Agreement with Uniloc Luxembourg

 5   and Uniloc USA on December 30, 2014.             The License granted Fortress “a non-exclusive,

 6   transferrable, sub-licensable, divisible, irrevocable, fully paid-up, royalty-free, and worldwide

 7   license to the Licensed Patents, including, but not limited to, the rights to make, have made, market,

 8   use, sell, offer for sale, import, export and distribute the inventions disclosed in the Licensed
 9   Patents and otherwise exploit the Licensed Patents in any lawful manner in Licensee’s sole and

10   absolute discretion solely for the benefit of the Secured Parties (‘Patent License’), provided that

11   Licensee shall only use the Patent License following an Event of Default.” 21

12          59.     Fortress later took steps to control even more directly the assertion of the Uniloc

13   Luxembourg and Uniloc USA patents. On February 23, 2017, Fortress formed Uniloc 2017 and

14   Uniloc 2017’s parent corporation, CF Uniloc Holdings LLC, in order for Fortress to direct and

15   control the assertion of Uniloc patents. James K. Noble, who was previously Fortress’s Secretary,

16   signed the certificates of formation for both Uniloc 2017 and CF Uniloc Holdings LLC.

17          60.     On May 3, 2018, Uniloc Luxembourg assigned nearly 600 patents to Uniloc 2017

18   pursuant to a March 28, 2018 Asset Purchase Agreement. Constantine Dakolias signed the

19   agreement as President of Uniloc 2017. Mr. Dakolias is also Co-Chief Investment Officer, Credit

20   Funds at Fortress.

21          61.     As one court observed about the various transfers of patents and agreements

22   between the Uniloc entities: “The Court suspects that Uniloc’s manipulations in allocating rights

23   to the patents-in-suit to various Uniloc (possibly) shell entities is perhaps designed to insulate

24

25

26
     21
       Uniloc USA, Inc. et al. v. Apple Inc., No. 3:18-CV-00360 (N.D. Cal. Feb. 15, 2019) (WHA),
27   Dkt. 167-4 (emphasis added).
28
     Case No. 3:19-cv-07651-EMC                       21                  SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 23 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Uniloc Luxembourg from any award of sanctions in the event Uniloc loses this litigation (or some

 2   substantial part thereof).” 22

 3           62.     In entering the Uniloc-Fortress Revenue Sharing Agreement and Patent License

 4   Agreement in 2014, Fortress, Uniloc USA, and Uniloc Luxembourg understood that the

 5   agreements would enable aggregation of substitute and complementary patents under Fortress’s

 6   control, and Uniloc USA and Uniloc Luxembourg understood they benefitted by contributing to

 7   Fortress’s scheme, including by sharing in supracompetitive royalties that would be extracted by

 8   virtue of eliminating competition when the Uniloc patents were aggregated with substitute patents
 9   held by other PAEs under Fortress’s control. As Fortress, Uniloc USA, and Uniloc Luxembourg

10   understood, the 2018 Asset Purchase Agreement, by which patents were ultimately transferred to

11   Uniloc 2017, further facilitated these objectives.      As a result, at least the substitute and

12   complementary patents described in detail below have been aggregated under Fortress’s control.

13           63.     Indeed, the Uniloc Defendants and Fortress understood that the Uniloc Defendants’

14   monetization scheme would not be profitable absent the enhanced market power obtained by

15   aggregating Uniloc patents with others controlled by Fortress.

16           64.     A Management Report of the Board of Directors for the fiscal year that ended June

17   30, 2017, which Uniloc produced to Apple in German litigation on a voluntary and non-

18   confidential basis, explained that “[a] material uncertainty exists that may cast significant doubt

19   on the Company’s ability to continue as a going concern as at [sic] 30 June 2017. The Company

20   has resolved this going concern issue by entering into the Fortress transaction, as described below.”

21   In particular, given the “overall chill in the environment for companies operating in the patent

22   enforcement space,” the Management Report observed that “opportunities may exist for

23   consolidation among companies with complementary operations or competitive advantages.” As

24   further described in the Management Report, under the March 28, 2018 Asset Purchase

25   Agreement, “substantially all of the Company’s assets and liabilities are agreed to be sold to Uniloc

26
     22
        Uniloc 2017 LLC v. Google LLC, No. 2:18-cv-00553 (E.D. Tex. July 1, 2019), subsequently
27   transferred as No. 5:20-cv-05346 (N.D. Cal.) (SVK), Dkt. 28 Exhibit V.
28
     Case No. 3:19-cv-07651-EMC                       22                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 24 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   2017, a new Delaware LLC owned and controlled by Fortress.” The Management Report further

 2   indicated that the “consideration to be paid is USD 17,600,000 plus the amount necessary to retire

 3   all the Fortress notes.” In addition to the purchase price, Uniloc Luxembourg received an

 4   entitlement “to receive additional payments of up to USD 25,000,000 upon the accomplishment

 5   of certain revenue milestones by Uniloc 2017 over the subsequent five years.”                    Uniloc

 6   Luxembourg thus intended to profit from Fortress’s use of Uniloc 2017 in its aggregation scheme

 7   to generate supracompetitive royalties.

 8           65.     An independent auditor’s report prepared by Ernst & Young (“Auditor’s Report”)
 9   for Uniloc’s balance sheet as of June 30, 2017 accompanied the Management Report. It indicated

10   that, as of that time, Uniloc Luxembourg had borrowed $16 million from Fortress. Accordingly,

11   the total purchase price to Fortress under the Asset Purchase Agreement was $33.6 million.

12           66.     Further, the Auditor’s Report identifies “Concessions, patents, licences, trade

13   marks and similar rights and assets” as having a value of $6,253,241, and that amount is further

14   allocated between $6,058,225 for those assets “acquired for valuable consideration” and $195,016

15   for assets “created by the undertaking itself.” A note to the Auditor’s Report explains that

16   “[i]ntangible assets are valued at purchase price including the expenses incidental thereto or at

17   production cost, less accumulated depreciation, amounts written off and value adjustments.” For

18   patents specifically, the note explains that “[c]osts associated with the acquisition and registration

19   of patents have been capitalized and are amortized on a straight-line basis over the remaining

20   useful lives of the patents.”

21           67.     As Uniloc’s counsel explained in a hearing in U.S. litigation: “Apple keeps pointing

22   to this $6 million valuation. That was the valuation of the company which I believe was based

23   upon largely the amount that they paid for the patents.” He further explained, “[i]t is the accountant

24   value of all of the intangible assets, the patents, the trademarks, the good will, that sort of thing.”23

25

26
     23
       Uniloc USA, Inc. v. Apple Inc., No. CV-19-1692-EJD (N.D. Cal. Sept. 29, 2020), Dkt., 177-1,
27   Transcript at 10:15-17, 12:5-7.
28
     Case No. 3:19-cv-07651-EMC                         23                  SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 25 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1           68.     While Uniloc fell short of achieving the revenue milestones to which it agreed with

 2   Fortress, it was still, according to the Auditor’s Report, able to generate $14.6 million in the fiscal

 3   year that ended June 30, 2017, and $7.3 million in the prior year. As the Management Report

 4   explained, Uniloc Luxembourg’s revenue was “achieved mainly through enforcement activities in

 5   the form of litigation.” The benefits of aggregating the Uniloc patents with others controlled by

 6   Fortress thus enabled Uniloc to obtain supracompetitive royalties—royalties in one year that were

 7   twice the amount that Uniloc Luxembourg paid for the patents.

 8           69.     The shortfall in revenue has caused Uniloc USA and Uniloc Luxembourg to face
 9   standing challenges in litigating patents assigned to Uniloc 2017. On December 4, 2020, Judge

10   Alsup concluded in one case that “plaintiffs’ patent licensing scheme divested them of

11   exclusionary rights, and, thus, of Article III standing.” 24 In particular, Judge Alsup concluded that

12   “[w]hen the Unilocs sued on May 26, 2017, the uncured Event of Default satisfied the only

13   precondition to Fortress’s use of its ‘transferrable, sub-licensable, divisible, irrevocable’ license to

14   make use, sell, or ‘otherwise exploit’ the ’203 patent ‘in any lawful manner’ in Fortress’s ‘sole

15   and absolute discretion.’” 25 Notably, “Fortress did not believe the Unilocs to be in default. And,

16   discovery now reveals, the Unilocs took no action to remedy any default and no one even discussed

17   what next steps the parties might take to cure a default.” 26 A Fortress representative, James

18   Palmer, managing director of the IP Finance Group at Fortress Investment Group, testified, “I

19   never believed them to be in default. But if for some crazy reason somebody thinks they were in

20   default, by simple fact of us actually executing an additional amendment and giving them

21   additional capital means in my mind that it’s satisfied.” 27

22           70.     Fortress’s willingness to overlook and abrogate its rights under its agreements with

23   Uniloc USA and Uniloc Luxembourg further demonstrates that Fortress and Uniloc USA and

24
     24
        Order Dismissing Case for Lack of Standing at 1, Uniloc USA, Inc., et al., v. Apple Inc., No. C
25   18-00358 WHA (N.D. Cal. Dec. 4, 2020), Dkt. 186.
     25
        Id. at 9.
26   26
        Id. at 7 (emphasis in original).
     27
        Uniloc USA, Inc. et al. v. Apple Inc., 3:18-cv-00358-WHA (N.D. Cal. Nov. 5, 2020), Dkt. 174-
27   2.
28
     Case No. 3:19-cv-07651-EMC                        24                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 26 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Uniloc Luxembourg have not simply engaged in an arms’ length transaction, but instead have

 2   found common cause in exploiting the benefits of aggregation—a path that Fortress deemed more

 3   beneficial than obtaining its full rights under the agreements with Uniloc Luxembourg and Uniloc

 4   USA. Uniloc USA and Uniloc Luxembourg contend that they have standing and have appealed

 5   Judge Alsup’s and other similar rulings to the Federal Circuit.

 6          71.     Fortress subsequently paid $33.6 million to acquire Uniloc Luxembourg’s assets

 7   (including its patents), which had been valued at only $6.25 million, because it recognized that

 8   those patents would continue to provide multiples of value when Fortress solidified its control over
 9   them along with other substitute patents already under Fortress’s control, thus eliminating

10   competition that had constrained Uniloc Luxembourg from asserting the patents and enabling

11   Fortress and Uniloc Luxembourg to extract supracompetitive royalties.             Similarly, Uniloc

12   Luxembourg must have known that by receiving the inflated purchase price—$33.6 million plus

13   the opportunity to earn another $25 million based on future monetization for a portfolio valued at

14   $6.25 million—it was sharing in the supracompetitive royalties that the parties expected to

15   continue to result from the patent aggregation. Indeed, these returns stand in stark contrast to

16   Uniloc Luxembourg’s recognition in the Management Report of the “overall chill in the

17   environment for companies operating in the patent enforcement space . . . due to a variety of

18   factors” and the “unusually challenging environment for traditional investors.”

19          72.     As described below, following the June 2017 valuation of $6.25 million and the

20   March 28, 2018 acquisition by Fortress for $33.6 million, the Uniloc defendants on behalf of

21   Fortress have sought far more in royalties than the value of the Uniloc patents as reflected in the

22   valuation by Ernst and Young based on their acquisition prices and/or the transaction between

23   Uniloc and Fortress.

24          73.     The Management Report provides insight into Uniloc and Fortress’s strategy to

25   extract supracompetitive royalties, including reliance on a proprietary software platform,

26   Centurion, to aid in accomplishing profitable acquisitions by identifying candidate patents. The

27   Auditor’s Report describes Centurion as a “comprehensive proprietary platform, supplemented

28
     Case No. 3:19-cv-07651-EMC                      25                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 27 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   with advanced algorithms, state-of-the-art web crawler capabilities and search tools, and further

 2   developed a robust reporting capability.” Uniloc Luxembourg’s CEO Craig Etchegoyen has

 3   described using Centurion to acquire patents at low cost and “then to augment their value through

 4   internal development of additional complementary patents.” Centurion has thus aided Uniloc in

 5   pursuing a strategy of creating a portfolio of patents comprised of substitutes and complements,

 6   which, as further described below, has helped Fortress to create market power in certain relevant

 7   patent markets.

 8          B.      Fortress and VLSI
 9          74.     Fortress strategized for six months before undertaking the creation of VLSI and

10   causing the transfer of patents to VLSI. 28     Among the options Fortress considered was a

11   “Privateering Option” in which the patents would be transferred to a new entity from their prior

12   owner to carry out enforcement. Another option was the “Corporate Carve Out” in which Fortress

13   would purchase a division of the former owner along with some of its patents. Ultimately, Fortress

14   settled on the Privateering Option, to be accomplished through the creation of VLSI to obtain

15   patents from the former owner and then assert them in litigation.

16          75.     Fortress formed VLSI on June 27, 2016. VLSI’s formation document is signed by

17   Marc K. Furstein, Fortress’s Managing Director, President of the Credit Funds & Chief Operating

18   Officer of Credit Funds. Two days after VLSI’s formation, Justin Klein (then Chief Financial

19   Officer of Fortress’s credit arm) formed CF VLSI Holdings LLC (“VLSI Holdings”). VLSI is a

20   subsidiary of VLSI Holdings. That VLSI ultimately operates at the behest of Fortress is further

21   evidenced by the signature of Eran Zur, Managing Director of Fortress’s Intellectual Property

22   Group and an “authorized signatory” for VLSI, on several documents assigning patents to VLSI.

23          76.

24                                                                                            Intel and

25   Apple were permitted over VLSI’s objection to use a redacted copy of the agreement and an

26
     28
       VLSI Technology LLC v. Intel Corporation et al, No. 5:18-mc-80193 (N.D. Cal. Jan. 1, 2019)
27   (NC), Dkt 31.
28
     Case No. 3:19-cv-07651-EMC                     26                   SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 28 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   amendment thereto under seal for this litigation. 29

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14            77.

15

16

17

18

19

20

21

22

23

24

25

26

27   29
          VLSI Tech. LLC v. Intel Corp., No. 18-cv-966-CFC (D. Del. Feb. 3, 2021), Dkt. 693.
28
     Case No. 3:19-cv-07651-EMC                      27                SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 29 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          78.      VLSI holds nearly 200 U.S. patents and began receiving them pursuant to an

 2   August 16, 2016 assignment. Mr. Zur signed a certain number of the patent assignment agreements

 3   on behalf of VLSI. VLSI acquired additional patents from the same prior owner in later tranches,

 4   including in April 2017, December 2017, December 2018, and February 2019. In nearly every

 5   tranche, VLSI acquired patents that are closely related to patents it had acquired in prior tranches,

 6   and that are substitutes and/or complements of patents held by other Defendants, which are also

 7   under Fortress’s control, as described in detail below.

 8          79.      Neither VLSI nor VLSI Holdings manufactures or sells any products. At least as
 9   of June 2019, VLSI had a single employee—its Chief Executive Officer, Michael Stolarski. Mr.

10   Stolarski is an attorney who worked at several law firms before becoming the CEO of VLSI. As

11   of October 2, 2020, Mr. Stolarski, Mr. Zur, and Fortress Managing Director Ami Patel Shah were

12   the only members of VLSI’s board of directors.

13          C.       Fortress, Inventergy, and INVT
14          80.      In May 2013, Inventergy acquired over 180 patents from Huawei Technologies Co.

15   (“Huawei”) claimed to relate to IP Multimedia Subsystem (IMS) and Voice over IP (VoIP).

16   Inventergy acquired the Huawei patents subject to certain ongoing payment obligations to Huawei,

17   including to make a one-time payment when a certain revenue threshold was obtained by licensing

18   the patents and also to share a certain percentage of the quarterly net revenue earned by licensing

19   the patents.

20          81.      In October 2013, Inventergy acquired nearly 500 patents from Panasonic

21   Corporation (“Panasonic”) claimed to relate to 3G and 4G mobile telecommunications. Inventergy

22   acquired the Panasonic patents subject to an obligation to share a certain percentage of the

23   quarterly net revenue earned on the patents with Panasonic, including to make certain guaranteed

24   payments. Inventergy agreed that if it failed to make the guaranteed payments by a specified date,

25   Panasonic could charge it late fees and Panasonic may have the right to collect interest and in

26   certain circumstances to terminate the agreement under which the patents were transferred to

27   Inventergy.

28
     Case No. 3:19-cv-07651-EMC                       28                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 30 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          82.     In May 2014, Inventergy acquired approximately 80 patents claimed to be related

 2   to IMS and VoIP from Nokia Corporation (“Nokia”). As consideration, Inventergy agreed to make

 3   cash payments to Nokia on or before October 1, 2014, June 1, 2015, and June 1, 2016.

 4          83.     On October 1, 2014, affiliates of Fortress—DBD Credit Funding, LLC and CF DB

 5   EZ LLC—entered a Revenue Sharing and Note Purchase Agreement with Inventergy and its

 6   wholly-owned subsidiary, Inventergy, Inc. Through the arrangement, Fortress provided $11

 7   million in financing to Inventergy, consisting of $10 million in debt financing and $1 million in

 8   sale of stock. As Inventergy informed its shareholders, the Fortress funds were “applied towards
 9   the repayment of existing debt obligations and improvement of our capital structure.”

10          84.     In exchange for Fortress’s investment, Inventergy agreed to apply revenues

11   generated from patent monetization to repayment of the investment and, further, to provide

12   Fortress with an additional portion of Inventergy’s licensing revenues. If Inventergy failed to

13   make the required payments, it could default under the agreement. As Inventergy subsequently

14   warned its shareholders: “In the case of a default, Fortress could accelerate our obligations under

15   the Fortress Agreement and exercise their right to foreclose on their security interests, which could

16   force us to cease operations.”

17          85.     Fortress’s backing emboldened Inventergy to aggressively pursue licensing targets,

18   including through its wholly-owned subsidiary Inventergy, Inc. As Sonus Networks alleged in a

19   case against Inventergy, Inventergy’s CEO Joe Byers told Sonus in January 2015 that “Fortress[,]

20   does not settle” in litigation and that if Sonus Networks declined to take a license, it would face

21   “an IP bloodbath.” This threat demonstrates that Inventergy understood that it was one of a number

22   of PAEs acting at Fortress’s direction and as part of Fortress’s anticompetitive aggregation strategy

23   to obtain supracompetitive royalties by aggregating patents and eliminating competition that

24   existed pre-aggregation.

25          86.     An Inventergy investor presentation of May 11, 2015—post-dating the acquisitions

26   of portfolios from Huawei, Panasonic, and Nokia—indicated that Inventergy held more than 760

27   patents and had a market capitalization (i.e., the value of Inventergy on the open market) of $15

28
     Case No. 3:19-cv-07651-EMC                       29                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 31 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   million. Further, the presentation claimed that “80% of the Value of Most Companies is their

 2   Intellectual Property,” a claim that would apply particularly to a company like Inventergy, which

 3   was solely in the business of licensing its intellectual property and that boasted having a “World

 4   Class Team” to license its patents. The presentation further detailed that Inventergy had “Paid a

 5   total of $10M for the patent acquisitions to date, 2013, 2014” and that Inventergy would “Also

 6   owe % of Net Revenue (Gross Revenues less litigation costs, if any), with certain minimum

 7   payments of $20M over next 3 years.”

 8          87.     On September 29, 2016, Inventergy announced that Fortress and Inventergy had
 9   signed a letter of intent “under which Fortress will provide financial and other resources to

10   monetize the roughly 760 telecommunication patent assets Inventergy previously acquired from

11   Panasonic, Nokia and Huawei. In short, Fortress has switched from being simply a finance partner

12   of Inventergy to a comprehensive business partner.”

13          88.     On December 22, 2016, Inventergy entered a Restructuring Agreement to amend

14   the Revenue Sharing and Note Purchase Agreement. As Inventergy explained the consequences

15   of the Restructuring Agreement, Inventergy would contribute patents, and “Fortress will have the

16   sole discretion to make any and all decisions relating to [Inventergy’s] patents and patent

17   monetization activities (excluding future acquired patents related to Inventergy Innovations, LLC,

18   a subsidiary of Parent, and related monetization activities) (such patents that are subject to the

19   Restructuring Agreement, the ‘Patents’), including the right to license, sell or sue unauthorized

20   users of the Patents.” 30 By vesting Fortress with full control of Inventergy’s patent monetization

21   and receiving handsome consideration for doing so, Inventergy would have understood and

22   intended that its patents would be deployed as part of Fortress’s aggregation strategy to obtain

23   supracompetitive royalties.

24

25

26   30
         Inventergy Global, Inc., Form 8-K at Item 1.01 (Dec. 29, 2016), available at
     https://www.sec.gov/Archives/edgar/data/1084752/000114420416141761/v455943_8k.htm (last
27   accessed Aug. 4, 2020).
28
     Case No. 3:19-cv-07651-EMC                      30                 SECOND AMENDED COMPLAINT
                Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 32 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1              89.    Further, the Restructuring Agreement modified the revenue sharing arrangement to

 2   provide that after making certain required payments, including to Nokia, Huawei, and Panasonic,

 3   Fortress would receive proceeds “until Fortress has received (x) reimbursement of any amounts

 4   advanced by Fortress pursuant to the Restructuring Agreement plus 20% annual interest on such

 5   advances plus (y) $30.5 million less any amounts paid to Fortress for the Note Obligations under

 6   the Revenue Sharing and Note Purchase Agreement after December 22, 2016” and “after all of the

 7   foregoing payment obligations are satisfied, 70% to Fortress and 30% to the Company.”

 8   Inventergy announced the Restructuring Agreement as an arrangement “under which Fortress may
 9   fund, at its discretion, an enhanced enforcement program to further monetize Inventergy’s 740

10   telecommunications patent assets that the Company previously acquired from Panasonic, Nokia

11   and Huawei.” 31

12              90.    As a result of the Restructuring Agreement, Inventergy and a Fortress affiliate, CF

13   INVT Holdings LLC, on April 27, 2017 formed INVT. At least portions of Inventergy’s patent

14   portfolio were assigned to INVT the same day. Mr. Dakolias, Co-Chief Investment Officer, Credit

15   Funds at Fortress, is the President of CF INVT Holdings LLC, and signed INVT’s Limited

16   Liability Company agreement on behalf of INVT and CF INVT Holdings LLC.                     Michele

17   Moreland, a Director at Fortress, serves as the Licensing Officer of Defendant INVT SPE.

18              91.    Before it entered the October 2014 Revenue Sharing and Note Purchase Agreement

19   with Fortress affiliates, Inventergy had already aggregated substitute and complementary patents

20   in the telecommunications space.        In entering the October 2014 agreement, as well as the

21   December 2016 Restructuring Agreement, Fortress and Inventergy understood that the agreements

22   would aggregate those substitute and complementary patents with other substitute and

23   complementary patents under Fortress’s control, and Inventergy understood that it benefitted by

24   contributing to Fortress’s scheme, including by sharing in supracompetitive royalties that would

25   be extracted by virtue of eliminating competition. The April 2017 transfer of Inventergy’s patents

26

27   31
          Id.
28
     Case No. 3:19-cv-07651-EMC                        31                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 33 of 161

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   to INVT facilitated these objectives. As a result, at least the substitute and complementary patents

 2   described in detail below have been aggregated under Fortress’s control.

 3          D.      Fortress and IXI IP
 4          92.     On April 2, 2014, IXI IP was formed in New York. IXI IP is a patent assertion

 5   entity that received patents from IXI Mobile (R&D) Ltd. (“IXI R&D”) on June 5, 2014, less than

 6   two weeks before filing its first suit against Apple. The same day IXI IP received the transfer, it

 7   licensed the patents back to IXI R&D.

 8          93.     Also on June 5, 2014, IXI IP assigned a security interest in each of the patents it
 9   received from IXI R&D to Fortress Credit. In entering the agreement that gave rise to assignment

10   of a security interest in IXI IP’s patents to Fortress Credit, Fortress (and Fortress Credit) and IXI

11   IP understood that the agreement would result in aggregation of substitute and complementary

12   patents under Fortress’s control (as further detailed below), and IXI IP understood it benefited by

13   contributing to Fortress’s scheme, including by sharing in supracompetitive royalties that would

14   be extracted by virtue of eliminating competition.

15          94.     Three months later, on September 11, 2014, Fortress Credit Co. DBD LLC assigned

16   its interest to FCO V CLO Transferor LLC, another Fortress subsidiary.

17          E.      Fortress and Seven Networks
18          95.     Seven Networks, LLC (“Seven Networks”) was originally incorporated in

19   Delaware in 2000 as a mobile messaging company under the name Seven Networks Inc. Seven

20   Networks Inc. subsequently registered to conduct business in Texas in 2005.

21          96.     Fortress was formerly an investor in Seven Networks Inc. Fortress gained control

22   of Seven Networks in 2015, after Seven Networks unsuccessfully attempted to monetize its patent

23   portfolio by offering its patents as well as its entire company for evaluation and sale to a number

24   of entities, including Apple. In July 2015, Fortress converted Seven Networks Inc. to a limited

25   liability company. Seven Network Inc.’s patents passed to Seven Networks at the time of the July

26   2015 corporate conversion, thereby formally bringing additional substitute and complementary

27   patents under Fortress’s control, as described below.

28
     Case No. 3:19-cv-07651-EMC                       32                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 34 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          97.     Seven Network’s parent is CF SVN LLC, a Delaware company formed on July 2,

 2   2015, and a Fortress subsidiary.

 3          F.      Fortress and KIP CR P1
 4          98.     Crossroads Systems, Inc. (“Crossroads”) is a publicly-traded company that used to

 5   be in the business of licensing intellectual property.

 6          99.     In July 2013, Crossroads received a loan of up to $10 million from Fortress Credit

 7   that was later assigned to another Fortress affiliate, CF DB EZ LLC. As part of the loan agreement,

 8   Crossroads assigned 109 granted or pending patents to a partnership, KIP CR P1 LP (“KIP CR
 9   P1”), formed by Crossroads and Fortress. The transferred patents were all of Crossroads’ patents

10   with the exception of one patent family (for U.S. Patent No. 5,941,972 (“’972 patent”)). As with

11   Fortress’s other loan deals, Crossroads risked losing its interests in the transferred patents in an

12   “Event of Default,” including missing a payment to Fortress.

13          100.    Crossroads was ultimately able to repay the loan to Fortress in October 2015 only

14   when it made a deal to share revenue from the monetization of the ’972 patent family with another

15   company. But this arrangement was not enough for Crossroads to stay solvent. In August 2017,

16   Crossroads announced that it had filed for Chapter 11 bankruptcy in order to restructure its

17   business and attract new investment.

18          101.    In the end, Fortress wound up acquiring all of Crossroads’ patents. As part of its

19   restructuring, Crossroads announced in November 2017 that it had sold its patent portfolio as well

20   as related partnership interests to an “affiliate of Fortress Investment Group” to take over patent

21   monetization efforts. 32 That Fortress affiliate was KIP CR P1. Fortress and Crossroads agreed to

22   “share the proceeds from such efforts equally (after deducting expenses and a $1.5 Million

23   monetization hurdle).” 33

24

25

26   32
        Crossroads Systems press release, Crossroads Systems Sells Patent Portfolio to Affiliate of
     Fortress Investment Group, Nov. 7, 2017.
27   33
        Id.
28
     Case No. 3:19-cv-07651-EMC                       33                SECOND AMENDED COMPLAINT
               Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 35 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   II.       LICENSING AND LITIGATION CAMPAIGNS

 2             102.    Consistent with Fortress’s intent, the PAEs it has created or in which it has invested

 3   have engaged in prolific patent assertions and litigation campaigns. The practice of serial

 4   litigations that Fortress’s PAEs have pursued demonstrate that they have used litigation to impose

 5   a crushing burden on their targets, which has been made possible by aggregating substitute patents,

 6   rather than obtaining royalties based on their patents’ inventive value. And as discussed below is

 7   Section III, it is already apparent that several of these cases involve assertions of substitute patents

 8   that have been aggregated under Fortress’s control.
 9             A.      The Uniloc Defendants

10             103.    To date, the Uniloc Defendants have targeted Apple in 25 patent cases in the United

11   States:

12                     •   Uniloc USA, Inc. et al v. Apple Inc., No. 2:16-cv-00638 (E.D. Tex.)
13                     •   Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00258 (E.D. Tex.),
                           subsequently transferred as 3:18-cv-00357 (N.D. Cal.) (LHK)
14
                       •   Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00454 (E.D. Tex.),
15                         subsequently transferred as 5:18-cv-00358 (N.D. Cal.) (WHA) and 18-2094
                           (Fed. Cir.)
16
                       •   Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00455 (E.D. Tex.),
17                         subsequently transferred as 3:18-cv-00359 (N.D. Cal.) (WHA)
18                     •   Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00457 (E.D. Tex.),
                           subsequently transferred as 3:18-cv-00360 (N.D. Cal.) (WHA)
19
                       •   Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00469 (E.D. Tex.),
20                         subsequently transferred as 4:18-cv-00361 (N.D. Cal.) (PJH)
21                     •   Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00470 (E.D. Tex.),
                           subsequently transferred as 4:18-cv-00362 (N.D. Cal.) (PJH)
22
                       •   Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00522 (E.D. Tex.),
23                         subsequently transferred as 4:18-cv-00364 (N.D. Cal.) (PJH)
24                     •   Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00534 (E.D. Tex.),
                           subsequently transferred as 3:18-cv-00363 (N.D. Cal.) (WHA)
25
                       •   Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00535 (E.D. Tex.),
26                         subsequently transferred as 3:18-cv-00572 (N.D. Cal.) (WHA)
27

28
     Case No. 3:19-cv-07651-EMC                         34                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 36 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                    •   Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00571 (E.D. Tex.),
 1                      subsequently transferred as 3:18-cv-00365 (N.D. Cal.) (WHA)
 2                  •   Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00708 (E.D. Tex.)
 3                  •   Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00158 (W.D. Tex.),
                        subsequently transferred as 4:19-cv-01691 (N.D. Cal.) (JST)
 4
                    •   Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00159 (W.D. Tex.),
 5                      subsequently transferred as 5:19-cv-01692 (N.D. Cal.) (EJD)
 6                  •   Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00161 (W.D. Tex.),
                        subsequently transferred as 4:19-cv-01693 (N.D. Cal.) (JST)
 7
                    •   Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00163 (W.D. Tex.),
 8                      subsequently transferred as 4:19-cv-01694 (N.D. Cal.) (JST)
 9                  •   Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00164 (W.D. Tex.),
                        subsequently transferred as 5:19-cv-01695 (N.D. Cal.) (LHK)
10
                    •   Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00166 (W.D. Tex.),
11                      subsequently transferred as 4:19-cv-01696 (N.D. Cal.) (YGR)
12                  •   Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00293 (W.D. Tex.),
                        subsequently transferred as 3:19-cv-01697 (N.D. Cal.) (VC)
13
                    •   Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00296 (W.D. Tex.),
14                      subsequently dismissed without prejudice
15                  •   Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00838 (W.D. Tex.),
                        subsequently refiled as 1:18-cv-00990, and subsequently transferred as 3:19-
16                      cv-01904 (N.D. Cal.) (WHO)
17                  •   Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00851 (W.D. Tex.),
                        subsequently refiled as -18-cv-00989 (W.D. Tex.), and subsequently
18                      transferred as 3:19-cv-01905 (N.D. Cal.) (JD)
19                  •   Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00890 (W.D. Tex.),
                        subsequently refiled as 1-18-cv-00992 (W.D. Tex.), and subsequently
20                      transferred as 4:19-cv-01949 (N.D. Cal.) (JSW)
21                  •   Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00907 (W.D. Tex.),
                        subsequently refiled as 1-18-cv-00991 (W.D. Tex.), and subsequently
22                      transferred as 5:19-cv-01929 (N.D. Cal.) (EJD)
23                  •   Uniloc 2017 LLC v. Apple Inc., No. 6:19-cv-00532 (W.D. Tex.), subsequently
                        transferred as 5:21-cv-00995 (N.D. Cal.) (VC)
24

25          104.    The Uniloc Defendants have often filed these cases against Apple in waves, with

26   the apparent aim of heightening the threat to Apple to increase leverage and extract a settlement.

27   For example, in June 2016, Uniloc USA and Uniloc Luxembourg sued Apple on four patents;

28
     Case No. 3:19-cv-07651-EMC                     35                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 37 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   between April and October 2017, Uniloc USA and Uniloc Luxembourg sued Apple on another 16

 2   patents; in February 2018, Uniloc USA and Uniloc Luxembourg sued Apple on another seven

 3   patents; in April 2018, Uniloc USA and Uniloc Luxembourg sued Apple on another two patents;

 4   and in October 2018, Uniloc 2017 and Uniloc Licensing USA LLC (“Uniloc Licensing USA”)

 5   sued Apple on another four patents.

 6          105.    Although Apple has been a favored target of the Uniloc Defendants, it has not been

 7   the only one. Since its creation in February 2017, Uniloc 2017 has been a plaintiff in more than

 8   130 patent infringement suits. Its targets have included the following companies that supply high-
 9   tech consumer and enterprise electronic devices or components or software for such devices:

10                  •   Barnes & Noble, Inc.
11                  •   BlackBerry Corporation
12                  •   Cardo Systems, Inc.
13                  •   Cisco Systems, Inc.
14                  •   Google LLC (“Google”)
15                  •   Hike Ltd.
16                  •   Huawei Devices USA
17                  •   LG Electronics USA, Inc.
18                  •   Samsung Electronics America, Inc.
19                  •   Terrano, LLC
20                  •   ZTE (USA), Inc.
21                  •   Netflix, Inc.
22                  •   Hulu
23
            106.    By targeting a broad number of suppliers of a particular electronics product—e.g.,
24
     smartphones—the Uniloc Defendants (as well as the other Defendants) increase the chances that
25
     the costs imposed on those suppliers will be internalized and passed along to consumers.
26

27

28
     Case No. 3:19-cv-07651-EMC                     36                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 38 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          107.    As with Apple, the Uniloc Defendants have targeted many of these companies in

 2   repeated lawsuits. Google, for example, has been a frequent target. On October 1, 2018, Uniloc

 3   2017 and Uniloc Licensing USA filed four separate complaints against Google. Between October

 4   31, 2018 and November 1, 2018, Uniloc 2017, Uniloc Licensing, and Uniloc USA filed another

 5   10 separate complaints against Google. Later in November, the Uniloc entities dismissed those 14

 6   complaints without prejudice and a different set of Uniloc entities—Uniloc 2017 and Uniloc

 7   USA—filed 14 new complaints against Google on the same 14 patents asserted in the prior

 8   complaints. In December 2018, Uniloc 2017 filed an additional seven complaints against Google,
 9   one of which it later dismissed. That amounts to a total of 35 lawsuits against Google by Uniloc

10   entities over three months.

11          108.    The four years so far of the Uniloc Defendants suing Apple has demonstrated

12   Fortress’s scheme to assert endless, meritless litigation, which has been made feasible by the

13   elimination of competition resulting from its patent aggregations. The four patents in the first

14   Uniloc case against Apple have all been found unpatentable by the USPTO. The second Uniloc

15   case against Apple revealed how little pre-suit diligence is taken before suing, when after suing,

16   Uniloc Luxembourg voluntarily dismissed one of the three asserted patents and admitted that the

17   “Patent is probably commercially worthless.” 34 It is no surprise that one judge described Uniloc

18   USA’s infringement theories in a case as “bogus and conclusory.” 35 The examples below

19   demonstrate the flaws in the Uniloc Defendants’ patents, including patents that have been found

20   invalid in multiple ways by multiple adjudicators.

21          109.    In one example of a Uniloc Defendant asserting invalid patents, Uniloc USA sued

22   eight companies, including Apple, on a patent that two courts and the PTAB have found invalid.

23   Uniloc USA asserted U.S. Patent No. 6,993,049 (the “’049 patent”), titled “Communication

24   System,” in the following cases:

25
     34
        Patent Owner Preliminary Response to Petition, Unified Patents Inc. v. Uniloc Luxembourg,
26   S.A., IPR2017-01850, Paper No. 6 (PTAB Nov. 30, 2017).
     35
        Transcript of Proceedings, Uniloc USA, Inc. v. Apple Inc., No. 3:18-cv-00359 (N.D. Cal. June
27   28, 2018) (WHA).
28
     Case No. 3:19-cv-07651-EMC                     37                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 39 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                    •   Uniloc USA, Inc. v. Apple Inc., No. 1:18-cv-00164 (W.D. Tex.), subsequently
 1                      transferred as 5:19-cv-01695 (N.D. Cal.) (LHK)
 2                  •   Uniloc USA, Inc. v. Samsung Electronics America, Inc., No. 2:18-cv-00040
                        (E.D. Tex.)
 3
                    •   Uniloc USA, Inc. v. Logitech, Inc., No. 5:18-cv-01304 (N.D. Cal.) (LHK)
 4
                    •   Uniloc USA, Inc. v. LG Electronics USA, Inc., No. 3:18-cv-00559 (N.D. Tex.),
 5                      subsequently transferred as 5:18-cv-06738 (N.D. Cal.) (LHK)
 6                  •   Uniloc USA, Inc. v. Huawei Device USA, Inc., No. 2:18-cv-00074 (E.D. Tex.)
 7                  •   Uniloc USA, Inc. v. ZTE (USA), Inc., No. 2:18-cv-00307 (E.D. Tex.),
                        subsequently transferred as 3:18-cv-02839 (N.D. Tex.)
 8
                    •   Uniloc USA, Inc. v. Blackberry Corp., No. 3:18-cv-01885 (N.D. Tex.)
 9
                    •   Uniloc USA, Inc. v. Microsoft Corp., No. 8:18-cv-01279 (C.D. Cal.)
10

11
            110.    On April 5, 2019, a court in the Eastern District of Texas held that there were
12
     multiple bases to conclude that asserted claims 1 and 8 of the ’049 patent are indefinite. 36 On July
13
     2, 2019, Uniloc USA, Uniloc Luxembourg, and Uniloc 2017 jointly filed with defendants Huawei
14
     Device USA, Inc. and Huawei Device Co. Ltd a Joint Motion to Dismiss with Prejudice, in which
15
     dismissal of the Uniloc Defendants’ claims was sought to be “conditioned on the Court’s vacating
16
     the Claim Construction Memorandum Opinion and Order . . . entered April 5, 2019.” 37 By seeking
17
     to dismiss without prejudice, the Uniloc Defendants attempted to avoid having final judgment
18
     entered finding the ’049 patent invalid, allowing the Uniloc Defendants to continue to pursue
19
     baseless claims using that patent. The court denied the Uniloc Defendants’ ploy, ordering on July
20
     9, 2019 that the parties were to file a “new motion to dismiss that is not conditioned upon the Court
21
     vacating the Claim Construction Memorandum Opinion and Order.” 38
22

23

24
     36
        Claim Construction Memorandum and Order, Uniloc USA, Inc. v. Samsung Elecs. America, Inc.,
25   Nos. 2:18-cv-00040, 2:18-cv-00074 (E.D. Tex. Apr. 5, 2019).
     37
        Joint Motion to Dismiss, Uniloc USA, Inc. et al v. Huawei Device USA, Inc. et al, No. 2:18-cv-
26   00074 (E.D. Tex. July 2, 2019), Dkt 58.
     38
        Order Denying Motion to Dismiss, Uniloc USA, Inc. et al v. Huawei Device USA, Inc. et al, No.
27   2:18-cv-00074 (E.D. Tex. July 9, 2019), Dkt 59.
28
     Case No. 3:19-cv-07651-EMC                       38                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 40 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          111.    Finally, on July 22, 2019, the PTAB instituted an inter partes review of the ’049

 2   patent, concluding that Apple’s “Petition establishes a reasonable likelihood that [Apple] would

 3   prevail in showing claims 11 and 12 [of the ’049 patent] are unpatentable” as obvious in light of

 4   multiple prior art references. 39 In its Final Written Decision, the PTAB found all challenged claims

 5   to be unpatentable. 40

 6          112.    The ’049 patent is far from the only invalid patent the Uniloc Defendants assert in

 7   litigation. For example, the Uniloc Defendants have asserted U.S. Patent Nos. 6,868,079 (“the

 8   ’079 patent”), 7,020,106 (“the ’106 patent”), 7,020,252 (“the ’252 patent”), and 7,167,487 (“the
 9   ’487 patent”) in at least forty-one litigations, including in those against Apple.

10          113.    Following the Uniloc Defendants’ lawsuits against Apple based on the ’079, ’106,

11   ’252, and ’487 patents, Apple petitioned for inter partes review of the relevant patent at-issue. In

12   nearly every instance, the PTAB instituted review and found all challenged claims to be

13   unpatentable: The PTAB concluded that all challenged claims of the ’487 patent 41 and the ’079

14   patent 42 are unpatentable and that three of the four challenged claims of the ’106 patent 43 are

15   unpatentable, and it has instituted inter partes review of the challenged claim of the ’252 patent. 44

16          114.    The Uniloc Defendants have also asserted claims without regard to the merits of

17   their infringement allegations. For example, in Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00470

18   (E.D. Tex.), subsequently transferred as 4:18-cv-00362 (N.D. Cal.) (PJH), Uniloc USA and Uniloc

19   Luxembourg asserted that Apple’s iPhones, iPads, and Watches infringe U.S. Patent No. 7,690,556

20

21   39
        Apple Inc. v. Uniloc 2017 LLC, No. IPR2019-00251, Paper No. 7 (PTAB July 22, 2019).
     40
        Apple Inc. v. Uniloc 2017 LLC, No. IPR2019-00251, Paper No. 22 (PTAB July 20, 2020).
22   41
        See Apple Inc. v. Uniloc 2017 LLC, IPR2019-00252, Paper No. 28 (PTAB May 19, 2020); Apple
     Inc. v. Uniloc 2017 LLC, IPR2019-00222, Paper No. 28 (PTAB May 19, 2020).
23   42
        See Apple Inc. v. Uniloc 2017 LLC, IPR2019-00510, Paper No. 21 (PTAB July 22, 2020). Apple
     withdrew its challenge to claim 18 of the ’079 patent after PTAB instituted inter partes review.
24   See id. at 2.
     43
        See Apple Inc. v. Uniloc 2017 LLC, IPR2019-00219, Paper No. 24 (PTAB Apr. 13, 2020). In
25   response to a separate petition from Apple to review claims 15, 17, and 18 of the ’106 patent—
     claims that the PTAB found unpatentable in IPR2019-00219 based on different unpatentability
26   grounds—the PTAB denied instituting inter partes review. See Apple Inc. v. Uniloc 2017 LLC,
     IPR2019-00220, Paper No. 10 (PTAB May 9, 2019).
27   44
        See Apple Inc. v. Uniloc 2017 LLC, IPR2019-01667, Paper No. 7 (PTAB Apr. 21, 2020).
28
     Case No. 3:19-cv-07651-EMC                       39                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 41 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   (the “’556 patent”). The ’556 patent claims a “step counter system,” which comprises “an

 2   accelerometer to detect motion of a user, a step calculation logic to utilize the motion detected by

 3   the accelerometer to detect and count steps, and an incline logic to calculate an incline of a surface

 4   on which the user moved.” The complaint accused Apple’s products “that incorporate hardware

 5   (such as an accelerometer, inclinometer, altimeter and/or barometer) and software (such as the

 6   Health app in iOS 8.0.x, iOS 9.0.x, iOS 10.0.x and watchOS versions) that are capable of

 7   calculating the number of steps taken (e.g., ‘Steps’) and distance covered (e.g., ‘Walking +

 8   Running Distance’) by a user as well as the user’s change in elevation (e.g., ‘Flights Climbed’).”
 9   But Apple’s products do not use an accelerometer to determine elevation change or incline.

10   Indeed, an analysis of the ’556 patent commissioned by its former owner, Fullpower Technologies,

11   Inc. (Fullpower), observed that accelerometers in current fitness trackers, including those in Apple

12   products, “do not monitor how much the foot is going up and how much is coming down,” as

13   required by the claims. Instead, as the Fullpower analysis noted, the incline measurements in the

14   tracking devices “com[e] from the barometer/altimeter instead of the accelerometer.” 45 Apple

15   obtained this analysis through third-party discovery from Fullpower. Uniloc USA and Uniloc

16   Luxembourg refused to reveal to Apple whether it knew of the analysis performed for Fullpower

17   before filing suit. Uniloc USA and Uniloc Luxembourg either ignored this information or was

18   willfully blind to it before bringing a meritless case against Apple.

19          115.    Beyond the ’556 patent being not infringed, nearly every claim was found invalid

20   as indefinite in Uniloc USA, Uniloc Luxembourg’s case against Samsung Electronics Co., Ltd.

21   and Samsung Electronics America, Inc. (“Samsung”). 46 The Uniloc Defendants litigated the case

22   against Samsung all the way until the days leading up trial, when it voluntarily dismissed the case.

23          116.    Notwithstanding the weakness of its claim on the ’556 patent, Uniloc USA and

24   Uniloc Luxembourg have disclosed that they believe they are entitled to damages of between $1.41

25
     45
      Uniloc USA, Inc. v. Apple Inc., 4:18-cv-00362 (N.D. Cal. Mar. 14, 2018) (PJH), Dkt. 120-2.
26   46
      Claim Construction Memorandum & Order, Uniloc USA, Inc., v. Samsung Elecs. America, Inc.,
     No. 2:17-cv-651 (E.D. Tex. Oct. 24, 2018), Dkt. 77. The complaint was originally filed by Uniloc
27   USA and Uniloc Luxembourg and Uniloc 2017 later joined.
28
     Case No. 3:19-cv-07651-EMC                       40                  SECOND AMENDED COMPLAINT
Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 42 of 161
Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 43 of 161
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 44 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14             118.    Disclosures also have inconsistently listed the corporate relationships amongst the

15   entities, including listing Uniloc USA, Inc. as “wholly owned by Uniloc USA Holdings LLC” in

16   this case (Dkt. 176) (June 10, 2020), while elsewhere listing in other operative pleadings Uniloc

17   USA, Inc.’s parent as Uniloc Corporation Pty Ltd. 50

18             119.    As the number of times that the Uniloc Defendants’ cases against Apple have been

19   transferred out of Texas—shown in the list above in paragraph 103—makes clear, the Uniloc

20   Defendants have time and again sought to impose the additional burden on Apple of litigating in

21   an inconvenient forum. Uniloc Defendants have gone so far as to misrepresent facts about its

22   connections to Texas and lack of connections to California in an effort to fend off Apple’s requests

23   to have cases transferred to this District. In Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00258

24   (E.D. Tex.), the court detailed a series of deceptive statements made by Uniloc USA and Uniloc

25   Luxembourg, concluding that such “contradictory representations [are] troubling, particularly

26

27   50
          No. 19-1922, Dkt. 4 (Fed. Cir. June 7, 2019).
28
     Case No. 3:19-cv-07651-EMC                        43                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 45 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   because they are not isolated exceptions.” For example, Uniloc USA and Uniloc Luxembourg

 2   made repeated misrepresentations about their lack of connection to California 51:

 3                  Mr. Burdick, Uniloc’s only party witness residing within the Eastern
                    District of Texas, does not spend the majority of his time in the
 4                  Plano office. (Dkt. No. 60-2, Ex. B at 2.) Mr. Burdick spends
                    equally as much time in Plano, as he does in Boise, Idaho and in
 5                  southern California. (Id.) In addition, Mr. Etchegoyen [the CEO of
                    Uniloc Luxembourg] spends about twenty percent of his time in
 6                  either Newport Beach or Irvine, California and owns a residence in
                    Newport Beach, which he uses when he “is doing business in
 7                  Orange County.” (Id.; Dkt. No. 60-1, Ex. A at 160:15–16.) Both
                    Mr. Burdick and Mr. Etchegoyen have held around one hundred
 8                  “top-level strategy meetings” in southern California, for Uniloc
                    business purposes. (Dkt. No. 60-1, Ex. A at 54:2–55:11.) Mr.
 9                  Etchegoyen separately travels to southern California every month to
                    meet with Mr. Turner, Uniloc Luxembourg S.A.’s CFO. (Dkt. No.
10                  60-1, Ex. A at 47:18–25.) All of these facts fly in the face of
                    Uniloc’s prior representations: that Uniloc had only one full-time
11                  employee, Tanya Kiatkulpiboone, working at its office in Irvine,
                    California as of April 2017 (Dkt. No. 30-7, Burdick Decl. ¶ 10); that
12                  Mr. Etchegoyen has lived in Hawaii since well before the filing date
                    of the Complaint and does not maintain a residence in California
13                  (Dkt. No. 30 at 12); and that Mr. Burdick does not work in California
                    (Dkt. No. 43 at 2 n.3 [(]“Apple also repeats its erroneous assertion
14                  that Uniloc’s IP counsel lives and works in California.”); and that
                    Apple “attempts to exaggerate Uniloc’s ties to California” (Dkt. No.
15                  30 at 1–2).
16          120.    As non-practicing entities, the Uniloc Defendants cannot credibly seek injunctions
17   in U.S. litigation under the Supreme Court’s decision in eBay Inc. v. MercExchange, LLC, 547
18   U.S. 388 (2006), but they do not face the same limitations in Europe where injunctions may be
19   automatically granted if infringement is found. Accordingly, Uniloc Luxembourg has sought to
20   enjoin Apple in litigation in Germany as leverage to coerce Apple to accept unreasonable licensing
21   terms—including for its U.S. patents—or face the risk of having its business shut down. In Uniloc
22   Luxembourg’s first case to proceed to trial against Apple, in Germany, it was Fortress employees
23   who attended and consulted during the trial with outside counsel for Uniloc Luxembourg. As with
24   the rest of its cases against Apple to date, the court found the allegation meritless, here based on
25

26
     51
       Memorandum Order and Opinion at 16-17, Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00258
27   (E.D. Tex. Dec. 22, 2017).
28
     Case No. 3:19-cv-07651-EMC                      44                 SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 46 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Apple not infringing the patent, and dismissed the case (a decision that Uniloc Luxembourg has

 2   appealed).

 3             B.      VLSI
 4             121.    On October 2, 2017, VLSI filed a suit against Intel in the Northern District of

 5   California, asserting eight patents against virtually every one of Intel’s microprocessors ever sold

 6   since 2011 (the “VLSI California Action”). 52 Despite VLSI’s aggressive litigation strategy in that

 7   case, it suffered numerous setbacks, including losing various discovery- and damages-related

 8   disputes. After the PTAB instituted inter partes review proceedings to evaluate the patentability
 9   of the claims in six of the asserted patents, the parties stipulated to a stay of the Northern District

10   of California case in March 2019.

11             122.    Apparently unhappy with the setbacks it was encountering in the Northern District

12   of California, VLSI also set its sights on Delaware. On June 28, 2018, VLSI filed suit in the

13   District of Delaware asserting five different patents against many of the same products accused in

14   the VLSI California Action (the “VLSI Delaware Action”). 53 Since its filing, the VLSI Delaware

15   Action has imposed substantial burdens on Intel: the parties have engaged in extensive discovery,

16   with Intel having produced over a million pages of documents related to the accused products and

17   2.5 TB of source code, and thousands of pages of noninfringement and invalidity contentions.

18             123.    On March 1, 2019—the same day that VLSI agreed to stay the VLSI California

19   Action—VLSI filed yet another suit in the District of Delaware, asserting six new patents against

20   many of the same products at issue in the previous cases. 54

21             124.    Evidently concerned that the VLSI Delaware Action and second suit in Delaware

22   might be consolidated, VLSI again abandoned its litigation in hopes of obtaining a favorable

23   outcome elsewhere. On April 11, 2019, just hours after Intel filed its reply brief in support of its

24   motion to consolidate—and without any warning—VLSI voluntarily dismissed the second suit in

25

26   52
          VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal. Oct. 2, 2017) (BLF).
     53
          VLSI Tech. LLC v. Intel Corp., No. 1:18-cv-00966 (D. Del. June 20, 2018).
27   54
          VLSI Tech. LLC v. Intel Corp., No. 1:19-cv-00426 (D. Del. Mar. 1, 2019).
28
     Case No. 3:19-cv-07651-EMC                        45                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 47 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Delaware and, that same day, filed three suits in the Western District of Texas (the “VLSI Texas

 2   Actions”), 55 asserting the same six patents at issue in second Delaware suit, as well as two

 3   additional patents.

 4          125.    VLSI claims up to $7.1 billion in connection with eight patents in the VLSI

 5   California Action and multiple billions of dollars in damages in the VLSI Delaware Action. These

 6   inflated numbers are a product of transferring the patents to VLSI and employing them in

 7   Fortress’s unlawful aggregation scheme, including the fact that VLSI does not invent, produce, or

 8   sell any products. For example, before VLSI acquired certain of the patents asserted against Intel
 9   in the Delaware I Action,

10

11

12          126.    VLSI, at Fortress’s direction, can and does take advantage of the fact that it

13   produces nothing at all and therefore has no desire or need for dispute resolution. Because VLSI’s

14   litigation costs and risks are trivial in comparison with those of the product companies it sues, it

15   can afford to bring these types of serial suits based on weak or low-value patents under the theory

16   that even a modest settlement for supracompetitive royalties will be profitable.

17          127.    As a non-practicing entity, VLSI cannot credibly seek injunctions in U.S. litigation

18   under the Supreme Court’s decision in eBay Inc. v. MercExchange, LLC, 547 U.S. 388

19   (2006). Faced with this problem, VLSI is seeking to enjoin Intel in multiple litigations in China,

20   as leverage to coerce Intel to accept unreasonable licensing terms—including for its U.S. patents—

21   or face the risk of having its business shut down.

22          C.      INVT
23          128.

24

25

26   55
       VLSI Tech. LLC v. Intel Corp., No. 6:19-cv-00254 (W.D. Tex. Apr. 11, 2019); VLSI Tech.
     LLC v. Intel Corp., No. 6:19-cv-00255 (W.D. Tex. Apr. 11, 2019); VLSI Tech. LLC v. Intel Corp.,
27   No. 6:19-cv-00256 (W.D. Tex. Apr. 11, 2019).
28
     Case No. 3:19-cv-07651-EMC                      46                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 48 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                                          . Following that offer, Apple

 2   and Inventergy engaged in licensing negotiations.

 3          129.    INVT sued Apple and HTC in May 2017 in the District of New Jersey. INVT has

 4   asserted eight patents that it claims are essential to cellular standards. On August 29, 2017, INVT

 5   filed suit against ZTE Corporation (“ZTE”), in which it has asserted the same eight patents.

 6          130.

 7

 8
 9             Apple nonetheless informed INVT in July 2018 that it remained willing to negotiate and

10   asked INVT to identify the specific patents it was seeking to license.

11          131.    Before responding to Apple’s request and apparently dissatisfied with the pressure

12   it could exert through district court litigation alone, on September 14, 2018, INVT asserted five of

13   the patents from the District of New Jersey action against Apple, HTC, and ZTE in the

14   International Trade Commission seeking an order excluding the accused products from

15   importation into the United States.

16          132.    The International Trade Commission delegated to the Administrative Law Judge

17   overseeing the litigation the responsibility to assess the implications for the public interest of INVT

18   seeking an exclusion order on claimed-essential patents. An evidentiary hearing in the case was

19   held in September 2019. In the February 2020 Initial Determination, the Administrative Law

20   Judge found that: “INVT failed to prove that claim 4 of the [7,206,587] patent and claims 3 and 4

21   of the [6,760,590] patent are essential to the 3G and LTE standards” and that “INVT failed to

22   prove that independent claim 1 of the [7,848,439] patent is essential to the LTE standard.” 56 The

23   Commission upheld this decision.

24

25

26
     56
       In the Matter of Certain LTE- and 3G-Complaint Cellular Communications Devices, Inv. No.
27   337-TA-1138, Paper No. 63 (ITC Feb. 18, 2020) (capital letters removed).
28
     Case No. 3:19-cv-07651-EMC                        47                 SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 49 of 161

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

              D.      IXI IP
 1
              133.    IXI R&D and IXI IP (collectively, “IXI”) brought suit, in the Southern District of
 2
     New York, against Samsung and BlackBerry Limited and BlackBerry Corporation (“BlackBerry”)
 3
     on June 17, 2014 and June 18, 2014 respectively, on the same set of four patents in each case. IXI
 4
     voluntarily dismissed without prejudice their complaint against BlackBerry on February 5, 2019.
 5
              134.    IXI also sued Apple on the same patents on October 2, 2014 in the Southern District
 6
     of New York. On May 11, 2015, IXI and Apple jointly stipulated to dismiss with prejudice one
 7
     of the patent claims at issue in the case.
 8
              135.    On December 21, 2016, the PTAB found unpatentable every asserted claim of one
 9
     of the remaining patents-in-suit in inter partes review proceedings. 57 While the PTAB’s decision
10
     was on appeal, IXI filed an ex parte reexamination of the patent. The patent issued from
11
     reexamination with one amended claim and 68 new claims. U.S. Patent No. 7,039,033 (requested
12
     Mar. 24, 2017) (issued Feb. 1, 2018). IXI obtained the reexamined claims by adding trivial
13
     additional limitations—like a “speaker,” a “microphone,” and a “touchscreen”—that make the new
14
     claims no more novel than the canceled claims. Due to the triviality of their additional limitations,
15
     the reexamined claims are currently under review in a second reexamination proceeding. On July
16
     29, 2020, the USPTO issued an action in the second reexamination proceeding rejecting all 68
17
     claims as invalid on numerous prior art grounds. 58
18
              136.    Similarly, on December 21, 2016, the PTAB found unpatentable all but one of the
19
     asserted claims of another asserted patent, U.S. Patent No. 7,295,532 (the “’532 patent”). 59 The
20
     USPTO thereafter instituted a reexamination of the ’532 patent challenging, among other claims,
21
     the sole originally-asserted claim that was not instituted as part of the inter partes review. In the
22
     subsequent ex parte reexamination proceedings, all challenged claims, including the lone
23
     remaining originally-asserted claim, were rejected. 60 In response, IXI sought to add numerous
24

25
     57
          See Samsung Elecs. v. IXI IP, LLC, IPR2015-01444, Paper No. 27 (PTAB Dec. 21, 2016).
26   58
          Office Action (mailed July 27, 2020).
     59
          See Samsung Elecs. v. IXI IP, LLC, IPR2015-01443, Paper No. 27 (PTAB Dec. 21, 2016).
27   60
          Office Action (mailed Sept. 25, 2018).
28
     Case No. 3:19-cv-07651-EMC                       48                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 50 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   new claims and argue for patentability of the challenged claims. IXI eventually disclaimed its

 2   originally-asserted claim, and the patent issued from reexamination with one amended claim and

 3   fifteen new claims. U.S. Patent No. 7,295,532 (requested Apr. 3, 2018) (issued June 17, 2020).

 4          137.    In 2019, IXI subsequently moved to amend its infringement contentions in the

 5   litigation against Apple to assert certain unspecified newly-issued claims of the ’033 patent and

 6   additional unspecified claims of the ’532 patent that had not yet even been allowed by the

 7   USPTO. 61 IXI thereby sought to restart the litigation that it comprehensively lost five years after

 8   the complaint was filed. Apple opposed IXI’s motion, arguing that IXI’s attempt to insert
 9   reexamined claims into the litigation should be barred by res judicata. 62 The court denied IXI’s

10   motion to amend its infringement contentions, but it did not decide whether res judicata bars IXI

11   from asserting its reexamined claims against Apple. Apple and Samsung subsequently filed

12   complaints seeking a declaratory judgment that res judicata bars IXI from asserting the reexamined

13   claims and, in the alternative, that the reexamined claims are not infringed and are invalid.

14          138.    Apple also filed inter partes review petitions on the reexamined claims of the ’033

15   patent in 2018, but the PTAB denied institution because—even though the new claims did not

16   exist during the year after the complaint was filed—the PTAB concluded that the petitions were

17   time-barred. 63 IXI thus attempts to immunize its patent from inter partes review challenge.

18          E.      Seven Networks

19          139.    In May 2017, Seven Networks sued ZTE and Samsung in the Eastern District of

20   Texas on the same set of seven patents in both cases and also asserted those patents plus three

21   others against Google. Seven Networks voluntarily dismissed its case against ZTE a month later

22   before refiling the same patents. In November 2018, Seven Networks asserted another group of

23   six patents against Samsung and Google.

24

25
     61
        IXI Mobile (R&D) Ltd. v. Apple Inc., No. 4:15-cv-3755 (N.D. Cal. Mar. 7, 2019) (HSG), Dkt.
26   157.
     62
        Id. Dkt. 164.
27   63
        Apple Inc., v. IXI IP, LLC, IPR2019-00124, Paper No. 13 (PTAB June 3, 2019).
28
     Case No. 3:19-cv-07651-EMC                      49                 SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 51 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1           140.    Seven Networks eventually obtained settlements with ZTE, Samsung, and

 2   Google. 64

 3           141.    Seven Networks sued Apple on April 10, 2019 in the Eastern District of Texas,

 4   asserting sixteen patents against Apple related to a wide range of Apple products and services. Per

 5   the complaint, Seven Networks is listed as the “assignee of all rights, title, and interest in” for each

 6   of the sixteen patents-in-suit.

 7           F.      KIP CR P1

 8           142.    Since receiving a loan from Fortress Credit in 2013, Crossroads has asserted eight
 9   separate patent actions in the Western District of Texas against Dot Hill Systems Corp.; Oracle

10   Corporation; Huawei Technologies Co., Ltd.; Huawei Enterprise USA, Inc.; Huawei Technologies

11   USA, Inc.; Cisco Systems, Inc.; NetApp, Inc.; and Quantum Corporation claiming infringement

12   of some combination of U.S. Patent Nos. 6,425,035 (the “’035 patent”), 7,051,147 (the “’147

13   patent”), 7,934,041 (the “’041 patent”), and 7,987,311 (the “’311 patent”).               Specifically,

14   Crossroads alleged in each of the eight actions that the ’035 patent was infringed, and in seven of

15   the actions that the ’041 patent was infringed.

16           143.    In Final Written Decisions dated January 29, 2016 and March 17, 2016, the PTAB

17   found in inter partes review proceedings all asserted claims of the asserted ’035 and ’041 patents

18   were invalid. The U.S. Court of Appeals for the Federal Circuit affirmed that decision on June 6,

19   2017.

20           144.    Fortress and KIP CR P1 agreed to step into the place of Crossroads in these

21   litigations notwithstanding the PTAB and Federal Circuit findings. Fortress’s subsequent writs of

22   certiorari to the Supreme Court challenging the constitutionality of the PTAB’s inter partes review

23   process were denied on April 30, 2018. Each of these actions was ultimately dismissed.

24

25
     64
       Seven Networks, LLC v. ZTE (USA) Inc., No. 3:17-cv-1495 (N.D. Tex. Aug. 14, 2019), Dkt.
26   318; Seven Networks, LLC v. Samsung Elecs. Co., Ltd., No. 2:17-cv-441 (E.D. Tex. Dec. 28, 2018),
     Dkt. 67; Seven Networks, LLC v. Google LLC, No. 2:17-cv-442 (E.D. Tex. Jan. 20, 2019), Dkt.
27   608.
28
     Case No. 3:19-cv-07651-EMC                        50                  SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 52 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

     III.    ELIMINATION OF COMPETITION ENABLING EXTRACTION OF
 1           SUPRACOMPETITIVE ROYALTIES IN SPECIFIC PATENT MARKETS
 2
             145.    Fortress obfuscates the patent aggregation scheme that it accomplishes in concert
 3
     with Defendant PAEs by using a web of entities to assemble and assert substitute and
 4
     complementary patents in certain technological areas. That structure hides the full extent of the
 5
     patent aggregation carried out by Fortress and Defendant PAEs and accentuates the
 6
     anticompetitive effects of Fortress’s patent aggregation scheme. The following chart shows the
 7
     relationships between Fortress, Defendant PAEs, and other Fortress-controlled entities that
 8
     Fortress employs to increase its market power:
 9
             146.    Despite Defendants’ obfuscation and prior to discovery, Apple and Intel have
10
     determined that, through the agreements between Fortress and the various PAE Defendants and
11
     patent transactions discussed above, Defendants have aggregated under Fortress’s control at least
12
     the substitute patents in certain technology areas relevant to electronic devices and components or
13
     software therein and processes used to manufacture them discussed below. Defendants have then
14
     taken advantage of the market power or enhanced market power they have obtained from
15
     eliminating competition to extract supracompetitive royalties from many target product suppliers.
16
             147.    To be clear, the specific markets discussed below are defined by the function that
17
     competing technologies contained therein perform, not by the particular type of device in which
18
     that function is incorporated. 65
19
             A.      Network-based Voice Messaging
20
             148.    Fortress, the Uniloc Defendants, Seven Networks, and INVT have aggregated
21
     patents relating to network-based voice messaging. Network-based voice messaging allows for
22
     multiple recipients to access the same voice message. This is a common feature that many
23

24

25   65
       The substitute and complementary patents aggregated pursuant to Defendants’ anticompetitive
     scheme relate to high-tech electronics devices and components. To the extent the patents discussed
26   herein have implications for products like home appliances, it is because such products incorporate
     high-tech electronics components that, for instance, enable a refrigerator to connect to the Internet
27   for purposes of monitoring and controlling the device.
28
     Case No. 3:19-cv-07651-EMC                       51                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 53 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   electronic devices, such as smartphones, incorporate, and there is no close substitute for the

 2   functionality.

 3          149.      Defendants and Seven Networks have aggregated patents in an antitrust market for

 4   patents purporting to cover network-based voice messaging capabilities, the “Network-based

 5   Voice Messaging Patents Market.” 66 The Network-based Voice Messaging Patents Market

 6   constitutes a relevant antitrust market where Fortress (either directly through its PAE subsidiaries

 7   or by acting in concert with the PAEs in which it invests) and other holders of patents claimed to

 8   read on electronic devices that support network-based voice messaging compete with one another
 9   to license patents to suppliers of such devices and supporting software.

10          150.      Among the substitute patents Defendants and Seven Networks have aggregated in

11   the Network-based Voice Messaging Patents Market are U.S. Patent No. 7,020,252, U.S. Patent

12   No. 7,535,890, U.S. Patent No. 8,243,723, U.S. Patent No. 8,724,622, and U.S. Patent No.

13   8,995,433, all of which purport to cover alternative techniques to enable multiple recipients to

14   access a voice message.

15          151.      U.S. Patent No. 7,020,252 (“the ’252 patent”) is titled “Group Audio Message

16   Board” and issued on March 28, 2006. According to its abstract, the ’252 patent relates to “[a]

17   communications system . . . comprising a communal audio message recordal apparatus GAMB []

18   with multiple users [] enabled to record and access recorded messages.” Its claims are directed to

19   a community messaging system (e.g., voice chat rooms with recorded messages accessible to

20   multiple people).

21          152.      On its face, the ’252 patent is assigned to Koninklijke Philips Electronics N.V.

22   (“Philips”). On January 30, 2009, Philips assigned the ’252 patent to IPG Electronics 503 Limited

23   (“IPG Electronics 503”). On April 10, 2012, IPG Electronics 503 assigned the ’252 patent to

24   Pendragon Wireless LLC (“Pendragon Wireless”). On January 31, 2018, Pendragon Wireless

25

26   66
       The Network-based Voice Messaging Patents Market and other antitrust markets defined in
     Section III are collectively referred to as “Relevant Patents Markets.” The geographic scope of
27   each of the Relevant Patents Markets is the United States, as patents are national in scope.
28
     Case No. 3:19-cv-07651-EMC                      52                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 54 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   assigned the ’252 patent to Defendant Uniloc Luxembourg. Less than five months later, on May

 2   3, 2018, Defendant Uniloc Luxembourg assigned the ’252 patent to Defendant Uniloc 2017.

 3          153.    U.S. Patent No. 7,535,890 (“the ’5890 patent”) is titled “System and Method for

 4   Instant VoIP Messaging” and issued on May 19, 2009. According to its abstract, the ’5890 patent

 5   relates to “an instant voice messaging system (and method) for delivering instant messages over a

 6   packet-switched network.” Its claims are directed to instant voice messaging, where the voice

 7   messages are available to multiple recipients.

 8          154.    On its face, the ’5890 patent is assigned to Ayalogic, Inc. (“Ayalogic”). On July
 9   16, 2013, Ayalogic assigned the ’5890 patent to Empire IP LLC (“Empire IP”). On June 10, 2016,

10   Empire IP assigned the ’5890 patent to Defendant Uniloc Luxembourg, and the patent was thereby

11   made subject to a December 30, 2014 security interest Defendant Uniloc Luxembourg and

12   Defendant Uniloc USA had conveyed to Defendant Fortress Credit. On May 3, 2018, the same

13   day it assigned the ’252 patent to Defendant Uniloc 2017, Defendant Uniloc Luxembourg also

14   assigned the ’5890 patent to Defendant Uniloc 2017.

15          155.    U.S. Patent No. 8,243,723 (“the ’723 patent”), U.S. Patent No. 8,724,622 (“the ’622

16   patent”), and U.S. Patent No. 8,995,433 (“the ’433 patent”) are in the same patent family as the

17   ’5890 patent, are all titled “System and Method for Instant VoIP Messaging,” and issued on August

18   14, 2012, May 13, 2014, and March 31, 2015, respectively. As with the ’5890 patent, the ’723

19   patent, the ’622 patent, and the ’433 patent relate to instant voice messaging over a packet-switched

20   network. More specifically, they are directed to instant voice messaging, where the voice

21   messages are available to multiple recipients.

22          156.    As with the ’5890 patent, the ’723 patent and the application that led to the ’622

23   patent were assigned by Ayalogic to Empire IP in July 2013. Empire IP thereafter filed the

24   application the led to the ’433 patent. Along with the ’5890 patent, on June 10, 2016, Empire IP

25   assigned the ’723 patent, the ’622 patent, and the ’433 patent to Defendant Uniloc Luxembourg,

26   thereby subjecting each to a December 30, 2014 security interest Defendant Uniloc Luxembourg

27   and Defendant Uniloc USA had conveyed to Defendant Fortress Credit. And on May 3, 2018,

28
     Case No. 3:19-cv-07651-EMC                       53                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 55 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   along with the ’5890 patent, Defendant Uniloc Luxembourg assigned the ’723 patent, the ’622

 2   patent, and the ’433 patent to Defendant Uniloc 2017.

 3          157.    In addition to the patents discussed immediately above, which are substitutes for

 4   one another, Defendants have aggregated additional patents relating to network-based voice

 5   messaging that are complements to, and possibly substitutes for, the ’252 patent, the ’5890 patent,

 6   the ’723 patent, the ’622 patent, and the ’433 patent.

 7          158.    U.S. Patent No. 8,838,744 (“the ’744 patent”) is titled “Web-based Access to Data

 8   Objects” and issued on September 16, 2014. According to its abstract, the ’744 patent relates to
 9   “providing a mobile device with web-based access to data objects.” Its claims are directed to a

10   method for retrieving data objects such as sound files from the web using a relay server.

11          159.    On its face, the ’744 patent is assigned to Seven Networks, Inc. As noted above,

12   Fortress converted Seven Networks Inc. to Seven Networks LLC in 2015.

13          160.    U.S. Patent No. 7,920,579 (“the ’579 patent”) is titled “Method, System and

14   Apparatus for Media Gateway to Transmit and Receive Multicast Data” and issued on April 5,

15   2011. According to its abstract, the ’579 patent “provides a method, system and apparatus for [a

16   media gateway] to transmit and receive multicast data.” Its claims are directed to multicasting

17   techniques that enable shared access to a media stream.

18          161.    On its face, the ’579 patent is assigned to Huawei. On May 15, 2013, Huawei

19   assigned the ’579 patent to Inventergy, Inc. On October 1, 2014, Inventergy, Inc. assigned a

20   security interest in the ’579 patent to DBD Credit Funding LLC. On December 22, 2016,

21   Inventergy, Inventergy, Inc., eOn Communication Systems, Inc., Inventergy Holding, LLC,

22   Inventergy Innovations, LLC, Inventergy IoT, LLC, and Inventergy LBS, LLC assigned a security

23   interest in the ’579 patent to DBD Credit Funding LLC. On April 27, 2017, Inventergy, Inc.

24   assigned the ’579 patent to INVT.

25          162.    Defendants’ and Seven Networks’ aggregation of patents in the Network-based

26   Voice Messaging Patents Market (including at least five substitute patents and two complementary

27   and/or substitute patents) has reduced competition in that market, leading to inflated royalties and

28
     Case No. 3:19-cv-07651-EMC                      54                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 56 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   decreased licensing output. For example, the ’252 patent and the ’5890 patent each purport to

 2   cover techniques that enable multiple recipients to access a shared voice message. Specifically,

 3   the ’252 patent describes a recipient-driven method in which the shared voice message is posted

 4   to a communal message board where recipients can access the message. On the other hand, the

 5   ’5890 patent describes a sender-driven method in which the sender selects the recipients and the

 6   message is delivered to the selected recipients. A substitute for posting a voice message to a

 7   communal message board includes delivering a voice message to sender-selected recipients, and

 8   vice versa. When the ’252 and ’5890 patents were owned by different entities, a party wishing to
 9   use one of these potential substitute technologies would be able to take advantage of competition

10   between the owners of these patents when attempting to secure a license. But because of

11   Defendants’ unlawful aggregation of patents, Defendants now control both substitute technologies,

12   eliminating such competition.

13           163.    That lessening of competition is reflected by the evidence of supracompetitive

14   royalties sought and received by Defendants. The prior owners of the ’252 patent (Philips, IPG

15   Electronics 503, and Pendragon Wireless) and the ’5890 patent, the ’433 patent, the ’723 patent,

16   and/or the ’622 patent (Ayalogic, then Empire IP) never asserted these patents because they would

17   not have been able to obtain royalties sufficient to justify the cost of assertion absent the market

18   power created by the Fortress-led aggregation scheme and the resulting elimination of competition.

19   Likewise, the prior owners would not have transferred the aggregated patents if they could have

20   licensed the patents for the amounts that Defendants have either received or seek in litigation.

21   Defendants have pursued numerous assertions and secured multiple settlements for substantial

22   royalties.

23           164.    Philips is the former assignee of the ’252 patent before it was aggregated with the

24   others accumulated by Defendants. Philips is an experienced asserter of patents and has brought

25   many other patent cases against a variety of defendants over the years, indicating that it was

26   capable and willing to do so in the appropriate circumstances. Those cases include at least the

27   following:

28
     Case No. 3:19-cv-07651-EMC                      55                 SECOND AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 57 of 161

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                 •   Koninklijke Philips Electronics NV et al. v. Davenport International Inc. et
 1                   al., No. 2-05-cv-08943 (C.D. Cal.);
 2               •   Koninklijke Philips Electronics NV et al. v. Poso Media LLC, No. 2-06-cv-
                     02354 (C.D. Cal.);
 3
                 •   Koninklijke Philips Electronics NV et al. v. International Disc Manufacturers
 4                   et al., No. 2-06-cv-02468 (C.D. Cal.);
 5               •   Koninklijke Philips Electronics NV et al. v. Premier Digital Solutions Inc. et
                     al., No. 2-06-cv-05942 (C.D. Cal.);
 6
                 •   Koninklijke Philips Electronics NV et al. v. Enas Cassette World Inc. et al.,
 7                   No. 2-06-cv-06592 (C.D. Cal.);
 8               •   Koninklijke Philips Electronics NV et al. v. New Century Optical Inc. et al.,
                     No. 2-06-cv-06773 (C.D. Cal.);
 9
                 •   Koninklijke Philips Electronics NV et al. v. Power Media CD Tek Inc. et al.,
10                   No. 2-07-cv-04788 (C.D. Cal.);
11               •   U.S. Philips Corporation et al. v. Wings Digital Corporation et al., No. 2-04-
                     cv-02573 (E.D.N.Y.);
12
                 •   Koninklijke Philips Electronics N.V. et al. v. Advanced Digital Replication,
13                   Inc. et al., No. 7-07-cv-08166 (S.D.N.Y.);
14               •   Koninklijke Philips Electronics, NV et al. v. Access CardioSystems, Inc., No.
                     2-03-cv-01318 (W.D. Wash.);
15
                 •   Philips Solid-State Lighting Solutions, Inc. v. Lighting Science Group
16                   Corporation et al., No. 1-08-cv-10289 (D. Mass.);
17               •   Koninklijke Philips Electronics NV, et al. v. Cinram International Inc., et al.,
                     No. 7-08-cv-00515 (S.D.N.Y.);
18
                 •   Mitsubishi Electric Corporation et al. v. Target Corporation and Doe
19                   Corporations 1-10, No. 7-08-cv-03689 (S.D.N.Y.);
20               •   Mitsubishi Electric Corp. et al. v. Vizio, Inc., No. 7-08-cv-05055 (S.D.N.Y.);
21               •   Koninklijke Philips Electronics, N.V. et al. v. Optical Experts et al., No. 7-08-
                     cv-04071 (S.D.N.Y.);
22
                 •   Koninklijke Philips Electronics N.V. et al. v. Entertainment Distribution
23                   Company (USA) LLC et al., No. 7-08-cv-04070 (S.D.N.Y.);
24               •   Koninklijke Philips Electronics, N.V. v. Siemens Medical Solutions USA, Inc.,
                     No. 1-08-cv-02120 (N.D. Ohio);
25
                 •   Philips Solid-State Lighting Solutions, Inc. et al. v. Lighting Science Group
26                   Corporation et al., No. 1-08-cv-11650 (D. Mass.);
27

28
     Case No. 3:19-cv-07651-EMC                   56                  SECOND AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 58 of 161

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                 •   Koninklijke Philips Electronics N.V. et al. v. EMI Group PLC et al., No. 7-08-
 1                   cv-07351 (S.D.N.Y.);
 2               •   Koninklijke Philips Electronics NV et al. v. L and M Optical Disc West LLC et
                     al., No. 2-06-cv-03382 (C.D. Cal.);
 3
                 •   Koninklijke Philips Electronics NV et al. v. O2 Optical Media Inc. et al., No.
 4                   2-06-cv-06382 (C.D. Cal.), subsequently transferred as No. 3-07-cv-00858
                     (N.D. Cal.);
 5
                 •   Koninklijke Philips Electronics N.V. et al. v. Expedia Media, LLC et al., No.
 6                   7-06-cv-00934 (S.D.N.Y.);
 7               •   Koninklijke Philips Electronics N.V. et al. v. HD Media, Inc. et al., No. 2-09-
                     cv-01381 (C.D. Cal.);
 8
                 •   Koninklijke Philips Electronics N.V. et al. v. Optical Disc Solutions, Inc. et
 9                   al., No. 7-10-cv-01635 (S.D.N.Y.);
10               •   Koninklijke Philips Electronics N.V. et al. v. Pixelrange, Inc. et al., No. 1-10-
                     cv-10494 (D. Mass.);
11
                 •   Koninklijke Philips Electronics N.V., et al. v. Zoll Medical Corporation, No.
12                   1-10-cv-11041 (D. Mass.);
13               •   Koninklijke Philips Electronics N.V. et al. v. Seoul Semiconductor Company
                     Ltd. et al., No. 8-11-cv-00356 (C.D. Cal.);
14
                 •   Koninklijke Philips Electronics N.V. et al. v. Zoll Medical Corporation, No. 2-
15                   12-cv-00018 (W.D. Wash.);
16               •   Koninklijke Philips Electronics NV et al. v. Nexxus Lighting, Inc., No. 1-12-
                     cv-10549 (D. Mass.);
17
                 •   Koninklijke Philips Electronics NV, et al. v. National Film Laboratories, Inc.,
18                   et al., No. 2-12-cv-04576 (C.D. Cal.);
19               •   Koninklijke Philips Electronics N.V. et al. v. The ADS Group et al., No. 7-08-
                     cv-04068 (S.D.N.Y.);
20
                 •   Koninklijke Philips NV et al. v. Zoll Lifecor Corporation, No. 2-12-cv-01369
21                   (W.D. Penn.);
22               •   Koninklijke Philips Electronics NV et al. v. Aurora Lighting, Inc., No. 1-12-
                     cv-12049 (D. Mass.);
23
                 •   Koninklijke Philips Electronics N.V. et al. v. Zoll Medical Corporation, No. 1-
24                   12-cv-12255 (D. Mass.);
25               •   Koninklijke Philips NV et al. v. Digital Works, Inc. et al., No. 2-13-cv-01341
                     (D. Nev.);
26
                 •   Koninklijke Philips NV et al. v. Nintendo Co., Ltd. et al., No. 1-14-cv-00602
27                   (D. Del.);
28
     Case No. 3:19-cv-07651-EMC                    57                 SECOND AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 59 of 161

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                 •   Koninklijke Philips NV et al. v. Schreder Lighting LLC et al., No. 1-14-cv-
 1                   12282 (D. Mass.);
 2               •   Koninklijke Philips NV et al. v. Wangs Alliance Corporation d/b/a WAC
                     Lighting Co., No. 1-14-cv-12298 (D. Mass.);
 3
                 •   Koninklijke Philips NV et al. v. JST Performance, Inc. d/b/a Rigid Industries,
 4                   No. 6-14-cv-01198 (M.D. Fla.);
 5               •   Koninklijke Philips NV et al. v. JST Performance Inc., No. 2-14-cv-02591 (D.
                     Ariz.);
 6
                 •   Koninklijke Philips NV et al. v. Troy-CSL Lighting, Inc., No. 1-15-cv-11053
 7                   (D. Mass.);
 8               •   Koninklijke Philips NV v. Iguzzini Lighting USA, Ltd. et al., No. 1-15-cv-
                     03979 (S.D.N.Y.);
 9
                 •   Koninklijke Philips NV et al. v. Amerlux, LLC et al., No. 1-15-cv-13086 (D.
10                   Mass.);
11               •   Koninklijke Philips NV et al. v. ASUSTek Computer Inc. et al., No. 1-15-cv-
                     01125 (D. Del.);
12
                 •   Koninklijke Philips NV et al. v. HTC Corporation et al., No. 1-15-cv-01126
13                   (D. Del.);
14               •   Koninklijke Philips NV et al. v. Visual Land Inc., No. 1-15-cv-01127 (D.
                     Del.);
15
                 •   Koninklijke Philips NV et al. v. Southern Telecom, Inc., No. 1-15-cv-01128
16                   (D. Del.);
17               •   Koninklijke Philips NV et al. v. Digital Products International, Inc., No. 1-15-
                     cv-01129 (D. Del.);
18
                 •   Koninklijke Philips NV et al. v. Double Power Technology, Inc. et al., No. 1-
19                   15-cv-01130 (D. Del.);
20               •   Koninklijke Philips NV et al. v. Yifang USA Inc. d/b/a E-Fun, Inc., No. 1-15-
                     cv-01131 (D. Del.);
21
                 •   Koninklijke Philips NV et al. v. Acer Inc. et al., No. 1-15-cv-01170 (D. Del.);
22
                 •   Koninklijke Philips N.V. et al. v. YiFang USA, Inc., No. 4-18-cv-01890 (N.D.
23                   Cal.);
24               •   Koninklijke Philips N.V. et al. v. ASUSTeK Computer Inc. et al., No. 4-18-cv-
                     01886 (N.D. Cal.);
25
                 •   Koninklijke Philips N.V. et al. v. HTC Corp. et al., No. 4-18-cv-01887 (N.D.
26                   Cal.);
27

28
     Case No. 3:19-cv-07651-EMC                   58                 SECOND AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 60 of 161

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                 •   Koninklijke Philips N.V. et al. v. Visual Land, Inc., No. 4-18-cv-01888 (N.D.
 1                   Cal.);
 2               •   Koninklijke Philips N.V. et al. v. Double Power Technology, Inc. et al., No. 4-
                     18-cv-01889 (N.D. Cal.);
 3
                 •   Koninklijke Philips Electronics NV et al. v. Optical Experts Manufacturing,
 4                   Inc, et al., No. 1-08-cv-00041 (E.D. Tex.);
 5               •   Koninklijke Philips Electronics NV et al. v. Entertainment Distribution
                     Company (USA) LLC et al., No. 1-08-cv-00042 (E.D. Tex.);
 6
                 •   Koninklijke Philips Electronics NV et al. v. Advanced Duplication Services
 7                   LLC et al., No. 1-08-cv-00043 (E.D. Tex.);
 8               •   Koninklijke Philips NV et al. v. Tongfang Global Inc. et al., No. 2-19-cv-
                     01366 (C.D. Cal.);
 9
                 •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV v. QVC, Inc.,
10                   No. 1-19-cv-01741 (D. Del.);
11               •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV v. Tectron
                     International, Inc., No. 8-19-cv-01775 (C.D. Cal.);
12
                 •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV v. Maddamz
13                   Group, Inc. d/b/a Simple Living Products, No. 8-19-cv-01776 (C.D. Cal.);
14               •   Koninklijke Philips NV et al. v. TTE Technology, Inc. d/b/a TCL USA et al.,
                     No. 2-20-cv-01406 (C.D. Cal.);
15
                 •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV et al. v. Dell
16                   Technologies Inc. et al., No. 1-20-cv-01240 (D. Del.);
17               •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV et al. v. HP
                     Inc. f/k/a Hewlett-Packard Company, No. 1-20-cv-01241 (D. Del.);
18
                 •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV et al. v.
19                   Lenovo Group Ltd. et al., No. 1-20-cv-01242 (D. Del.);
20               •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV et al. v. Intel
                     Corporation, No. 1-20-cv-01243 (D. Del.);
21
                 •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV et al. v. LG
22                   Electronics, Inc. et al., No. 1-20-cv-01244 (D. Del.);
23               •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV et al. v.
                     MediaTek Inc. et al., No. 1-20-cv-01246 (D. Del.);
24
                 •   Koninklijke Philips NV f/k/a Koninklijke Philips Electronics NV et al. v.
25                   Realtek Semiconductor Corp., No. 1-20-cv-01247 (D. Del.);
26               •   Koninklijke Philips NV et al. v. Boston Scientific Corp., No. 1-20-cv-01487
                     (D. Del.);
27

28
     Case No. 3:19-cv-07651-EMC                   59                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 61 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                     •   Koninklijke Philips NV v. Telit Wireless Solutions Inc. et al., No. 1-20-cv-
 1                       01708 (D. Del.);
 2                   •   Koninklijke Philips NV v. Thales DIS AIS USA, LLC et al., No. 1-20-cv-01713
                         (D. Del.);
 3
                     •   Koninklijke Philips NV v. Quectel Wireless Solutions Co. Ltd., No. 1-20-cv-
 4                       01707 (D. Del.);
 5                   •   Koninklijke Philips NV v. Thales DIS AIS USA LLC et al., No. 1-20-cv-01709
                         (D. Del.);
 6
                     •   Koninklijke Philips NV v Quectel Wireless Solutions Co. Ltd. et al., No. 1-20-
 7                       cv-01710 (D. Del.); and
 8                   •   Koninklijke Philips NV v. Telit Wireless Solutions, Inc. et al., No. 1-20-cv-
                         01711 (D. Del.).
 9

10           165.    Similarly, Huawei, the former owner of the ’579 patent, has asserted other patents

11   against other parties, including at least:

12                   •   Huawei Technologies Co. Ltd. v. T-Mobile US, Inc. et al., No. 2-16-cv-00052
                         (E.D. Tex.);
13
                     •   Huawei Technologies Co. Ltd. v. T-Mobile US, Inc. et al., No. 2-16-cv-00055
14                       (E.D. Tex.);
15                   •   Huawei Technologies Co. Ltd. v. T-Mobile US, Inc. et al., No. 2-16-cv-00056
                         (E.D. Tex.);
16
                     •   Huawei Technologies Co. Ltd. v. T-Mobile US, Inc. et al., No. 2-16-cv-00057
17                       (E.D. Tex.);
18                   •   Huawei Technologies Co., Ltd. et al. v. Samsung Electronics Co., Ltd. et al.,
                         No. 3-16-cv-02787 (N.D. Cal.);
19
                     •   Huawei Device USA Inc. et al. v. Harris Corporation, No. 2-19-cv-00222
20                       (E.D. Tex.);
21                   •   Huawei Technologies Co., Ltd. v. L3Harris Technologies, Inc., No. 1-19-cv-
                         01306 (D. Del.);
22
                     •   Huawei Technologies Co. Ltd. v. Verizon Communications, Inc. et al., No. 2-
23                       20-cv-00030 (E.D. Tex.); and
24                   •   Huawei Technologies Co., Ltd et al. v. Verizon Communications, Inc. et al.,
                         No. 6-20-cv-00090 (W.D. Tex.).
25

26           166.    The prior owners—including Philips and Huawei—did not deem the patents under

27   Defendants’ control in the Network-based Voice Messaging Patents Market to be worth the cost

28
     Case No. 3:19-cv-07651-EMC                       60                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 62 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   of assertion. In particular, when Philips, IPG Electronics 503, and Pendragon Wireless owned the

 2   ’252 patent, they never pursued infringement claims against Apple for functionality that then

 3   existed in Apple products and that Uniloc 2017 has later accused of infringement. Uniloc 2017

 4   and Uniloc Licensing USA, LLC filed suit against Apple asserting the ’252 patent on

 5   November 17, 2018. The Uniloc Defendants alleged infringement of the ’252 patent in connection

 6   with “Apple’s iMessage group audio capability, which is used by Apple’s customers to send voice

 7   messages to multiple other parties, those devices including: iPhones, iPads, and iPod touch running

 8   iOS 5 or later and Mac products running OS X or later.” 67 The accused iMessage functionality
 9   was introduced in October 2011. Given the six-year limitation on damages, the period from the

10   issuance of the ’252 patent on March 28, 2006 to November 2012 is one in which Apple paid no

11   royalties for the ’252 patent, royalties cannot be obtained from Apple for the ’252 patent for that

12   period, and Apple faced no assertion of the ’252 patent. But, as described further below, after

13   aggregation and the elimination of competition, Uniloc 2017 has demanded supracompetitive

14   royalties from Apple and imposed on Apple the cost of defending the assertion of the ’252 patent.

15          167.    By contrast, the Uniloc Defendants, under Fortress’s control and with the benefit

16   of aggregation that eliminated competition, have pursued a litigation campaign based on these

17   patents.

18          168.    Specifically, Defendants Uniloc Luxembourg and Uniloc USA, both under the

19   control of Fortress, began a litigation campaign in 2016 based on the ’5890 patent, the ’433 patent,

20   the ’723 patent, and the ’622 patent, shortly after acquiring the patents from Empire IP. From

21   2016 to 2018, Uniloc Luxembourg and Uniloc USA asserted at least one, but often multiple, of

22   these patents in 40 lawsuits:

23                  •   Uniloc USA, Inc. et al. v. Amazon.com, Inc. et al., No. 2:18-cv-00289 (E.D.
                        Tex.);
24
                    •   Uniloc USA, Inc. et al. v. Kik Interactive, Inc., No. 2:17-cv-00481 (E.D. Tex.);
25

26
     67
       Uniloc 2017 LLC et al. v Apple Inc., No. 1:18-cv-00991 (W.D. Tex. Nov. 17, 2018), Dkt. 1
27   ¶ 8.
28
     Case No. 3:19-cv-07651-EMC                      61                 SECOND AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 63 of 161

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                 •   Uniloc USA, Inc. et al. v. Hike Ltd., No. 2:17-cv-00475 (E.D. Tex.);
 1
                 •   Uniloc USA, Inc. et al. v. Google Inc., No. 2:17-cv-00465 (E.D. Tex.);
 2
                 •   Uniloc USA, Inc. et al. v. Google Inc., No. 2:17-cv-00466 (E.D. Tex.);
 3
                 •   Uniloc USA, Inc. et al. v. Google Inc., No. 2:17-cv-00467 (E.D. Tex.);
 4
                 •   Uniloc USA, Inc. et al. v. Kik Interactive, Inc., No. 2:17-cv-00347 (E.D. Tex.),
 5                   subsequently consolidated as No. 2:17-cv-00346 (E.D. Tex.);
 6               •   Uniloc USA, Inc. et al. v. Hike Ltd., No. 2:17-cv-00349 (E.D. Tex.);
 7               •   Uniloc USA, Inc. et al. v. Google, LLC, No. 2:17-cv-00231 (E.D. Tex.);
 8               •   Uniloc USA, Inc. et al. v. Google Inc., No. 2:17-cv-00224 (E.D. Tex.);
 9               •   Uniloc USA, Inc. et al. v. Google, LLC, No. 2:17-cv-00214 (E.D. Tex.);
10               •   Uniloc USA, Inc. et al. v. HeyWire, Inc., No. 2:16-cv-01313 (E.D. Tex.);
11               •   Uniloc USA, Inc. et al. v. HTC America, Inc., No. 2:16-cv-00989 (E.D. Tex.);
12               •   Uniloc USA, Inc. et al. v. Kyocera America, Inc. et al., No. 2:16-cv-00990 (E.D.
                     Tex.);
13
                 •   Uniloc USA, Inc. et al. v. LG Electronics USA, Inc., No. 2:16-cv-00991 (E.D.
14                   Tex.);
15               •   Uniloc USA, Inc. et al. v. Motorola Mobility LLC, No. 2:16-cv-00992 (E.D.
                     Tex.);
16
                 •   Uniloc USA, Inc. et al. v. ZTE (USA) Inc. et al., No. 2:16-cv-00993 (E.D. Tex.);
17
                 •   Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:16-cv-00994
18                   (E.D. Tex.);
19               •   Uniloc USA, Inc. et al. v. Telegram Messenger, LLP, No. 2:16-cv-00892 (E.D.
                     Tex.);
20
                 •   Uniloc USA, Inc. et al. v. Vonage Holdings Corp. et al., No. 2:16-cv-00893
21                   (E.D. Tex.);
22               •   Uniloc USA, Inc. et al. v. Avaya Inc., No. 2:16-cv-00777 (E.D. Tex.);
23               •   Uniloc USA, Inc. et al. v. ShoreTel, Inc., No. 2:16-cv-00779 (E.D. Tex.);
24               •   Uniloc USA, Inc. et al. v. AOL Inc., No. 2:16-cv-00722 (E.D. Tex.);
25               •   Uniloc USA, Inc. et al. v. BeeTalk Private Ltd., No. 2:16-cv-00725 (E.D. Tex.);
26               •   Uniloc USA, Inc. et al. v. Facebook, Inc., No. 2:16-cv-00728 (E.D. Tex.);
27               •   Uniloc USA, Inc. et al. v. Green Tomato Limited, No. 2:16-cv-00731 (E.D.
28
     Case No. 3:19-cv-07651-EMC                   62                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 64 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                        Tex.);
 1
                    •   Uniloc USA, Inc. et al. v. Sony Interactive Entertainment LLC, No. 2:16-cv-
 2                      00732 (E.D. Tex.);
 3                  •   Uniloc USA, Inc. et al. v. TangoMe, Inc. d/b/a Tango, No. 2:16-cv-00733 (E.D.
                        Tex.);
 4
                    •   Uniloc USA, Inc. et al. v. Tencent America, LLC et al., No. 2:16-cv-00694 (E.D.
 5                      Tex.);
 6                  •   Uniloc USA, Inc. et al. v. Snap Inc., No. 2:16-cv-00696 (E.D. Tex.);
 7                  •   Uniloc USA, Inc. et al. v. Apple Inc., No. 2:16-cv-00638 (E.D. Tex.);
 8                  •   Uniloc USA, Inc. et al. v. BlackBerry Corporation et al., No. 2:16-cv-00639
                        (E.D. Tex.);
 9
                    •   Uniloc USA, Inc. et al. v. Kakao Corporation, No. 2:16-cv-00640 (E.D. Tex.);
10
                    •   Uniloc USA, Inc. et al. v. Line Euro-Americas Corp. et al., No. 2:16-cv-00641
11                      (E.D. Tex.);
12                  •   Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc., No. 2:16-cv-
                        00642 (E.D. Tex.);
13
                    •   Uniloc USA, Inc. et al. v. Viber Media Sarl, No. 2:16-cv-00643 (E.D. Tex.);
14
                    •   Uniloc USA, Inc. et al. v. VoxerNet LLC, No. 2:16-cv-00644 (E.D. Tex.);
15
                    •   Uniloc USA, Inc. et al. v. WhatsApp, Inc., No. 2:16-cv-00645 (E.D. Tex.);
16
                    •   Uniloc USA, Inc. et al. v. Tencent America, LLC et al., No. 2:16-cv-00577 (E.D.
17                      Tex.); and
18                  •   Uniloc USA, Inc. et al. v. Amazon.com, Inc. et al., No. 2:18-cv-00290 (E.D.
                        Tex.).
19

20          169.    Of the 40 suits based on these patents, at least ten resulted in settlements after nine

21   defendants capitulated to Uniloc’s demands:

22                  •   Uniloc USA, Inc. et al. v. Hike Ltd., No. 2:17-cv-00475 (E.D. Tex.), and Uniloc
                        USA, Inc. et al. v. Hike Ltd., No. 2:17-cv-00349 (E.D. Tex.), were dismissed
23                      pursuant to a settlement in April 2019;
24                  •   Uniloc USA, Inc. et al. v. Kyocera America, Inc. et al., No. 2:16-cv-00990 (E.D.
                        Tex.), was dismissed pursuant to a settlement in June 2017;
25
                    •   Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:16-cv-00994
26                      (E.D. Tex.), was dismissed pursuant to a settlement in July 2019;
27                  •   Uniloc USA, Inc. et al. v. AOL Inc., No. 2:16-cv-00722 (E.D. Tex.), was
28
     Case No. 3:19-cv-07651-EMC                       63                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 65 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                           dismissed pursuant to a settlement in August 2017;
 1
                       •   Uniloc USA, Inc. et al. v. TangoMe, Inc. d/b/a Tango, No. 2:16-cv-00733 (E.D.
 2                         Tex.), was dismissed pursuant to a settlement in January 2017;
 3                     •   Uniloc USA, Inc. et al. v. BlackBerry Corporation et al., No. 2:16-cv-00639
                           (E.D. Tex.), was dismissed pursuant to a settlement in July 2017;
 4
                       •   Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc., No. 2:16-cv-
 5                         00642 (E.D. Tex.), was dismissed pursuant to a settlement in May 2020;
 6                     •   Uniloc USA, Inc. et al. v. Viber Media S.a.r.l., No. 2:16-cv-00643 (E.D. Tex.),
                           was dismissed pursuant to a settlement in January 2017; and
 7
                       •   Uniloc USA, Inc. et al. v. VoxerNet LLC, No. 2:16-cv-00644 (E.D. Tex.), was
 8                         dismissed pursuant to a settlement in December 2016.
 9
     The details of these settlements are not publicly available. But Uniloc Luxembourg, which
10
     attributed most of its revenue to litigation, generated $7.3 million for the fiscal year that ended
11
     June 30, 2016, and $14.6 million for the fiscal year that ended June 30, 2017—years in which
12
     certain of these settlements were reached.
13
               170.    Of the 30 suits that were not resolved with case filings expressly referencing a
14
     settlement, ten were dismissed with prejudice (possibly indicating settlements), and one was
15
     dismissed without prejudice. The remaining nineteen cases were stayed pending inter partes
16
     review.
17
               171.    Defendant Uniloc 2017, under Fortress’s control, began a similar litigation
18
     campaign in 2018 based on the ’252 patent and the ’622 patent. During 2018 and 2019, Defendant
19
     Uniloc 2017 asserted either the ’252 patent or the ’622 patent in six lawsuits:
20
                       •   Uniloc 2017 LLC et al. v. Microsoft Corporation, No. 8:18-cv-01320 (C.D.
21                         Cal.);
22                     •   Uniloc 2017 LLC et al. v. Hike Ltd. et al., No. 2:18-cv-00417 (E.D. Tex.);
23                     •   Uniloc 2017 LLC et al. v. Apple Inc., No. 1:18-cv-00907 (W.D. Tex.),
                           subsequently refiled as No. 1:18-cv-00991 (W.D. Tex.), subsequently
24                         transferred as No. 5:19-cv-01929 (N.D. Cal.) (EJD);
25                     •   Uniloc 2017 LLC v. Microsoft Corp., No. 8:18-cv-02054 (C.D. Cal.);
26                     •   Uniloc 2017 LLC v. Hike Ltd. et al., No. 2:18-cv-00515 (E.D. Tex.); and
27                     •   Uniloc 2017 LLC v. Microsoft Corp., No. 8:19-cv-00780 (C.D. Cal.).
28
     Case No. 3:19-cv-07651-EMC                        64                 SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 66 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1             172.    Of Uniloc 2017’s six suits based on the ’252 and ’622 patents, at least two resulted

 2   in settlement: Uniloc 2017 LLC et al. v. Hike Ltd. et al., No. 2:18-cv-00417 (E.D. Tex.) and Uniloc

 3   2017 LLC v. Hike Ltd. et al., No. 2:18-cv-00515 (E.D. Tex.) were dismissed pursuant to an April

 4   2019 settlement. Details regarding the settlement are not publicly available.

 5             173.    Of the four suits that were not resolved with case filings expressly referencing a

 6   settlement, three were stayed pending inter partes review and one was dismissed without

 7   prejudice.

 8             174.    Apple has been injured by the elimination of competition resulting from
 9   Defendants’ aggregation of patents in the Network-based Voice Messaging Patents Market.

10   Specifically, by eliminating competition, this aggregation positioned Fortress and the Uniloc

11   Defendants to seek supracompetitive royalties that the prior patent holders were unable to seek

12   because of the competitive constraints they faced. Because it has refused to capitulate to exorbitant

13   royalty demands, Apple has been injured by Fortress and the Uniloc Defendants having targeted

14   Apple as part of their litigation campaigns based on these patents. Moreover, Apple and Intel have

15   been injured as a result of the ongoing threat that Defendants will continue to assert patents in the

16   Network-based Voting Messaging Patents Market against them.

17             175.    On June 14, 2016, Defendants Uniloc Luxembourg and Uniloc USA sued Apple in

18   the Eastern District of Texas, claiming that Apple’s iOS and iMessage Tap to Talk Feature

19   infringed the ’5890 patent, the ’723 patent, the ’622 patent, and the ’433 patent. 68 The case was

20

21

22

23

24

25

26

27   68
          Uniloc USA, Inc. et al. v. Apple Inc., No. 2:16-cv-00638 (E.D. Tex.).
28
     Case No. 3:19-cv-07651-EMC                         65                SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 67 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   stayed pending inter partes review proceedings. Ultimately, the PTAB’s Final Written Decisions

 2   declared all asserted claims of all asserted patents unpatentable. 69

 3          176.    On October 22, 2018, Defendant Uniloc 2017 and Uniloc Licensing USA LLC

 4   (“Uniloc Licensing”) sued Apple in the Western District of Texas, claiming that Apple’s iMessage

 5   audio messaging feature infringed the ’252 patent. 70 Less than one month later, on November 17,

 6   2018, Defendant Uniloc 2017 and Uniloc Licensing voluntarily dismissed the case. That same

 7   day, Defendant Uniloc 2017 sued Apple in the same District, again claiming that Apple’s iMessage

 8   audio messaging feature infringed the ’252 patent. That case was transferred to the Northern
 9   District of California, where it is stayed pending resolution of inter partes review proceedings.

10          177.    The Patent Local Rules for the Northern District of California require under Rule

11   3-8 that a party asserting infringement shall “[i]dentify each of the category(-ies) of damages it is

12   seeking for the asserted infringement, as well as its theories of recovery, factual support for those

13   theories, and computations of damages within each category.” One court has described the

14   obligation as requiring a patentee to provide a “reasonable good faith computation of damages.”71

15          178.    In its February 25, 2020 Rule 3-8 Damages Contentions, Defendant Uniloc 2017

16   provided that its estimated damages for Apple’s alleged infringement of the ’252 patent are

17   $489,607,520. This demand far exceeds the $33.6 million paid by Fortress in March 2018 for the

18   entire Uniloc Luxembourg portfolio (including the ’252 patent). Further, this amount far exceeds

19

20   69
         Apple Inc. v. Uniloc USA, Inc., IPR2017-00221, Paper No. 33 (PTAB May 23, 2018)
     (determining the asserted claims of the ’5890 patent to be unpatentable); Apple Inc. v. Uniloc
21   Luxembourg S.A., IPR2017-00222, Paper No. 29 (PTAB May 23, 2018) (determining the asserted
     claims of the ’723 patent to be unpatentable); Facebook, Inc. v. Uniloc 2017 LLC, IPR2017-01667,
22   Paper No. 37 (PTAB Jan. 16, 2019) (determining the asserted claims of the ’622 patent to be
     unpatentable); Facebook, Inc. v. Uniloc 2017 LLC, IPR2017-01668, Paper No. 35 (PTAB Jan. 16,
23   2019) (same); Facebook, Inc. v. Uniloc 2017 LLC, IPR2017-01427, Paper No. 46 (PTAB Nov. 30,
     2018) (determining claims 1-8, among others, of the ’433 patent to be unpatentable); Facebook,
24   Inc. v. Uniloc 2017 LLC, IPR2017-01428, Paper No. 40 (PTAB Nov. 30, 2018) (same); Samsung
     Elecs. v. Uniloc 2017 LLC, IPR2017-01801, Paper No. 31 (PTAB Jan. 31, 2019) (determining
25   claims 1-5 and 8, among others, of the ’433 patent to be unpatentable).
     70
        Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00907 (W.D. Tex.), subsequently refiled as
26   No. 1:18-cv-00991 (W.D. Tex.), and subsequently transferred as 5:19-cv-01929 (N.D. Cal.).
     71
        Twilio, Inc. v. Telesign Corp., No. 16CV06925LHKSVK, 2017 WL 5525929, at *5 (N.D. Cal.
27   Nov. 17, 2017).
28
     Case No. 3:19-cv-07651-EMC                        66                    SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 68 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   the $6.25 million valuation of Uniloc Luxembourg’s patent portfolio, at a time when Uniloc

 2   Luxembourg held the substitute ’5890, ’723, ’622, and ’433 patents. As substitute patents in the

 3   same relevant market as the ’252 patent, the valuation of these patents based on their acquisition

 4   prices serves as a reliable proxy for the pre-aggregation value of the ’252 patent. The value of the

 5   ’252 patent had not changed in the interim, but what had changed was that the ’252 patent was

 6   now aggregated under Fortress’s control with other substitute patents as well as with

 7   complementary patents, providing Uniloc 2017 with the ability to pursue supracompetitive

 8   royalties. Further, by seeking such outsized damages, the Uniloc Defendants signal their belief
 9   that the ’252 patent represents a patent of significant importance in this market such that it would

10   enable them to extract such supracompetitive royalties.

11          179.    Apple sought Uniloc’s permission to disclose (under seal) information about the

12   purchase price of the ’252 patent and licenses granted by Uniloc for the ’252 patent; however,

13   Uniloc refused that consent and it opposed Apple’s request to the court to modify the protective

14   order in that case to allow the information to be used here. 72 The court refused Apple’s request. 73

15   Uniloc’s refusal and its opposition to Apple’s request to the court for relief from the protective

16   order support an inference that the information at issue would be helpful in showing a significant

17   disparity between the terms on which Uniloc acquired the ’252 patent and the damages it now

18   seeks for that patent, and that Uniloc has been able to obtain supracompetitive royalties by

19   licensing the ’252 patent.

20          180.    Uniloc’s litigation demand is also far higher than market valuations for the

21   complementary ’579 patent. As a complementary patent in the same relevant market as the ’252

22   patent, the purchase price of the ’579 patent serves as a reliable proxy for the pre-aggregation value

23   of the ’252 patent. Inventergy acquired the ’579 patent from Huawei for far less than Uniloc seeks

24   in royalties, notwithstanding that a bare patent license provides far fewer rights than outright

25
     72
        Uniloc 2017 LLC et al. v. Apple Inc., No. 5:19-cv-01929 (N.D. Cal. Feb. 1, 2021) (EJD), Dkt.
26   107.
     73
        Uniloc 2017 LLC et al. v. Apple Inc., No. 5:19-cv-01929 (N.D. Cal. Feb. 12, 2021) (EJD), Dkt.
27   114.
28
     Case No. 3:19-cv-07651-EMC                       67                  SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 69 of 161

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   ownership of a patent. As described above, Inventergy disclosed that it had acquired 740 patents

 2   from Nokia, Huawei, and Panasonic for up-front payments totaling $10 million with an obligation

 3   to make minimum payouts of $20 million. After acquiring the ’579 patent, Inventergy’s market

 4   capitalization was $15 million. Even assuming that all the value of Inventergy’s acquisitions and

 5   of Inventergy as a company was attributable to just the ’579 patent (and there is no reason to think

 6   that was the case), that amount—either $30 million in purchase costs or $15 million—would be a

 7   fraction of the demand that Uniloc has made.

 8            181.    In a July 22, 2020 Final Written Decision, the PTAB declared all asserted claims
 9   of the ’252 patent unpatentable. 74

10            182.    The supracompetitive licensing royalties Fortress’s PAEs seek and have obtained

11   are direct evidence of Defendants’ market power and the anticompetitive effects that have resulted

12   from their anticompetitive patent aggregation scheme. For example, the Uniloc Defendants have

13   been able to coerce several parties (including at least Hike Ltd., Kyocera America, Inc., Huawei

14   Device USA, Inc., AOL Inc., TangoMe, Inc., Blackberry Corporation, Samsung Electronics

15   America, Inc., Viber Media S.a.r.l., and VoxerNet LLC) to license its patents in the Network-based

16   Voice Messaging Patents Market, even though the prior owners of the patents, owners with much

17   experience in asserting patents, made no similar attempt to enforce the patents. Fortress (through

18   its PAEs) has been able to acquire patents and then, through the benefit of its anticompetitive

19   scheme, extract inflated royalties from licensees that reflect the elimination of competition from

20   Defendants’ patent aggregation and far exceeds the actual value of the patents based on their

21   technical and commercial merits.

22            183.    Defendants’ demands also show that Fortress has the power to control prices in the

23   Network-based Voice Messaging Patents Market. As detailed above, Fortress-backed entities have

24   sought hundreds of millions of dollars from Apple.

25

26

27   74
          Unified Patents LLC v. Uniloc 2017 LLC, IPR2019-00453, Paper No. 38 (PTAB July 22, 2020).
28
     Case No. 3:19-cv-07651-EMC                       68                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 70 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          B.      Remote Software Updates

 2          184.    Fortress, the Uniloc Defendants, and Seven Networks have aggregated patents that

 3   purportedly cover techniques for identifying devices that are eligible for remote software updates.

 4   Remote software updates are how software programs that run on consumers’ electronic devices

 5   can be updated through remote means (e.g., downloading and installing a software patch to fix a

 6   bug or updates for operating software) rather than, for example, the user needing to physically take

 7   an electronic device to a different location for new software installation. Remote software updates

 8   have become the commonplace means to provide software updates, including because they provide
 9   consumer convenience. One step in providing remote software updates involves identifying

10   devices eligible for remote updates. There is no close substitute for techniques for identifying

11   eligible devices.

12          185.    Fortress, the Uniloc Defendants, and Seven Networks have aggregated patents in

13   an antitrust market for patents for identification of devices that are eligible for remote software

14   updates, the “Remote Software Updates Patents Market.” The Remote Software Updates Patents

15   Market constitutes a relevant antitrust market in which Fortress (either directly through its PAE

16   subsidiaries or by acting in concert with the PAEs in which it invests) and other holders of patents

17   claimed to read on electronic devices and/or programs that use techniques for identifying devices

18   that are eligible for remote software updates compete with one another to license patents to

19   suppliers of such devices and supporting software.

20          186.    Among the substitute patents Defendants and Seven Networks have aggregated in

21   the Remote Software Updates Patents Market are U.S. Patent No. 8,239,852, U.S. Patent No.

22   6,467,088, U.S. Patent No. 6,110,228, and U.S. Patent No. 8,078,158, all of which purport to cover

23   alternative techniques for identifying devices that are eligible for remote software updates.

24          187.    U.S. Patent No. 8,239,852 (“the ’852 patent”) is titled “Remote Update of

25   Computers Based on Physical Device Recognition” and issued on August 7, 2012. According to

26   its abstract, the ’852 patent relates to “[a] system for remotely updating a program configuration

27   [that] includes an update server in communication with a client device configured to execute a

28
     Case No. 3:19-cv-07651-EMC                      69                 SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 71 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   remote update program.” It claims methods for updating software remotely, including by using

 2   device identifiers to determine eligibility for software or configuration updates.

 3           188.    On its face, the ’852 patent is assigned to Defendant Uniloc Luxembourg. On

 4   December 30, 2014, Defendant Uniloc Luxembourg conveyed a security interest in the ’852 patent

 5   to Defendant Fortress Credit. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’852

 6   patent to Uniloc 2017.

 7           189.    U.S. Patent No. 6,467,088 (“the ’088 patent”) is titled “Reconfiguration Manager

 8   for Controlling Upgrades of Electronic Devices” and issued on October 15, 2002. According to
 9   its abstract, the ’088 patent relates to “[a] reconfiguration manager implemented on a computer or

10   other data processing device [that] controls the reconfiguration of software or other components

11   of an electronic device such as a computer, personal digital assistant (PDA), set-top box, television,

12   etc.” Like the ’852 patent, the ’088 patent also purports to cover methods for updating software

13   remotely, including by using device identifiers to determine eligibility for software or

14   configuration updates. The ’088 patent overlaps to such an extent with the ’852 patent that, during

15   prosecution of the application that led to the ’852 patent, the patent examiner rejected draft claims

16   in that application based on the ’088 patent.

17           190.    On its face, the ’088 patent is assigned to Philips. On January 30, 2009, Philips

18   assigned the ’088 patent to IPG Electronics 503. On April 10, 2012, IPG Electronics 503 assigned

19   the ’088 patent to Pendragon Wireless. On January 31, 2018, Pendragon Wireless assigned the

20   ’088 patent to Defendant Uniloc Luxembourg (which was, by that time, under Fortress’s control).

21   On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’088 patent to Defendant Uniloc

22   2017.

23           191.    U.S. Patent No. 6,110,228 (“the ’228 patent”) is titled “Method and Apparatus for

24   Software Maintenance at Remote Nodes” and issued on August 29, 2000. According to its

25   abstract, the ’228 patent relates to “[a] computer network system [that] includes a central software

26   service site that operates with a customer interface through which a customer at a remote location

27   can request service and receive updated executable code back from the service site.” It claims

28
     Case No. 3:19-cv-07651-EMC                       70                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 72 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   methods for servicing software at a remote location, focusing on the customer interface for

 2   manually identifying the device requesting service from the remote location.

 3          192.    On its face, the ’228 patent is assigned to International Business Machines

 4   Corporation (“IBM”). On February 17, 2017, IBM assigned the ’228 patent to Defendant Uniloc

 5   Luxembourg (which was, by that time, beholden to Fortress), and the patent was thereby made

 6   subject to a December 30, 2014 security interest Defendant Uniloc Luxembourg and Defendant

 7   Uniloc USA had conveyed to Defendant Fortress Credit. On May 3, 2018, Defendant Uniloc

 8   Luxembourg assigned the ’228 patent to Defendant Uniloc 2017.
 9          193.    U.S. Patent No. 8,078,158 (“the ’158 patent”) is titled “Provisioning Applications

10   for a Mobile Device” and issued on December 13, 2011. According to its abstract, the ’158 patent

11   relates to “provisioning an application for a mobile device.” Its claims describe techniques for

12   provisioning a software application on a remote mobile device by providing configuration

13   information to the user.

14          194.    On its face, the ’158 patent is assigned to Seven Networks, Inc. As noted above,

15   Fortress converted Seven Networks Inc. to Seven Networks LLC in 2015.

16          195.    Defendants’ aggregation of patents in the Remote Software Updates Patents Market

17   (including at least four substitute patents) has reduced competition in that market, leading to

18   inflated royalties and decreased licensing output. Specifically, Defendants have asserted that the

19   ’852 patent covers a method of providing software updates where a “device identifier” is used to

20   determine eligibility for an update. Defendants have also asserted that the ’088 patent covers a

21   method of providing software updates in which a list of acceptable and unacceptable

22   configurations is used to determine eligibility for an update. Absent Defendants’ unlawful

23   aggregation, the use of a device identifier to determine eligibility for an update can be a substitute

24   for the use of a configuration list, and vice versa. When the ’852 and ’088 patents were owned by

25   different entities, a party wishing to use one of these potential substitute technologies would be

26   able to take advantage of competition between the owners of these patents when attempting to

27

28
     Case No. 3:19-cv-07651-EMC                       71                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 73 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   secure a license. But because of Defendants’ unlawful aggregation of patent rights, Defendants

 2   now control both substitute technologies, making such competition impossible.

 3          196.    That lessening of competition is reflected by the evidence of supracompetitive

 4   royalties sought and received by Defendants following aggregation. The prior owners of the ’088

 5   patent (Philips, then Pendragon Wireless) and the ’228 patent (IBM) never asserted these patents

 6   because they would not have been able to obtain royalties sufficient to justify the cost of assertion

 7   absent the market power created by the Fortress-led aggregation scheme and the resulting

 8   elimination of competition. Likewise, the prior owners would not have transferred the aggregated
 9   patents if they could have licensed the patents for the amounts that Defendants have either received

10   or seek in litigation. Defendants have pursued numerous assertions of these patents and the

11   substitute ’852 patent and secured at least one settlement for substantial royalties.

12          197.    As described above, Philips, the former assignee of the ’088 patent, asserted many

13   other patents over the years, indicating that it was capable and willing to do so in the appropriate

14   circumstances. Likewise, IBM, the former assignee of the ’228 patent, also asserted other patents

15   over the years, including in at least the following cases:

16                  •   International Business Machines Corporation v. Amazon.com, Inc., No. 6-06-
                        cv-00452 (E.D. Tex.);
17
                    •   International Business Machines Corporation v. Amazon, No. 9-06-cv-00242
18                      (E.D. Tex.);
19                  •   International Business Machines Corporation v. Fair Issac Corporation, No.
                        1-05-cv-10296 (S.D.N.Y.), subsequently transferred as 0-06-cv-01277 (D.
20                      Minn.);
21                  •   International Business Machines Corporation v. Compuware Corporation,
                        No. 7-04-cv-00357 (S.D.N.Y.);
22
                    •   International Business Machines Corporation v. The Priceline Group, Inc. et
23                      al., No. 1-15-cv-00137 (D. Del.);
24                  •   International Business Machines Corporation v. Groupon, Inc., No. 1-16-cv-
                        00122 (D. Del.);
25
                    •   International Business Machines Corporation v. Expedia, Inc. et al., No. 1-
26                      17-cv-01875 (D. Del.);
27

28
     Case No. 3:19-cv-07651-EMC                       72                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 74 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                    •   International Business Machines Corporation v. Expedia Inc. et al., No. 2-19-
 1                      cv-02296 (D. Ariz.);
 2                  •   International Business Machines Corporation v. Zillow Group, Inc. et al., No.
                        8-19-cv-01777 (C.D. Cal.);
 3
                    •   International Business Machines Corporation v. Airbnb, Inc., No. 1-20-cv-
 4                      00351 (D. Del.);
 5                  •   International Business Machines Corporation v. Zillow Group Inc. et al., No.
                        2-20-cv-00851 (W.D. Wash.); and
 6
                    •   International Business Machines Corporation v. Zillow Group, Inc. et al., No.
 7                      2-20-cv-01130 (W.D. Wash.).
 8
            198.    In its 2017 annual report, IBM indicated that “[t]he company continues to actively
 9
     seek IP protection for its innovations, while increasing emphasis on other initiatives designed to
10
     leverage its IP leadership. Some of IBM’s technological breakthroughs are used exclusively in
11
     IBM products, while others are licensed and may be used in IBM products and/or the products of
12
     the licensee. As part of its business model, the company licenses certain of its intellectual property,
13
     which is high-value technology, but may be in more mature markets.” Further, IBM indicated that
14
     “the company enforces its own IP against infringement, through license negotiations, lawsuits or
15
     otherwise.”
16
            199.    The prior owners—including Philips and IBM—did not deem the ’088 patent and
17
     the ’228 patent worth asserting in litigation. By contrast, the Uniloc Defendants, under Fortress’s
18
     control and with the benefit of aggregation, have pursued a litigation campaign based on these
19
     patents.
20
            200.    Specifically, Defendants Uniloc Luxembourg and Uniloc USA (under Fortress’s
21
     control) began a litigation campaign in 2017 based on the ’852 patent, the ’088 patent, and the
22
     ’228 patent shortly after acquiring the ’228 patent from IBM. Between March 2017 and June
23
     2018, Defendants Uniloc Luxembourg and Uniloc USA asserted one of these three patents in 14
24
     lawsuits:
25
                    •   Uniloc USA, Inc. et al. v. Big Fish Games, Inc., No. 2:17-cv-00172 (E.D. Tex.),
26                      subsequently transferred as No. 2:17-cv-01183 (W.D. Wash.);
27                  •   Uniloc USA, Inc. et al. v. Box, Inc., No. 2:17-cv-00173 (E.D. Tex.);
28
     Case No. 3:19-cv-07651-EMC                        73                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 75 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                    •   Uniloc USA, Inc. et al. v. Nutanix, Inc., No. 2:17-cv-00174 (E.D. Tex.);
 1
                    •   Uniloc USA, Inc. et al. v. Ubisoft, Inc., No. 2:17-cv-00175 (E.D. Tex.),
 2                      subsequently transferred as No 4:18-cv-02646 (N.D. Cal.) (JSW);
 3                  •   Uniloc USA, Inc. et al. v. Zendesk, Inc., No. 2:17-cv-00176 (E.D. Tex.);
 4                  •   Uniloc USA, Inc. et al. v. Riot Games, Inc., No. 2:17-cv-00275 (E.D. Tex.);
 5                  •   Uniloc USA, Inc. et al. v. Nexon America, Inc., No. 2:17-cv-00276 (E.D. Tex.);
 6                  •   Uniloc USA, Inc. et al. v. Square Enix, Inc., No. 2:17-cv-00302 (E.D. Tex.);
 7                  •   Uniloc USA, Inc. et al. v. Kaspersky Lab, Inc., No. 2:17-cv-00305 (E.D. Tex.);
 8                  •   Uniloc USA, Inc. et al. v. Infor, Inc., No. 2:17-cv-00370 (E.D. Tex.);
 9                  •   Uniloc USA, Inc. et al. v. Box, Inc., No. 1:17-cv-00754 (W.D. Tex.),
                        subsequently transferred as No. 4:18-cv-03364 (N.D. Cal.) (JSW);
10
                    •   Uniloc USA, Inc. et al. v. Infor, Inc., No. 3:17-cv-02119 (N.D. Tex.);
11
                    •   Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00258 (E.D. Tex),
12                      subsequently transferred as No. 5:18-cv-00357 (N.D. Cal) (LHK); and
13                  •   Uniloc USA, Inc. et al. v. Apple Inc., No. 1:18-cv-00296 (W.D. Tex.).
14
            201.    Of the 14 lawsuits based on the ’852 patent, the ’088 patent, or the ’228 patent, at
15
     least one resulted in a settlement: Uniloc USA, Inc. et al. v. Zendesk, Inc., No. 2:17-cv-00176
16
     (E.D. Tex.) was dismissed pursuant to a settlement in August 2017. The details of the parties’
17
     settlement agreement are not publicly available.
18
            202.    Of the thirteen suits that were not resolved with case filings expressly referencing
19
     a settlement, four were dismissed with prejudice (possibly indicating settlements), seven were
20
     dismissed without prejudice, one remains stayed pending appellate review of a related district court
21
     decision, and one remains active.
22
            203.    In July 2019, Defendant Uniloc 2017 (under Fortress’s control) started a similar
23
     litigation campaign based on the ’088 patent specifically. Defendant Uniloc 2017 has asserted the
24
     ’088 patent in two lawsuits:
25
                    •   Uniloc 2017 LLC v. Microsoft Corp., No. 8:19-cv-00956 (C.D. Cal.); and
26
                    •   Uniloc 2017 LLC v. Apple Inc., No. 6:19-cv-00532 (W.D. Tex.).
27

28
     Case No. 3:19-cv-07651-EMC                      74                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 76 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          204.    Defendant Uniloc 2017’s action against Microsoft Corporation was stayed pending

 2   inter partes review proceedings.

 3          205.    In May 2017, Seven Networks (under Fortress’s control) also filed a lawsuit based

 4   on a patent—the ’158 patent—in the Remote Software Updates Patents Market. Seven Networks

 5   sued Google in the Eastern District of Texas, alleging that the Google Play Store infringes the ’158

 6   patent. 75 In response, Google filed an action for declaratory judgment in the Northern District of

 7   California, seeking, among other declarations, a declaration that the Google Play Store does not

 8   infringe the ’158 patent. 76 Ultimately, both actions ended with settlements between Seven
 9   Networks and Google.

10          206.    Apple has been injured by the elimination of competition resulting from

11   Defendants’ aggregation of patents in the Remote Software Updates Patents Market. Specifically,

12   this aggregation positioned Fortress and the Uniloc Defendants to seek supracompetitive royalties

13   that the prior patent holders were unable to seek because of the competitive constraints they faced.

14   Because it has refused to capitulate to exorbitant royalty demands, Apple has been injured by

15   Fortress and the Uniloc Defendants having targeted Apple as part of their litigation campaigns

16   based on these patents. Moreover, Apple and Intel have been injured as a result of the ongoing

17   threat that Defendants will continue to assert patents in the Remote Software Updates Patents

18   Market against them.

19          207.    In April 2017, Defendants Uniloc USA and Uniloc Luxembourg sued Apple,

20   alleging that Apple has infringed the ’852 patent by making and selling software and devices that

21   provide for receiving updates from Apple. 77 Defendants Uniloc USA and Uniloc Luxembourg

22   also accused Apple of infringing two additional patents. The case was transferred to the Northern

23   District of California, where the case was stayed pending inter partes review proceedings. After

24

25
     75
        Seven Networks, LLC v. Google LLC, No. 2:17-cv-00442 (E.D. Tex. May 17, 2017).
26   76
        Google LLC v. Seven Networks, LLC, No. 3:17-cv-04600 (N.D. Cal. Aug. 10, 2017) (WHO).
     77
        Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00258 (E.D. Tex. Apr. 3, 2017), subsequently
27   transferred as 5:18-cv-00357 (N.D. Cal.) (LHK).
28
     Case No. 3:19-cv-07651-EMC                      75                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 77 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   inter partes review proceedings, followed by an appeal to the United States Court of Appeals for

 2   the Federal Circuit, the case resumed.

 3           208.    In their March 19, 2018 Rule 3-8 Damages Contentions for the ’852 patent, Uniloc

 4   USA and Uniloc Luxembourg provided that based on their “current knowledge, understanding,

 5   and belief as to the facts and information available to them as of the date of these Contentions,

 6   Plaintiffs identify the following categories of damages that they are seeking” and indicated that

 7   damages for Apple’s infringement of the ’852 patent are between $756,709,869 and

 8   $1,475,852,582. 78 This demand far exceeds the $33.6 million paid by Fortress in March 2018 for
 9   the entire Uniloc Luxembourg portfolio (including the ’852 patent). Further, this amount far

10   exceeds the $6.25 million valuation of Uniloc Luxembourg’s patent portfolio, at a time when

11   Uniloc Luxembourg held the ’852 patent. The value of the ’852 patent had not changed in the

12   interim, but what had changed was that the ’852 patent was now aggregated under Fortress’s

13   control with other substitute patents as well as with complementary patents, providing Uniloc 2017

14   with the ability to pursue supracompetitive royalties. By seeking such outsized damages, the

15   Uniloc Defendants signal their belief that the ’852 patent represents a patent of significant

16   importance in this market such that it would enable them to extract such supracompetitive

17   royalties.

18           209.    In April 2018, Defendants Uniloc Luxembourg and Uniloc USA sued Apple in the

19   Western District of Texas, alleging that Apple devices that run iOS operating systems, including

20   iPhones, iPads, iPods, the App Store, and associated servers implementing iOS update

21   functionality, infringe the ’088 patent. 79 In July 2018, Defendants Uniloc Luxembourg and Uniloc

22   USA voluntarily dismissed the case without prejudice. Just over one year later, in September

23   2019, Defendant Uniloc 2017 sued Apple in the Western District of Texas, again alleging that

24   Apple devices infringe the ’088 patent. 80

25
     78
        Defendant Uniloc 2017 stepped into the shoes of Defendant Uniloc Luxembourg and Defendant
26   Uniloc USA after the ’852 patent was transferred to Uniloc 2017.
     79
        Uniloc USA, Inc. et al. v. Apple Inc., No. 1:18-cv-00296 (W.D. Tex. Apr. 9, 2018).
27   80
        Uniloc 2017 LLC v. Apple Inc., No. 6:19-cv-00532 (W.D. Tex. Sept. 20, 2019).
28
     Case No. 3:19-cv-07651-EMC                     76                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 78 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          210.    The supracompetitive licensing royalties Fortress’s PAEs have sought and obtained

 2   are direct evidence of Defendants’ market power and the anticompetitive effects that have resulted

 3   from their anticompetitive patent aggregation scheme. For example, the Uniloc Defendants and

 4   Seven Networks have been able to coerce at least Zendesk, Inc. and Google to license its patents

 5   in the Remote Software Updates Patents Market, even though the prior owners of the patents,

 6   owners with much experience in asserting patents, made no similar attempt to enforce the patents

 7   because of the competitive constraints they faced. Fortress (through its PAEs) has been able to

 8   acquire patents and then, through the benefit of its anticompetitive scheme, extract inflated
 9   royalties from licensees that reflect the competition that has been eliminated through Defendants’

10   patent aggregation and far exceeds the actual value of the patents based on their technical and

11   commercial merits.

12          211.    Defendants’ demands also show that Fortress has the power to control prices in the

13   Remote Software Updates Patents Market. As detailed above, Fortress-backed entities have

14   sought in excess of a billion dollars from Apple.

15          C.      Mobile Device-to-Device Communication Through a Network-Coupled
                    Intermediary Device
16

17          212.    Fortress, the Uniloc Defendants, Seven Networks, and IXI IP have aggregated

18   patents relating to mobile device-to-device communication through a network-coupled

19   intermediary device. Mobile device-to-device communication techniques enable two or more

20   mobile devices to communicate over a network efficiently and securely. This is a common feature

21   that many electronic devices, such as smartphones, incorporate. Device-to-device communication

22   can occur over specific types or arrangements of communication networks. Examples can include

23   Internet-based communications, direct wireless communications using protocols like Bluetooth,

24   wired communication using protocols like Ethernet, or combinations of these arrangements. One

25   such specific technique of device-to-device communication is to use a network-coupled

26   intermediary device to enable the mobile device, once connected to the network-coupled

27   intermediary device, to communicate with other devices over the network through the intermediary

28
     Case No. 3:19-cv-07651-EMC                      77                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 79 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   device. In this specific technique, the intermediary device has access to a network that the mobile

 2   device would not otherwise be able to access. For example, a mobile device may lack native access

 3   to a wired telephone network. Once connected to the network, the mobile device is able to

 4   communicates with other devices over the network as if it had native access. Such communications

 5   between devices through a network-coupled intermediary device are distinguished from two

 6   devices communicating directly with each other without a network-coupled intermediary device,

 7   e.g., two devices communicating directly through Bluetooth, or two devices communicating over

 8   networks to which they each have native access. But in the case of direct device-to-device
 9   communications, there are limitations on communications, such as requiring physical proximity

10   between the devices or requiring that each device has native access to the same network, that are

11   avoided by using a network-coupled intermediary device.

12          213.    Defendants and Seven Networks have aggregated patents in an antitrust market for

13   patents purporting to cover mobile device-to-device communication through a network-coupled

14   intermediary device capabilities, the “Mobile Device-to-Device Communication Through a

15   Network-Coupled Intermediary Device Patents Market.” There is no close substitute for this

16   functionality in electronic devices. The Mobile Device-to-Device Communication Through a

17   Network-Coupled Intermediary Device Patents Market constitutes a relevant antitrust market

18   where Fortress (either directly through its PAE subsidiaries or by acting in concert with the PAEs

19   in which it invests) and other holders of patents claimed to read on electronic devices that support

20   mobile device-to-device communication through a network-coupled intermediary device compete

21   with one another to license patents to suppliers of such devices and supporting software.

22          214.    Among the substitute patents Defendants have aggregated in the Mobile Device-

23   to-Device Communication Through a Network-Coupled Intermediary Device Patents Market are

24   U.S. Patent No. 6,446,127, U.S. Patent No. 6,161,134, U.S. Patent No. 7,299,008, U.S. Patent

25   No. 6,845,097, U.S. Patent No. 7,551,593, and U.S. Patent No. 9,712,986, all of which purport to

26   cover alternative techniques to establish communication between multiple devices through a

27   network-coupled intermediary device.

28
     Case No. 3:19-cv-07651-EMC                      78                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 80 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          215.    U.S. Patent No. 6,446,127 (“the ’127 patent”) is titled “System and Method for

 2   Providing User Mobility Services on a Telephony Network” and issued on September 3, 2002.

 3   According to its abstract, the ’127 patent relates to “[a] system and method for providing user

 4   mobility services on a data network telephony system.” The ’127 patent is directed to a technique

 5   for synchronizing user identification information contained on a mobile device with a network-

 6   connected device. Once synchronized, the mobile device can communicate over the network with

 7   other devices via the intermediary network-connected device.

 8          216.    On its face, the ’127 patent is assigned to 3Com Corporation (“3Com Corp.”). On
 9   April 28, 2010, in connection with a merger, 3Com Corp. assigned the ’127 patent to Hewlett-

10   Packard Company (“HP”). Effective October 10, 2011, HP assigned the ’127 patent to Hewlett-

11   Packard Development Company, L.P. (“HP Development”), and on October 27, 2015, HP

12   Development assigned the ’127 patent to Hewlett Packard Enterprise Development LP (“HP

13   Enterprise Development”). On May 16, 2017, HP Enterprise Development assigned the ’127

14   patent to Uniloc Luxembourg. On May 3, 2018, Uniloc Luxembourg assigned the ’127 patent to

15   Uniloc 2017.

16          217.    U.S. Patent No. 6,161,134 (“the ’134 patent”) is titled “Method, Apparatus and

17   Communications System for Companion Information and Network Appliances” and issued on

18   December 12, 2000. According to its abstract, the ’134 patent relates to “an information appliance

19   and a network appliance (or telephone) that function independently as well as with each other as

20   companion appliances.” The ’134 patent is directed to a technique for substituting a device

21   identifier of a first device with a device identifier of a second device connected to the first device.

22   Substituting the device identifier enables the second device to communicate with other devices

23   using the first device as an intermediary.

24          218.    On its face, the ’134 patent is assigned to 3Com Corp. It has the same assignment

25   history as the ’127 patent: On April 28, 2010, in connection with a merger, 3Com Corp. assigned

26   the ’134 patent to HP.       Effective October 10, 2011, HP assigned the ’134 patent to HP

27   Development. On October 27, 2015, HP Development assigned the ’134 patent to HP Enterprise.

28
     Case No. 3:19-cv-07651-EMC                        79                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 81 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   On May 16, 2017, HP Enterprise assigned the ’134 patent to Uniloc Luxembourg, and on May 3,

 2   2018, Uniloc Luxembourg assigned the ’134 patent to Uniloc 2017.

 3             219.    U.S. Patent No. 7,299,008 (“the ’008 patent”) is titled “Call Management System

 4   and Method for Servicing Multiple Wireless Communication Devices” and issued on

 5   November 20, 2007.        According to its abstract, the ’008 patent relates to “[a] method for

 6   establishing a wireless communication interface between a call management device and a plurality

 7   of mobile communication devices.” The ’008 patent is directed to techniques for establishing a

 8   wireless communication interface between a call management device and a plurality of mobile
 9   communication devices. Once the wireless communication interface is established, the mobile

10   communication devices can communicate with other devices via the intermediary call management

11   device.

12             220.    On its face, the ’008 patent is assigned to IXI Mobile, Ltd. On June 5, 2014, IXI

13   R&D assigned the ’008 patent to Defendant IXI IP, and IXI IP conveyed a security interest in the

14   ’008 patent to Fortress Credit. On September 11, 2014, Fortress Credit conveyed its security

15   interest in the ’008 patent to FCO V CLO Transferor LLC, a Fortress affiliate.

16             221.    U.S. Patent No. 6,845,097 (“the ’097 patent”) and U.S. Patent No. 7,551,593 (“the

17   ’593 patent”) are in the same patent family; are titled “Device, System, Method and Computer

18   Readable Medium for Pairing of Devices in a Short Distance Wireless Network”; and issued on

19   January 18, 2005 and June 23, 2009, respectively. Their abstracts indicate that the ’097 patent and

20   the ’593 patent relate to “[a] device, a system, a method and a computer readable medium allowing

21   a user to efficiently and easily add/remove or pair a processing device to a short distance wireless

22   network.” The ’097 patent and the ’593 patent are directed to techniques for automatically pairing

23   devices to form a short distance wireless network. More specifically, the patents explain that a

24   Bluetooth enabled device can be paired to a cellular telephone, which enables the Bluetooth

25   enabled device to communicate over a cellular network using the cellular telephone as an

26   intermediary.

27

28
     Case No. 3:19-cv-07651-EMC                       80                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 82 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          222.    The patent assignment histories for the ’097 patent and the ’593 patent are the same.

 2   Both are assigned to IXI R&D on their face. On June 5, 2014, IXI R&D assigned them both to

 3   Defendant IXI IP, and IXI IP conveyed a security interest to Fortress Credit. On September 11,

 4   2014, Fortress Credit conveyed its security interest in the ’097 patent and the ’593 patent to FCO

 5   V CLO Transferor LLC, a Fortress affiliate.

 6          223.    U.S. Patent No. 9,712,986 (“the ’986 patent”) is titled “Mobile Device Configured

 7   for Communicating with Another Mobile Device Associated with an Associated User” and issued

 8   on July 18, 2017. According to its abstract, the ’986 patent relates to “[a] mobile virtual network
 9   operator [that] is disclosed as an entity that provides a mobile networking service to a user, the

10   mobile networking service being provided using a physical mobile network provided by a third

11   party.” The ’986 patent is directed to multiple devices receiving coordinated services from a

12   particular service provider (e.g., app developer). More specifically, connecting multiple devices

13   using the mobile networking service as an intermediary ensures that content is exchanged in an

14   integrated manner.

15          224.    On its face, the ’986 patent is assigned to Seven Networks, Inc. As noted above,

16   Fortress converted Seven Networks Inc. to Seven Networks LLC in 2015.

17          225.    In addition to the patents discussed immediately above, which are substitutes for

18   one another, Defendants Uniloc 2017 and Seven Networks have obtained additional patents

19   relating to mobile device-to-device communication through a network-coupled intermediary

20   device that are complements to, and possibly substitutes for, the ’127 patent, the ’134 patent, the

21   ’008 patent, the ’097 patent, the ’593 patent, and the ’986 patent.

22          226.    U.S. Patent No. 7,136,999 (“the ’999 patent”) is titled “Method and System for

23   Electronic Device Authentication” and issued on November 14, 2006. According to its abstract,

24   the ’999 patent relates to “[e]lectronic devices [that] are authenticated to each other initially over

25   a short-range wireless link.” The ’999 patent is directed to methods that allow two devices that

26   might normally communicate only using short-range methods (e.g., Bluetooth) to communicate

27   even if they are not in range of each other.

28
     Case No. 3:19-cv-07651-EMC                       81                   SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 83 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          227.    On its face, the ’999 patent is assigned to Philips. On March 3, 2009, Philips

 2   Electronics North America Corporation (“Philips Electronics”) assigned the ’999 patent to IPG

 3   Electronics 503. On April 10, 2012, IPG Electronics 503 assigned the ’999 patent to Pendragon

 4   Wireless. On January 31, 2018, Pendragon Wireless assigned the ’999 patent to Defendant Uniloc

 5   Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’999 patent to

 6   Defendant Uniloc 2017.

 7          228.    U.S. Patent No. 8,018,877 (“the ’877 patent”) is titled “Mobile Conferencing

 8   Method and System” and issued on September 13, 2011. According to its abstract, the ’877 patent
 9   relates to “[a] server-based architecture for mobile conferencing.” The ’877 patent is directed to

10   particular methods of exchanging data between mobile devices, including allocating a network

11   address and server port to a mobile device, sending the network address and the server port to the

12   mobile device, and exchanging data with the mobile device.

13          229.    On its face, the ’877 patent is assigned to inventor Daniel Lin. On April 27, 2012,

14   inventor Daniel Lin assigned the ’877 patent to Pendragon Wireless. On January 31, 2018,

15   Pendragon Wireless assigned the ’877 patent to Defendant Uniloc Luxembourg. On May 3, 2018,

16   Defendant Uniloc Luxembourg assigned the ’877 patent to Defendant Uniloc 2017.

17          230.    U.S. Patent No. 9,769,176 (“the ’176 patent”) is titled “Multiple Data Store

18   Authentication” and issued on September 19, 2017. According to its abstract, the ’176 patent

19   relates to “authenticating access to multiple data stores substantially in real-time.” The ’176 patent

20   is directed to systems and methods for registering a client device and sharing data between the

21   client device and a data store.

22          231.    On its face, the ’176 patent is assigned to Seven Networks.

23          232.    Defendants’ and Seven Networks’ aggregation of patents (including at least six

24   substitute patents and three complementary and/or substitute patents) in the Mobile Device-to-

25   Device Communication Through a Network-Coupled Intermediary Device Patents Market has

26   reduced competition in that market, leading to inflated royalties and decreased licensing output.

27   For example, Defendants have asserted that the ’008 patent covers a method of establishing a

28
     Case No. 3:19-cv-07651-EMC                       82                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 84 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   wireless communications interface between a call management device and a plurality of mobile

 2   communication devices. Defendants have also asserted that the ’127 and ’134 patents cover

 3   methods of establishing a communications interface between a call management device (personal

 4   information device) and a single communications device. Using “one to many” can be a substitute

 5   for using “one to one” call management architecture, and vice versa. When the ’008 patent and

 6   ’127/’134 patents were owned by different entities, a party wishing to license a solution for mobile

 7   device-to-device communications through a network-coupled intermediary device would be able

 8   to take advantage of competition between the owners of these patents when attempting to secure a
 9   license. But because of Defendants’ unlawful aggregation of patents, Defendants now control both

10   substitute technologies, eliminating such competition.

11          233.    That lessening of competition is reflected by the evidence of supracompetitive

12   royalties sought and received by Defendants following the aggregations. The prior owners of the

13   ’127 patent (3Com Corp., then HP) and the ’134 patent (3Com Corp., then HP) never asserted

14   these patents because they would not have been able to obtain royalties sufficient to justify the

15   cost of assertion absent the market power created by the Fortress-led aggregation scheme and the

16   resulting elimination of competition. Likewise, the prior owners would not have transferred the

17   aggregated patents if they could have licensed the patents for the amounts that Defendants have

18   either received or seek in litigation. The Uniloc Defendants have pursued numerous assertions

19   and secured at least one settlement for substantial royalties.

20          234.    HP, one of the former assignees of the ’127 patent and the ’134 patent, has asserted

21   other patents against a variety of defendants over the years, indicating that it was capable and

22   willing to do so in the appropriate circumstances. Those cases include at least the following:

23                  •   Hewlett-Packard Company v. Acer, Incorporated et al., No. 2-07-cv-00103
                        (E.D. Tex.);
24
                    •   Hewlett-Packard Company v. Acer, Incorporated et al., No. 2-07-cv-00150
25                      (E.D. Tex.);
26                  •   Hewlett-Packard Company v. Lexjet Corporation et al., No. 5-08-cv-02596
                        (N.D. Cal.);
27

28
     Case No. 3:19-cv-07651-EMC                       83                SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 85 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                    •   Hewlett-Packard, et al. v. Gateway Inc., No. 3-04-cv-00613 (S.D. Cal.);
 1
                    •   Hewlett-Packard Company v. Intergraph Corporation, No. 2-04-cv-00154
 2                      (E.D. Tex.);
 3                  •   Hewlett-Packard Company v. Intergraph Corporation, No. 6-04-cv-00374
                        (E.D. Tex.);
 4
                    •   Hewlett-Packard Company v. Intergraph Corporation, No. 3-03-cv-02517
 5                      (N.D. Cal.);
 6                  •   Hewlett-Packard Company v. EMC Corporation et al., No. 5-02-cv-04709
                        (N.D. Cal.);
 7
                    •   Hewlett Packard Company v. Zhuhai Gree Magneto-Electric Co. Ltd. et al.,
 8                      No. 2-09-cv-06929 (C.D. Cal.);
 9                  •   Hewlett Packard Company v. Microjet Technology Co. Ltd. et al., No. 3-10-
                        cv-00965 (N.D. Cal.);
10
                    •   Hewlett-Packard Company et al. v. Microjet Technology Co., Ltd. et al., No.
11                      3-10-cv-02175 (N.D. Cal.);
12                  •   Hewlett-Packard Company v. Microjet Technology Co., No. 2-01-cv-00060
                        (D. Nev.);
13
                    •   Hewlett-Packard Co. v. Pitney Bowes Inc., No. 1-01-cv-00132 (D. Idaho);
14
                    •   Hewlett-Packard Co. v. Pitney Bowes, Inc., No. 1-01-cv-00211 (W.D. Tex.);
15
                    •   Hewlett-Packard Company v. Pitney Bowes Inc., No. 5-01-cv-20413 (N.D.
16                      Cal.);
17                  •   Hewlett-Packard Company v. ServiceNow, Inc., No. 5-14-cv-00570 (N.D.
                        Cal.); and
18
                    •   Hewlett-Packard Company v. Ninestar Image Tech Limited et al., No. 4-14-
19                      cv-04473 (N.D. Cal.).
20
            235.    Likewise, HP Development, also a former assignee of the ’127 and ’134 patents,
21
     asserted other patents, including at least:
22
                    •   Hewlett-Packard, et al. v. Gateway Inc., No. 3-04-cv-00613 (S.D. Cal.);
23
                    •   Hewlett-Packard Development Company, LP v. Emachines, Inc., No. 3-04-cv-
24                      00789 (W.D. Wis.);
25                  •   Hewlett-Packard Development Company v. Emachines Inc., No. 4-05-cv-
                        00778 (S.D. Tex.); and
26
                    •   Hewlett-Packard Company et al. v. Microjet Technology Co., Ltd. et al., No.
27                      3-10-cv-02175 (N.D. Cal.).
28
     Case No. 3:19-cv-07651-EMC                     84                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 86 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          236.    Thus, despite a willingness to engage in patent litigation, the prior owners did not

 2   deem the patents under Defendants’ control in the Mobile Device-to-Device Communication

 3   Through a Network-Coupled Intermediary Device Patents Market to be worth the cost of assertion.

 4   By contrast, the Uniloc Defendants, under Fortress’s control and with the benefit of aggregation,

 5   have pursued a litigation campaign based on these patents.

 6          237.    The Uniloc Defendants began a litigation campaign in 2018 based on these patents.

 7   Between February 2018 and April 2019, the Uniloc Defendants asserted at least one of the ’999

 8   patent and the ’877 patent in three lawsuits:
 9                  •      Uniloc USA, Inc. et al. v. Apple Inc., No. 1:18-cv-00166 (W.D. Tex.),
                           subsequently transferred as No. 4:19-cv-01696 (N.D. Cal.) (YGR);
10
                    •      Uniloc 2017 LLC et al. v. Apple Inc., No. 1:18-cv-00838 (W.D. Tex.),
11                         subsequently refiled as No. 1:18-cv-00990 (W.D. Tex.), subsequently
                           transferred as No. 3:19-cv-01904 (N.D. Cal.) (WHO); and
12
                    •      Uniloc 2017 LLC v. Samsung Electronics America, Inc. et al., No. 2:19-cv-
13                         00126 (E.D. Tex.).
14
            238.    Of the three lawsuits based on these patents, at least one resulted in a settlement:
15
     Uniloc 2017 LLC v. Samsung Electronics America, Inc. et al., No. 2:19-cv-00126 (E.D. Tex.) was
16
     dismissed pursuant to a settlement in May 2020. The details of the parties’ settlement are not
17
     publicly available.
18
            239.    The Uniloc Defendants, under the control of Fortress, have also asserted the ’127
19
     and ’134 patents against Apple in Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00535 (E.D. Tex.
20
     July 12, 2017), subsequently transferred as No. 3:18-cv-00572 (N.D. Cal.).
21
            240.    Seven Networks, under the control of Fortress, has also sought to enforce the ’986
22
     patent and the ’176 patent in Seven Networks, LLC v. Apple Inc., No. 2:19-cv-00115 (E.D. Tex.).
23
            241.    Apple has been injured by the elimination of competition resulting from
24
     Defendants’ aggregation of patents in the Mobile Device-to-Device Communication Through a
25
     Network-Coupled Intermediary Device Patents Market. Specifically, by eliminating competition,
26
     this aggregation positioned Defendants to seek supracompetitive royalties that the prior patent
27

28
     Case No. 3:19-cv-07651-EMC                      85                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 87 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   holders were unable to seek because of the competitive constraints they faced. Because it has

 2   refused to capitulate to exorbitant royalty demands, Apple has been injured by Fortress and the

 3   Uniloc Defendants having targeted Apple as part of their litigation campaign based on these

 4   patents. Moreover, Apple and Intel have been injured as a result of the ongoing threat that

 5   Defendants will continue to assert patents in the Mobile Device-to-Device Communication

 6   Through a Network-Coupled Intermediary Device Patents Market against them.

 7          242.    Specifically, on February 22, 2018, Defendants Uniloc Luxembourg and Uniloc

 8   USA sued Apple in the Western District of Texas, alleging that devices that use Apple’s Push
 9   Notification service infringe the ’877 patent. 81 Defendants Uniloc Luxembourg and Uniloc USA

10   also alleged infringement of three additional patents. The case was transferred to the Northern

11   District of California, where Defendants Uniloc Luxembourg and Uniloc USA voluntarily

12   dismissed the case two weeks after Apple filed a motion to dismiss.

13          243.    On October 3, 2018, Defendant Uniloc 2017 and Uniloc Licensing USA sued Apple

14   in the Western District of Texas, alleging that devices that use Apple’s AirDrop feature infringe

15   the ’999 patent. 82 Less than seven weeks later, Defendant Uniloc 2017 and Uniloc Licensing USA

16   voluntarily dismissed that case and, the same day, Defendant Uniloc 2017 refiled the lawsuit as a

17   new case in the same District. The case was transferred to the Northern District of California,

18   where the case is stayed pending inter partes review proceedings. Pursuant to Local Rule 3-8,

19   Defendant Uniloc 2017 provided in its November 4, 2019 damages contentions that “based on

20   Uniloc’s current knowledge, understanding, and belief as to the facts and information available to

21   it as of the date of these Damages Contentions, Uniloc identifies the following categories of

22   damages that it is requesting be awarded in this case” and indicated that it seeks damages for

23   Apple’s alleged infringement of the ’999 patent of at least $162,240,692.

24

25
     81
        Uniloc USA, Inc. et al. v. Apple Inc., No. 1:18-cv-00166 (W.D. Tex. Feb. 22, 2018),
26   subsequently transferred as 4:19-cv-01696 (N.D. Cal.) (YGR).
     82
        Uniloc 2017 LLC et al. v. Apple Inc., No. 1:18-cv-00838 (W.D. Tex. Oct. 3, 2018), subsequently
27   refiled as 1:18-cv-00990, and subsequently transferred as 3:19-cv-01904 (N.D. Cal.) (WHO).
28
     Case No. 3:19-cv-07651-EMC                     86                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 88 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          244.    This demand far exceeds the $33.6 million paid by Fortress in March 2018 to

 2   acquire the entire Uniloc Luxembourg portfolio (including the ’999 patent). The value of the ’999

 3   patent had not changed in the interim, but what had changed was that the ’999 patent was now

 4   aggregated under Fortress’s control with other substitute patents as well as with complementary

 5   patents, providing Uniloc 2017 with the ability to pursue supracompetitive royalties. By seeking

 6   such outsized damages, the Uniloc Defendants signal their belief that the ’999 patent represents a

 7   patent of significant importance in this market such that it would enable them to extract such

 8   supracompetitive royalties.
 9          245.    In addition, on July 12, 2017, Uniloc Luxembourg and Uniloc USA, under the

10   control of Fortress, sued Apple in the Eastern District of Texas, claiming that electronic devices

11   such as iPhones, iPads, iPods, and Mac devices that run iOS or Mac operating systems that include

12   a “Continuity” capability that allows users to make a telephone call from such devices via an

13   iPhone infringe the ’127 and ’134 patents. 83 The case was transferred to the Northern District of

14   California, where the case was stayed pending inter partes review proceedings.

15          246.    On April 10, 2019, Seven Networks sued Apple in the Eastern District of Texas.

16   Seven Networks alleged that several models of the iPhone, iPad, Mac, iMac, and MacBook

17   infringe the ’986 patent and that Apple’s servers, including those supporting the Apple Push

18   Notification Service functionality, infringe the ’176 patent. 84 Seven Networks also alleged

19   infringement of 14 additional patents.       Seven Networks’ estimated damages for Apple’s

20   infringement of the ’176 patent alone were approximately                . This amount exceeds the

21   $33.6 million paid by Fortress in March 2018 to acquire the entire Uniloc Luxembourg portfolio,

22   including the substitute ’127 patent and ’134 patent along with the complementary ’999 patent and

23   ’877 patent. As substitute and complementary patents in the same relevant market as the ’176

24   patent, the purchase price of these patents serves as a reliable proxy for the pre-aggregation value

25

26   83
        Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00535 (E.D. Tex. July 12, 2017), subsequently
     transferred as No. 3:18-cv-00572 (N.D. Cal.) (WHA).
27   84
        Seven Networks, LLC v. Apple Inc., No. 2:19-cv-00115 (E.D. Tex. Apr. 10, 2019).
28
     Case No. 3:19-cv-07651-EMC                      87                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 89 of 161

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   of the ’176 patent. The supracompetitive licensing royalties Fortress’s PAEs have sought or

 2   obtained are direct evidence of its market power. For example, Uniloc 2017 has been able to

 3   coerce at least one party (Samsung Electronics America, Inc.) to license its patents in the Mobile

 4   Device-to-Device Communication Through a Network-Coupled Intermediary Device Patents

 5   Market, even though the prior owners of the patents, owners with much experience in asserting

 6   patents, made no similar attempt to enforce the patents. Fortress (through its PAEs) has been able

 7   to acquire patents and then, through the benefit of its anticompetitive scheme, extract inflated

 8   royalties from licensees that reflect the competition that has been eliminated through Defendants’
 9   patent aggregation and far exceeds the actual value of the patents based on their technical and

10   commercial merits.

11            247.    Defendants’ demands also show that Fortress has the power to control prices in the

12   Mobile Device-to-Device Communication Through a Network-Coupled Intermediary Device

13   Patents Market. As detailed above, Defendants have sought hundreds of millions of dollars from

14   Apple.

15            D.      Preventing Stalls for Cache Misses

16            248.    Local cache management enables computer processors to store and retrieve

17   information more efficiently. Cache memories are high performance memories used to store data

18   that is most likely to be requested by the processor. In contrast to main memory, which responds

19   to the processor with desired information when the processor addresses that information in the

20   main memory, the cache can transparently provide the desired information without the need to be

21   directly addressed by the processor. Cache memory is typically located physically close to the

22   processor to ensure speed in retrieval, either by being integrated directly into the processor or on

23   a separate chip that is connected to the processor. Performance of cache memory can be relevant

24   to the performance of a device and there are a variety of cache management techniques intended

25   to bolster performance. Many cache management techniques aim to prevent cache misses, i.e., to

26   ensure the information most likely to be requested at a given point in time exists in the cache

27   memory.       Examples include setting rules on the types of information that are cached, or

28
     Case No. 3:19-cv-07651-EMC                       88                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 90 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   determining thresholds for how frequently information must be accessed before it is stored in a

 2   cache. Nevertheless, despite these local cache management techniques, cache misses do occur on

 3   occasion when the information requested is not located in the cache memory. At the point of a

 4   cache miss, the goal of a designer of an electronic device will be to minimize the effects of the

 5   miss. There are specific techniques aimed at reducing the amount of time it takes for the cache

 6   module to return to normal operation after a cache miss—i.e., to prevent a stall or a prolonged

 7   delay. Preventing stalls in the event of a cache miss is commonly used in electronic devices

 8   containing memory, and there is no close substitute for the functionality.
 9          249.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents relating to

10   techniques for preventing stalls in the event of a cache miss in an antitrust market for patents

11   purporting to cover local cache management capabilities, the “Preventing Stalls for Cache Misses

12   Patents Market.” The Preventing Stalls for Cache Misses Patents Market constitutes a relevant

13   antitrust market where Fortress (either directly through its PAE subsidiaries or by acting in concert

14   with the PAEs in which it invests) and other holders of patents claimed to read on electronic

15   devices that support preventing stalls in the event of a cache miss compete with one another to

16   license patents to suppliers of such devices.

17          250.    Among the substitute patents Defendants have aggregated in the Preventing Stalls

18   for Cache Misses Patents Market are U.S. Patent No. 6,058,437, and U.S. Patent No. 7,434,009,

19   both of which purport to cover alternative techniques to improve the performance of local caching

20   methods.

21          251.    U.S. Patent No. 6,058,437 (“the ’437 patent”) is titled “D.M.A. Device That

22   Handles Cache Misses by Managing an Address of an Area Allotted via a Daemon Processor” and

23   issued on May 2, 2000. According to its abstract, the ’437 patent relates to “[a] direct memory

24   access processing device of communication equipment.” Its claims are directed to improving

25   cache performance by using a daemon processor to manage a portion of the memory. More

26   specifically, the daemon processor allows the kernel (i.e., the main processing resource of the

27   device) to resume normal operation immediately after a cache miss without a prolonged delay.

28
     Case No. 3:19-cv-07651-EMC                       89                 SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 91 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1             252.    On its face, the ’437 patent is assigned to Electronics & Telecommunications

 2   Research Institute (“ETRI”). On December 26, 2008, ETRI assigned one half of its interest in the

 3   ’437 patent to IPG Electronics 502 Limited (“IPG Electronics 502”). On April 10, 2012, IPG

 4   Electronics 502 and ETRI assigned the ’437 patent to Pendragon Electronics and

 5   Telecommunications Research LLC (“Pendragon Electronics”). On January 31, 2018, Pendragon

 6   Electronics assigned the ’437 patent to Uniloc Luxembourg. On May 3, 2018, Uniloc Luxembourg

 7   assigned the ’437 patent to Uniloc 2017.

 8             253.    U.S. Patent No. 7,434,009 (“the ’009 patent”) is titled “Apparatus and Method for
 9   Providing Information to a Cache Module Using Fetch Bursts” and issued on October 7, 2008.

10   According to its abstract, the ’009 patent relates to “providing information to a cache module.”

11   The ’009 patent is directed to improving cache performance by optimizing the handling of cache

12   misses. More specifically, the claimed technique performs multiple fetch bursts (rather than a

13   single fetch burst) in response to a cache miss to enhance recovery time and prevent stalls.

14             254.    On its face, the ’009 patent is assigned to Freescale. On November 7, 2016,

15   Freescale assigned the ’009 patent to NXP USA, Inc. in connection with a merger with NXP and

16   change of name. On February 1, 2019, NXP USA, Inc. assigned the ’009 patent to Defendant

17   VLSI.

18             255.    In addition to the patents discussed immediately above, which are substitutes for

19   one another, Uniloc and VLSI have acquired several additional patents directed to caching

20   improvements that are complements to, and possibly substitutes for, the ’437 patent and ’009

21   patent.

22             256.    U.S. Patent No. 6,301,641 (“the ’641 patent”) is titled “Method for Reducing the

23   Frequency of Cache Misses in a Computer” and issued on October 9, 2001. According to its

24   abstract, the ’641 patent relates to “minimize[ing] the number of cache misses that occur for a

25   sample of a typical execution of the program.” The ’641 patent is directed to improving cache

26   performance by optimizing the placement of information in a cache.

27

28
     Case No. 3:19-cv-07651-EMC                       90                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 92 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          257.    On its face, the ’641 patent is assigned to U.S. Philips Corporation (“U.S. Philips”).

 2   On April 13, 2009, U.S. Philips assigned the ’641 patent to IPG Electronics 503. On April 10,

 3   2012, IPG Electronics 503 assigned the ’641 patent to Pendragon Wireless. On January 31, 2018,

 4   Pendragon Wireless assigned the ’641 patent to Defendant Uniloc Luxembourg. On May 3, 2018,

 5   Defendant Uniloc Luxembourg assigned the ’641 patent to Defendant Uniloc 2017.

 6          258.    U.S. Patent No. 8,219,761 (“the ’761 patent”) is titled “Multi-port High-level Cache

 7   Unit and a Method for Retrieving Information from a Multi-port High-level Cache Unit” and

 8   issued on July 10, 2012. On its face, the ’761 patent is assigned to Freescale. On November 7,
 9   2016, Freescale assigned the ’761 patent to NXP as part of the merger between the companies. On

10   February 1, 2019, NXP assigned the ’761 patent to Defendant VLSI.

11          259.    U.S. Patent No. 7,523,331 (“the ’331 patent”) is titled “Power Saving Operation of

12   an Apparatus with Cache Memory” and issued on April 21, 2009. On its face, the ’331 patent is

13   assigned to NXP B.V. On December 15, 2013, NXP B.V. assigned the ’331 patent to Breakwaters

14   Innovations LLC (“Breakwaters”). On March 3, 2015, Breakwaters assigned the ’331 patent back

15   to NXP B.V. On August 16, 2016, NXP B.V. assigned the ’331 patent to Defendant VLSI.

16          260.    U.S. Patent No. 8,020,014 (“the ’014 patent”) is titled “Method for Power

17   Reduction and a Device Having Power Reduction Capabilities” and issued on September 13, 2011.

18   On its face, the ’014 patent is assigned to Freescale. On August 16, 2016, Freescale assigned the

19   ’014 patent to Defendant VLSI.

20          261.    U.S. Patent No. 8,156,357 (“the ’357 patent”) is titled “Voltage-based Memory Size

21   Scaling in a Data Processing System” and issued on April 10, 2012. On its face, the ’357 patent

22   is assigned to Freescale. On November 7, 2016, Freescale assigned the ’357 patent to NXP as part

23   of the merger between the companies. On December 22, 2018, NXP assigned the ’357 patent to

24   Defendant VLSI.

25          262.    Defendants’ aggregation of patents in the Preventing Stalls for Cache Misses

26   Patents Market (including at least two substitute patents and five complementary and/or substitute

27   patents) has reduced competition in that market, leading to inflated royalties and decreased

28
     Case No. 3:19-cv-07651-EMC                      91                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 93 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   licensing output. For example, the ’437 patent and the ’009 patent both purport to cover techniques

 2   for preventing stalls for cache misses.       Whereas the ’437 patent describes achieving the

 3   improvement by handling cache misses using an accelerated operation of the main processor, the

 4   ’009 patent describes preventing stalls by handling cache misses using an accelerated operation of

 5   the main processor. Accordingly, the background processor of the ’437 patent is a substitute for

 6   the accelerated operation of the main processor of the ’009 patent, and vice versa. When the ’437

 7   and ’009 patents were owned by different entities, a party wishing to use one of these potential

 8   substitute technologies would be able to take advantage of competition between the owners of
 9   these patents when attempting to secure a license.         But because of Defendants’ unlawful

10   aggregation of patents, Defendants now control both substitute technologies, eliminating such

11   competition.

12          263.    That lessening of competition is reflected by the evidence of supracompetitive

13   royalties sought by Defendants. The prior owners of the patents Uniloc 2017 and VLSI have

14   aggregated in the Preventing Stalls for Cache Misses Patents Market never asserted these patents

15   because they would not have been able to obtain royalties sufficient to justify the cost of assertion

16   absent the market power created by the Fortress-led aggregation scheme and the resulting

17   elimination of competition. Likewise, the prior owners would not have transferred the aggregated

18   patents if they could have licensed the patents for the amounts that Defendants have either received

19   or seek in litigation. Defendants have pursued multiple assertions.

20          264.    Freescale, the former assignee of the ’009, ’761, ’014, and ’357 patents, asserted

21   numerous patents in cases against a variety of defendants over the years, indicating that it was

22   capable and willing to do so in the appropriate circumstances. Those cases include at least the

23   following:

24                  •   Freescale Semiconductor, Inc. v. Promos Technologies, No. 4-06-cv-00491
                        (E.D. Tex.);
25
                    •   Freescale Semiconductor, Inc. v. LSI Corporation, No. 2-08-cv-00314 (E.D.
26                      Tex.);
27

28
     Case No. 3:19-cv-07651-EMC                       92                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 94 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                     •   Freescale Semiconductor, Inc. v. Analog Devices Inc., No. 1-04-cv-00404
 1                       (E.D. Tex.);
 2                   •   Freescale Semiconductor, Inc. v. Panasonic Corporation et al., No. 1-10-cv-
                         00139 (W.D. Tex.);
 3
                     •   Freescale Semiconductor, Inc. v. Funai Corporation, Inc. et al., No. 1-10-cv-
 4                       00138 (W.D. Tex.);
 5                   •   Freescale Semiconductor, Inc. v. Zoran Corporation et al., No. 1-11-cv-
                         00472 (W.D. Tex.);
 6
                     •   Microchip Technology, Inc., et al. v. United Module Corp. et al., No. 2-11-cv-
 7                       00332 (E.D. Tex.);
 8                   •   Freescale Semiconductor, Inc. v. Vizio, Inc. et al., No. 1-11-cv-00704 (W.D.
                         Tex.);
 9
                     •   Freescale Semiconductor, Inc. v. Marvell Semiconductor, Inc., No. 1-12-cv-
10                       00601 (W.D. Tex.);
11                   •   Freescale Semiconductor, Inc. v. MediaTek Inc., No. 1-12-cv-00603 (W.D.
                         Tex.);
12
                     •   Freescale Semiconductor, Inc. v. CSR Technology, Inc. et al., No. 1-12-cv-
13                       00604 (W.D. Tex.);
14                   •   Freescale Semiconductor, Inc. v. Funai Electric Company, Ltd. et al., No. 1-
                         12-cv-00641 (W.D. Tex.);
15
                     •   Freescale Semiconductor, Inc. v. Sanyo Electric Co., Ltd. et al., No. 1-12-cv-
16                       00642 (W.D. Tex.);
17                   •   Freescale Semiconductor, Inc. v. TPV Technology Limited et al., No. 1-12-cv-
                         00643 (W.D. Tex.);
18
                     •   Freescale Semiconductor, Inc. v. Amtran Technology Co., Ltd., et al., No. 1-
19                       12-cv-00644 (W.D. Tex.); and
20                   •   Freescale Semiconductor, Inc. v. MediaTek USA, Inc. et al., No. 5-14-cv-
                         02185 (N.D. Cal.).
21

22           265.    Further, Freescale Semiconductor Ltd.’s (the parent of Freescale) 2015 10-K noted

23   that “[w]e generate revenue from licensing or selling our patents and certain technologies to third

24   parties” and that “[i]n situations where we believe that a third party has infringed on our intellectual

25   property, we enforce our rights through appropriate legal means to the extent that we determine

26   the potential benefits of such actions outweigh any costs involved.” In particular, when Freescale

27   owned the ’014 patent, it never pursued infringement claims against Intel for functionality that

28
     Case No. 3:19-cv-07651-EMC                        93                  SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 95 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   then existed in Intel products and that VLSI has later accused of infringement. VLSI filed suit

 2   against Intel asserting the ’014 patent on October 2, 2017. Among other Intel products, VLSI’s

 3   complaint accuses the Intel Core i3 of infringement. 85 The Core i3 was introduced in 2010. Given

 4   the six-year limitation on damages, the period from the issuance of the ’014 patent on September

 5   13, 2011 to October 2011 is one in which Intel paid no royalties for the ’014 patent, royalties

 6   cannot be obtained from Intel for the ’014 patent, and Intel faced no assertion of the ’014 patent.

 7   But, as described further below, after aggregation and the elimination of competition, VLSI has

 8   demanded supracompetitive royalties from Intel and imposed on Intel the cost of defending the
 9   assertion of the ’014 patent.

10             266.    Likewise, NXP, a former owner of the ’009, ’761, ’331, and ’357 patents, has

11   asserted patents on a number of occasions, including at least:

12                     •   NXP USA Inc. et al. v. Impinj Inc., No. 2-20-cv-01503 (W.D. Wash.);
13                     •   NXP USA, Inc. et al. v. Impinj, Inc., No. 1-19-cv-01875 (D. Del.);
14                     •   NXP BV et al. v. Dell Inc., No. 1-15-cv-00146 (D. Del.);
15                     •   NXP BV v. Marvell Semiconductor, Inc. et al., No. 5-15-cv-00290 (N.D. Cal.);
16                     •   NXP B.V. v. Broadcom Corporation, No. 5-14-cv-00826 (N.D. Cal.);
17                     •   NXP B.V. v. Broadcom Corporation, No. 2-13-cv-01883 (D. Nev.);
18                     •   NXP BV v. Nintendo Co. Ltd. et al., No. 2-13-cv-00453 (D. Nev.); and
19                     •   NXP BV v. Research In Motion Ltd., et al., No. 6-12-cv-00498 (M.D. Fla.).
20

21             267.    NXP’s 2018 annual report provides that the “creation and use of intellectual

22   property is a key aspect of our strategy to differentiate ourselves in the marketplace” and that “[i]n

23   situations where we believe that a third party has infringed on our intellectual property, we enforce

24   our rights through all available legal means to the extent that we determine the benefits of such

25   actions to outweigh any costs and risks involved.” In particular, when NXP and Breakwaters

26

27   85
          VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal. Oct. 2, 2017) (BLF), Dkt. 1 ¶ 98.
28
     Case No. 3:19-cv-07651-EMC                        94                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 96 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   owned the ’331 patent, they never pursued infringement claims against Intel for functionality that

 2   then existed in Intel products and that VLSI has later accused of infringement. VLSI filed suit

 3   against Intel asserting the ’331 patent on June 29, 2018. Among other products VLSI accused of

 4   infringement are chipsets that were released in 2010. Given the six-year limitation on damages,

 5   the period from the issuance of the ’331 patent on April 21, 2009 to June 2012 is one in which

 6   Intel paid no royalties for the ’331 patent, royalties cannot be obtained from Intel for the ’331

 7   patent, and Intel faced no assertion of the ’331 patent. But, as described further below, after

 8   aggregation and the elimination of competition, VLSI has demanded supracompetitive royalties
 9   from Intel and imposed on Intel the cost of defending the assertion of the ’331 patent. Likewise,

10   when NXP and Freescale owned the ’357 patent, they never pursued infringement claims against

11   Intel for functionality that then existed in Intel products and which VLSI has later accused of

12   infringement. VLSI filed suit against Intel asserting the ’357 patent on April 11, 2019. VLSI

13   accused Intel’s Ivy Bridge processors of infringing the ’357 patent. Intel introduced Ivy Bridge

14   processors in 2012. Given the six-year limitation on damages, the period from the issuance of the

15   ’357 patent on April 10, 2012 to April 2013 is one in which Intel paid no royalties for the ’357

16   patent, royalties cannot be obtained from Intel for the ’357 patent, and Intel faced no assertion of

17   the ’357 patent. But, as described further below, after aggregation and the elimination of

18   competition, VLSI has demanded supracompetitive royalties from Intel and imposed on Intel the

19   cost of defending the assertion of the ’357 patent.

20          268.    Similarly, ETRI, a former owner of the ’437 patent, is a South Korean research

21   organization that entered an agreement with SPH America under which ETRI granted “an

22   exclusive license to SPH America to use the licensed patents, including to sublicense them to third

23   parties and bring infringement actions. SPH America . . . is obligated use its best efforts to make

24   licensing and litigation decisions that protect the interests of ETRI. SPH bears all the expense of

25   any litigation and is required to pay ETRI between 50% to 70% of any third-party royalties and

26   any litigation proceeds SPH America collects. SPH America has guaranteed minimum payments

27   to ETRI that increase from approximately $268 million per year in 2007, to $896 million per year

28
     Case No. 3:19-cv-07651-EMC                      95                 SECOND AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 97 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   from 2016 and thereafter.” 86 SPH America—with a strong financial incentive to generate licensing

 2   revenue on ETRI’s behalf—has been a frequent litigant, including in at least the following cases

 3   and including against Apple:

 4                  •   SPH America, LLC v. High Tech Computer Corporation et al., 1-08-cv-00702
                        (E.D. Va.);
 5
                    •   SPH America, LLC v. High Tech Computer Corporation et al., 3-08-cv-02146
 6                      (S.D. Cal.);
 7                  •   SPH America, LLC v. Kyocera Corporation et al., 2-09-cv-00276 (E.D. Va.);
 8                  •   SPH America, LLC v. Nokia Corporation et al., 1-09-cv-00701 (E.D. Va.);
 9                  •   SPH America, LLC v. Acer, Inc. et al., 1-09-cv-00740 (E.D. Va.);
10                  •   SPH America, LLC v. Apple, Inc. et al., 1-09-cv-00776 (E.D. Va.);
11                  •   SPH America, LLC v. Acer, Inc., et. al., 3-09-cv-02535 (S.D. Cal.);
12                  •   SPH America, LLC v. Apple, Inc. et al., 3-10-cv-00404 (S.D. Cal.);
13                  •   SPH America, LLC v. AT&T Mobility, LLC 3-13-cv-02318 (S.D. Cal.);
14                  •   SPH America, LLC v. Sprint Corporation, 3-13-cv-02319 (S.D. Cal.);
15                  •   SPH America, LLC v. Research in Motion Limited, 3-13-cv-02320 (S.D. Cal.);
16                  •   SPH America, LLC v. Huawei Technologies, Co., Ltd. et al., 3-13-cv-02323
                        (SDCA);
17
                    •   SPH America, LLC v. T-Mobile USA, Inc., 3-13-cv-02324 (S.D. Cal.);
18
                    •   SPH America, LLC v. Verizon Communications, Inc. et al., 3-13-cv-02325
19                      (S.D. Cal.);
20                  •   SPH America, LLC v. ZTE (USA) Inc., 3-13-cv-02326 (S.D. Cal.); and
21                  •   SPH America, LLC v. Samsung Electronics Co., Ltd. et al., 3-14-cv-01474
                        (S.D. Cal.).
22

23          269.    U.S. Philips, the former owner of the ’641 patent, also has asserted a number of

24   other patents against other parties, including at least:

25

26
     86
       SPH Am., LLC v. Huawei Techs., Co., No. 13-CV-2323-CAB-KSC, 2017 WL 1331920, at *2
27   (S.D. Cal. Apr. 10, 2017)
28
     Case No. 3:19-cv-07651-EMC                        96              SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 98 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                    •   U.S. Philips Corp. v. Iwasaki Electric Co., et al., No. 1-03-cv-00172
 1                      (S.D.N.Y.);
 2                  •   US Philips Corporation et al. v. CDVideo Manufacturing Inc. et al., No. 2-04-
                        cv-02456 (C.D. Cal.);
 3
                    •   U.S. Philips Corporation et al. v. Wings Digital Corporation et al., No. 2-04-
 4                      cv-02573 (E.D.N.Y.);
 5                  •   US Philips Corporation v. Media One CD Manufacturing Inc., No. 2-05-cv-
                        01501 (C.D. Cal.);
 6
                    •   U.S. Philips Corporation v. Synergy Dynamic International, LLC, et al., No.
 7                      2-05-cv-00577 (D. Nev.);
 8                  •   U.S. Philips Corporation v. ZWT Inc. et al., No. 2-05-cv-03892 (E.D.N.Y.);
 9                  •   US Philips Corporation v. Front Row Entertainment Inc. et al., No. 2-05-cv-
                        06445 (C.D. Cal.);
10
                    •   U.S. Philips Corporation v. ATI Technologies Inc., No. 1-05-cv-08176
11                      (S.D.N.Y.);
12                  •   U.S. Philips Corporation v. Konica Minolta Holdings, Inc. et al., No. 1-06-cv-
                        01402 (S.D.N.Y.);
13
                    •   US Philips Corporation v. International Norcent Technology Inc. et al., No. 2-
14                      06-cv-01366 (C.D. Cal.);
15                  •   US Philips Corporation v. Eastman Kodak Company, No. 1-06-cv-00251 (D.
                        Del.);
16
                    •   US Philips Corporation et al. v. Apex Digital Inc. et al., No. 2-06-cv-03588
17                      (C.D. Cal.);
18                  •   U.S. Philips Corporation v. Pantech Wireless, Inc., No. 2-06-cv-04583 (E.D.
                        Penn.), subsequently transferred as 1-08-cv-02526 (S.D.N.Y.);
19
                    •   U.S. Philips Corporation v. Shanghai Hongsheng Technology Co Ltd et al.,
20                      No. 8-08-cv-00795 (C.D. Cal.);
21                  •   U.S. Philips Corporation et al. v. Motorola, Inc., No. 7-09-cv-07820
                        (S.D.N.Y.);
22
                    •   US Philips Corporation v. Samsung Electronics Company Ltd. et al., No. 1-
23                      09-cv-00692 (D. Del.); and
24                  •   U.S. Philips Corporation v. Palm, Inc., No. 3-10-cv-02623 (N.D. Cal.).
25
            270.    Thus, despite a willingness to engage in patent litigation, prior owners of patents
26
     that VLSI, Uniloc, and Fortress have aggregated in the Preventing Stalls for Cache Misses Patents
27

28
     Case No. 3:19-cv-07651-EMC                     97                 SECOND AMENDED COMPLAINT
              Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 99 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Market did not deem them to be worth the cost of assertion. By contrast, Defendant VLSI, under

 2   Fortress’s control and with the benefit of aggregation, has pursued a litigation campaign based on

 3   certain of these patents.

 4             271.    As part of the VLSI California Action described above, VLSI has alleged that

 5   Intel’s microprocessors infringe the ’014 patent by comprising features for selectively providing

 6   power to at least a portion of a component of an integrated circuit during a low power mode. 87

 7   Defendant VLSI also accused Intel of infringing seven additional patents in that action. Intel

 8   sought VLSI’s permission to disclose (under seal) the damages estimate for Intel’s alleged
 9   infringement of the ’014 patent, as well as the financial terms of its purchase of the patent from

10   NXP (which had merged with Freescale); however, VLSI refused that consent and it opposed

11   Intel’s request to the court to modify the protective order in that case to allow the information to

12   be used here. 88 VLSI’s refusal and its opposition to Intel’s request to the court to modify the

13   protective order to allow use of the information here support an inference that the information at

14   issue would be helpful in showing a significant disparity between the terms on which VLSI

15   acquired the ’014 patent and the damages it now seeks for that patent. The court refused Intel’s

16   request. 89 The damages estimates VLSI has disclosed publicly in connection with its assertion of

17   the eight patents asserted in the VLSI California Action are exorbitant: as discussed above, VLSI

18   disclosed that it would seek $7.1 billion in that suit. Thus, Intel’s 10-K for 2020 reports that for

19   the California case in which the ’014 patent is asserted, “VLSI estimated its damages to be as high

20   as $7.1 billion, and its complaint further sought enhanced damages, future royalties, attorneys’

21   fees, costs, and interest.” Further, by seeking such outsized damages, VLSI signals its belief that

22   the ’014 patent represents a patent of significant importance in this market such that it would enable

23   it to extract such a supracompetitive royalty.

24

25

26   87
          VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal.) (BLF).
     88
          VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal. Jan. 26, 2021) (BLF), Dkt. 294.
27   89
          VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal. Feb. 5, 2021) (BLF), Dkt. 297.
28
     Case No. 3:19-cv-07651-EMC                       98                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 100 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          272.    VLSI’s damages demand significantly exceeds

 2                                                                                                      .

 3   Similarly, VLSI’s damages demand significantly exceeds what Freescale sought for a license to

 4   this very patent. As discussed above,

 5

 6                                                              . The value of the ’014 patent had not

 7   changed in the interim, but what had changed is that the ’014 patent was now aggregated under

 8   Fortress’s control with other substitute patents as well as with complementary patents.
 9          273.    VLSI’s damages request is also significantly more than Freescale has sought for

10   other of its patents concerning microprocessor features. Specifically, in December 2014, Intel

11   purchased from Freescale for               a total of 29 patent families, including 13 U.S. patents,

12   for example: U.S. Patent Nos. 6,769,076 (Real-Time Processor Debug System); 6,845,419

13   (Flexible Interrupt Controller that Includes an Interrupt Force Register); 7,248,069 (Method and

14   Apparatus for Providing Security for Debug Circuitry); 5,889,788 (Wrapper Cell Architecture for

15   Path Delay Testing of Embedded Core Microprocessors and Method of Operation); 6,134,675

16   (Method of Testing Multi-Core Processors and Multi-Core Processor Testing Device); 7,296,137

17   (Memory Management Circuitry Translation Information Retrieval during Debugging); 7,299,335

18   (Translation Information Retrieval Transparent to Processor Core); and 8,041,901 (Performance

19   Monitoring Device and Method thereof). And in May 2015,

20                                            , including patents such as: U.S. Patent Nos. 5,943,274

21   (Method and Apparatus for Amplifying a Signal to Produce a Latched Digital Signal); 6,917,555

22   (Integrated Circuit Power Management for Reducing Leakage Current in Circuit Arrays and

23   Method therefor); 7,200,719 (Prefetch Control in a Data Processing System); 7,638,903 (Power

24   Supply Selection for Multiple Circuits on an Integrated Circuit); and 6,013,571 (Microelectronic

25   Assembly including Columnar Interconnections and Method for Forming Same).

26

27

28
     Case No. 3:19-cv-07651-EMC                     99                  SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 101 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1             274.    As part of the VLSI Delaware Action described above, Defendant VLSI alleged

 2   that Intel chipsets infringe the ’331 patent. 90 Defendant VLSI also accused Intel of infringing four

 3   additional patents. Intel sought VLSI’s permission to disclose (under seal) the damages it claims

 4   for Intel’s alleged infringement of the ’331 patent, as well as the financial terms of its purchase of

 5   the patent from NXP; however, VLSI refused that consent and opposed Intel’s motion to modify

 6   the protective order to allow the use of information from that case under seal. The court found,

 7   however, that “Intel has done enough to show good cause to modify the protective order.” 91 The

 8   damages demands VLSI has disclosed publicly in connection with the VLSI Delaware Action are
 9   exorbitant. For example, VLSI’s counsel told the court in a December 2019 hearing that “[a]s we

10   see on the screen and in Intel’s own admission, billions of dollars are at stake in the case.”92

11   VLSI’s counsel also represented to the court that “everyone knows we’re in the billions of dollars

12   here.” 93 Intel’s 2020 10-K discloses to investors that in the Delaware litigation VLSI is seeking

13   $4.13 billion for the ’331 patent and one other patent.

14

15

16

17

18                      Further, by seeking such outsized damages, VLSI signals its belief that the ’331

19   patent represents a patent of significant importance in this market such that it would enable it to

20   extract such supracompetitive royalties.

21             275.

22                                                                                                  . The

23   value of the ’331 patent had not changed in the interim, but what had changed was that the ’331

24   patent was now aggregated under Fortress’s control with other substitute patents as well as with

25
     90
          VLSI Tech. LLC v. Intel Corp., No. 1:18-cv-00966 (D. Del.).
26   91
          VLSI Tech. LLC v. Intel Corp., No. 1:18-cv-00966 (D. Del. Feb. 3, 2021), Dkt. 693.
     92
          VLSI Tech. LLC v. Intel Corp., No. 1:18-cv-00966 (D. Del.), Dkt. 455 at 47:3-4.
27   93
          Id. at 80:16-17.
28
     Case No. 3:19-cv-07651-EMC                       100                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 102 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   complementary patents. VLSI’s demand amount is also significantly more than NXP has sought

 2   for other of its patents concerning microprocessor features. Specifically, in January 2014,

 3                                                                                                      ,

 4   for example, U.S. Patent Nos. 7,500,126 (Arrangement and Method for Controlling Power Modes

 5   of Hardware Resources); 6,748,472 (Method and System for an Interrupt Accelerator that Reduces

 6   the Number of Interrupts for a Digital Signal Processor); 7,102,382 (Digital Electronic Circuit with

 7   Low Power Consumption); and 8,181,054 (Arrangement and Method for Controlling Power

 8   Modes of Hardware Resources). In December 2014,
 9                                                                          , for example, U.S. Patent

10   Nos. 9,032,124 (Definition of Wakeup Bus Messages for Partial Networking); 6,664,821 (Line

11   Driver with Current Source Output and Low Sensitivity to Load Variations); 8,407,339 (Star

12   Network and Method for Preventing a Repeated Transmission of a Control Symbol in such a Star

13   Network); 7,620,135 (Data Processing Apparatus that Identifies a Communication Clock

14   Frequency); and 8,527,738 (Flexray System Using Efficient Storage of Instructions). And in

15   December 2014,

16              , including for example: U.S. Patent Nos. 9,939,141 (Active Thermal Management

17   Device and Thermal Management Method); 9,078,318 (Switched Mode Power Converter and

18   Method of Operating the Same); 9,036,375 (Controller that Determines Average Output Current

19   of a Switching Circuit); 8,120,289 (Optical Electrical System in Package for LED Based Lighting

20   System); and 7,688,600 (Multi-Resonance Converter).

21          276.    And as part of the VLSI Texas Actions described above, Defendant VLSI has

22   alleged that Intel’s microprocessors infringe the ’357 patent. 94 Defendant VLSI also accused Intel

23   of infringing seven additional patents in these actions. Intel’s 2020 10-K discloses that “VLSI is

24   seeking damages of approximately $11 billion collectively” across the three pending cases in

25   Texas where a total of eight patents were asserted, including the ’357 patent. Intel sought VLSI’s

26
     94
        VLSI Tech. LLC v. Intel Corp., No. 6:19-cv-00254 (W.D. Tex. Apr. 11, 2019), subsequently
27   transferred as No. 1:19-cv-00977 (W.D. Tex.).
28
     Case No. 3:19-cv-07651-EMC                      101                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 103 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   permission to disclose (under seal) the specific damages claim for Intel’s alleged infringement of

 2   the ’357 patent, the financial terms of its purchase of the patent from NXP (which had merged

 3   with Freescale), and certain statements that VLSI’s experts have made about the value and

 4   significance of the ’357 patent; however, VLSI refused that consent. Further, VLSI opposed

 5   Intel’s request to the Texas court to modify the terms of the protective order in that case to allow

 6   Intel and Apple to submit the requested information under seal in this case. VLSI’s refusal and its

 7   opposition to Intel’s request to the court to modify the protective order to use the information here

 8   support an inference that the information at issue would be helpful in showing a significant
 9   disparity between the terms on which VLSI acquired the ’357 patent and the damages it now seeks

10   for that patent. The court refused Intel’s request to modify the protective order. 95 Further, by

11   seeking such outsized damages, VLSI signals its belief that the ’357 patent represents a patent of

12   significant importance in this market such that it would enable it to extract such supracompetitive

13   royalties.

14           277.    As discussed in paragraphs 125 and 272 above, these amounts significantly exceed

15   the                                                                                            .

16           278.    The amounts that VLSI is seeking for the ’014 patent, the ’331 patent, and the ’357

17   patent also far exceed the $33.6 million that Fortress paid in 2018 to acquire the entire Uniloc

18   Luxembourg portfolio when it included the ’437 patent and the ’641 patent, a substitute patent and

19   a complementary patent, respectively, in this relevant market. As substitute and complementary

20   patents in the same relevant market as the ’014 patent, ’331 patent, and ’357 patent, the purchase

21   price of these patents serves as a reliable proxy for the pre-aggregation value of these patents.

22           279.    Further, as described above, SoftBank acquired Fortress in its entirety at the end of

23   2017 for $3.3 billion, after Fortress had formed VLSI in 2016 and it had acquired the ’331 patent

24   and the ’014 patent in this relevant market. Fortress describes itself as a “highly diversified global

25   investment firm” and it has many areas of investment other than patent assertions. The fact that

26
     95
       VLSI Tech. LLC v. Intel Corp., No. 1:19-cv-00977 (W.D. Tex. Feb. 1, 2021), Dkt. 421 at 17:14-
27   21.
28
     Case No. 3:19-cv-07651-EMC                       102                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 104 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Fortress’s total sales price was less than VLSI’s litigation demands for a handful of patents

 2   demonstrates that the royalties Fortress seeks are supracompetitive and dependent on the

 3   anticompetitive effects of patent aggregation rather than a fair market rate.

 4          280.    Intel has been injured by the elimination of competition resulting from Fortress,

 5   Uniloc 2017, and VLSI’s aggregation of patents in the Preventing Stalls for Cache Misses Patents

 6   Market. Specifically, by eliminating competition, this aggregation positioned Defendants to seek

 7   supracompetitive royalties that the prior patent holders were unable to seek because of the

 8   competitive constraints they faced. Because it has refused to capitulate to exorbitant royalty
 9   demands, Intel has been injured by Fortress and VLSI having targeted Intel as part of their

10   litigation campaign based on these patents. Moreover, Apple and Intel have been injured as a

11   result of the ongoing threat that Defendants will continue to assert patents in the Preventing Stalls

12   for Cache Misses Patents Market against them.

13          281.    The supracompetitive licensing royalties Fortress’s PAEs have sought are direct

14   evidence of Defendants’ market power and the anticompetitive effects that have resulted from their

15   anticompetitive patent aggregation scheme. For example, VLSI has sought exorbitant royalties

16   from Intel, even though the prior owners of the patents, owners with much experience in asserting

17   patents, made no similar attempt to enforce the patents. Fortress (through its PAEs) has been able

18   to acquire patents and then, through the benefit of its anticompetitive scheme, seek inflated

19   royalties from licensees that reflect the competition that has been eliminated through Defendants’

20   patent aggregation and far exceeds the actual value of the patents based on their technical and

21   commercial merits.

22          282.    Defendants’ demands show that Fortress has the power to control prices in the

23   Preventing Stalls for Cache Misses Market. As detailed above, VLSI has sought billions of dollars

24   from Intel.

25          E.      Arbitrating Multiple Requests to Access a Memory Bus
26          283.    In electronic devices, it is common for multiple processors or components to share

27   memory. Designers of electronic devices strive to improve the efficiency with which processors

28
     Case No. 3:19-cv-07651-EMC                      103                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 105 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   or components share memory. There are many techniques aimed at improving such memory

 2   sharing, including interconnect technologies, such as crossbar switches, designed to prevent or

 3   reduce bottlenecks, and cache coherence protocols that ensure that updates from one processor are

 4   reflected in other processors. There are also techniques for improving access to shared memory

 5   aimed at arbitrating multiple requests to access a memory bus, i.e., techniques that determine the

 6   order in which the requests are processed. These techniques comprise algorithms for resolving

 7   contentions among multiple concurrently pending requests to access the memory bus.

 8   Specifically, when multiple requests are received simultaneously, techniques to arbitrate multiple
 9   requests to a memory bus determine the order in which the requests are processed. Multi-processor

10   electronic devices or components (such as a computer with multiple processors or a computer

11   microprocessor containing multiple processing cores) in which the processors have shared access

12   to any computer memory must use some protocol to handle multiple requests to that shared

13   memory. There are no close substitutes for these techniques.

14          284.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents in an antitrust

15   market for patents purporting to cover shared memory access techniques, the “Arbitrating Multiple

16   Requests to Access a Memory Bus Patents Market.” The Arbitrating Multiple Requests to Access

17   a Memory Bus Patents Market constitutes a relevant antitrust market where Fortress (either

18   directly through its PAE subsidiaries or by acting in concert with the PAEs in which it invests) and

19   other holders of patents claimed to read on electronic devices or components thereof that support

20   arbitrating multiple requests to access a memory bus capabilities compete with one another to

21   license patents to suppliers of such devices.

22          285.    Among the substitute patents Defendants have aggregated in the Arbitrating

23   Multiple Requests to Access a Memory Bus Patents Market are U.S. Patent No. 5,659,687 and

24   U.S. Patent No. 7,606,983, both of which purport to cover alternative techniques to resolving

25   multiple concurrent access requests for a shared memory.

26          286.    U.S. Patent No. 5,659,687 (“the ’687 patent”) is titled “Device for Controlling

27   Memory Data Path in Parallel Processing Computer System” and issued on August 19, 1997.

28
     Case No. 3:19-cv-07651-EMC                      104                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 106 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   According to its abstract, the ’687 patent relates to “[a] memory data path controller for a large-

 2   scale parallel processing computer system in which, when a network interface and bus interface

 3   request access to a single-port memory, a dual path controller dividedly stores memory access

 4   requests in network queue and bus queue.” It claims systems that arbitrate memory access requests

 5   present in a network queue and a bus queue depending on an assigned priority of the access

 6   sequence.

 7          287.    On its face, the ’687 patent is assigned to ETRI. On December 26, 2008, ETRI

 8   assigned one half of its interest in the ’687 patent to IPG Electronics 502. On April 10, 2012,
 9   ETRI and IPG Electronics 502 assigned the ’687 patent to Pendragon Electronics. On October 31,

10   2012, Pendragon Electronics assigned the ’687 patent to Phoenicia Innovations LLC

11   (“Phoenicia”). And on January 31, 2018, Phoenicia assigned the ’687 patent to Defendant Uniloc

12   Luxembourg, which then assigned the patent to Defendant Uniloc 2017 just a few months later,

13   on May 3, 2018.

14          288.    U.S. Patent No. 7,606,983 (“the ’983 patent”) is titled “Sequential Ordering of

15   Transactions in Digital Systems with Multiple Requestors” and issued on October 20, 2009.

16   According to its abstract, the ’983 patent relates to “[a] digital system with an improved transaction

17   ordering policy.” It claims systems for and methods of processing multiple access requests by a

18   controller in a specific order, including by providing a way to resolve any contentions that occur

19   when more than one access request is active at the same time. More specifically, the patent

20   purports to cover techniques for arbitrating contentions by selecting a performance order that

21   conforms to ordering information contained within each access request.

22          289.    On its face, the ’983 patent is assigned to NXP B.V. On February 1, 2019, NXP

23   B.V. assigned the ’983 patent to Defendant VLSI.

24          290.    In addition to the patents discussed immediately above, Uniloc has acquired an

25   additional patent directed to caching improvements that is a complement to, and possibly a

26   substitute for, the ’687 patent and the ’983 patent.

27

28
     Case No. 3:19-cv-07651-EMC                       105                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 107 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          291.    U.S. Patent No. 7,023,850 (“the ’850 patent”) is titled “Multicasting Apparatus and

 2   Method in Shared Memory Switch” and issued on April 4, 2006. According to its abstract, the

 3   ’850 patent relates to “[a] multicasting system and method for use in a shared memory-based

 4   switch.” The ’850 patent is directed to techniques for shared memory access using input and output

 5   subqueues.

 6          292.    On its face, the ’850 patent is assigned to ETRI. On December 26, 2008, ETRI

 7   assigned one half of its interest in the ’850 patent to IPG Electronics 502. On April 10, 2012,

 8   ETRI and IPG Electronics 502 assigned the ’850 patent to Pendragon Electronics. On January 31,
 9   2018—the same day Phoenicia assigned the ’687 patent to Defendant Uniloc Luxembourg—

10   Pendragon Electronics assigned the ’850 patent to Defendant Uniloc Luxembourg, which then

11   assigned the patent to Defendant Uniloc 2017 on May 3, 2018.

12          293.    Defendants’ aggregation of patents in the Arbitrating Multiple Requests to Access

13   a Memory Bus Patents Market (including at least two substitute patents and one complementary

14   and/or substitute patent) has reduced competition in that market, leading to inflated royalties and

15   decreased licensing output. For example, the ’687 patent purports to cover a method for handling

16   multiple concurrent requests to access a shared memory based on the priority of the requests.

17   Meanwhile, the ’850 patent purports to cover a method for handling multiple concurrent requests

18   to access a shared memory based on the queue in which the requests appear. Still further, the ’983

19   patent purports to cover a method for handling multiple concurrent requests based on the sequence

20   in which the requests are received. These three approaches for handling concurrent access

21   requests—priority-based arbitration, queue-based, and sequence-based—are substitutes for one

22   another. When the ’687 and ’983 patents were owned by different entities, a party wishing to use

23   one of these potential substitute technologies would be able to take advantage of competition

24   between the owners of these patents when attempting to secure a license. But because of

25   Defendants’ unlawful aggregation of patents, Defendants now control each of the substitute

26   technologies, eliminating such competition.

27

28
     Case No. 3:19-cv-07651-EMC                     106                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 108 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          294.    That lessening of competition is reflected by the evidence of supracompetitive

 2   royalties sought by Defendants. The prior owners of the ’687 patent (ETRI and IPG Electronics

 3   502, then Pendragon Electronics, then Phoenicia), the ’850 patent (ETRI and IPG Electronics 502,

 4   then Pendragon Electronics), and the ’983 patent (NXP B.V.) never asserted these patents because

 5   they would not have been able to obtain royalties sufficient to justify the cost of assertion absent

 6   the market power created by the Fortress-led aggregation scheme and the resulting elimination of

 7   competition. Likewise, the prior owners would not have transferred the aggregated patents if they

 8   could have licensed the patents for the amounts that Defendants have either received or seek in
 9   litigation. Defendant VLSI has pursued a lawsuit involving the ’983 patent.

10          295.    As outlined above, both ETRI and NXP have previously asserted patents over the

11   years, indicating that they are willing and able to do so in the appropriate circumstances. Thus,

12   despite a willingness to engage in patent litigation, the prior owners did not deem the patents under

13   Defendants’ control in the Arbitrating Multiple Requests to Access a Memory Bus Patents Market

14   to be worth the cost of assertion. In particular, when NXP owned the ’983 patent, it never pursued

15   infringement claims against Intel for functionality that then existed in Intel products and that VLSI

16   later accused of infringement. VLSI filed suit against Intel asserting the ’983 patent on April 11,

17   2019. VLSI accused Intel products of infringing the ’983 patent that use the Intel Quick Path

18   Interconnect technology, which included products that launched in 2008. Given the six-year

19   limitation on damages, the period from the issuance of the ’983 patent on October 20, 2009 to

20   April 2013 is one in which Intel paid no royalties for the ’983 patent, royalties cannot be obtained

21   from Intel for the ’983 patent for that period, and Intel faced no assertion of the ’983 patent. But,

22   as described further below, after aggregation and the elimination of competition, VLSI has

23   demanded supracompetitive royalties from Intel and imposed on Intel the cost of defending the

24   assertion of the ’983 patent.

25          296.    Intel has been injured by the elimination of competition resulting from Defendants’

26   aggregation of patents in the Arbitrating Multiple Requests to Access a Memory Bus Patents

27   Market. Specifically, this aggregation positioned Fortress and VLSI to seek supracompetitive

28
     Case No. 3:19-cv-07651-EMC                      107                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 109 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   royalties that the prior patent holders were unable to seek because of the competitive constraints

 2   they faced. Because it has refused to capitulate the exorbitant royalty demands, Intel has been

 3   injured by VLSI having targeted Intel for enforcement of the ’983 patent. Moreover, Apple and

 4   Intel have been injured as a result of the ongoing threat that Defendants will continue to assert

 5   patents in the Arbitrating Multiple Requests to Access a Memory Bus Patents Market against them.

 6          297.    As described above, Defendant VLSI filed suit against Intel on March 1, 2019

 7   asserting the ’983 patent and five other patents. 96 Just over a month later, on April 11, 2019, VLSI

 8   voluntarily dismissed the suit and re-filed three actions in the Western District of Texas, across
 9   which it asserted eight patents, including the ’983 patent. 97 In its complaints, Defendant VLSI

10   alleged that an interconnect protocol called Quick Path Interconnect that is contained in certain

11   Intel microprocessors infringes the ’983 patent.

12          298.    Intel’s 2020 10-K discloses that “VLSI is seeking damages of approximately $11

13   billion collectively” across the three pending cases in Texas where a total of eight patents were

14   asserted, including the’983 patent. Intel sought VLSI’s permission to disclose (under seal) the

15   specific damages it claims for Intel’s alleged infringement of the ’983 patent, the financial terms

16   of its purchase of the patent from NXP, and certain statements that VLSI’s experts have made

17   about the value and significance of the ’983 patent; however, VLSI refused that consent. Further,

18   VLSI opposed Intel’s request to the Texas court to modify the terms of the protective order in that

19   case to allow Intel and Apple to submit the requested information under seal in this case. VLSI’s

20   refusal and its opposition to Intel’s request to the court support an inference that the information

21   at issue would be helpful in showing a significant disparity between the terms on which VLSI

22   acquired the ’983 patent and the damages it now seeks for that patent. Further, by seeking such

23   outsized damages, VLSI signals its belief that the ’983 patent represents a patent of significant

24   importance in this market such that it would enable it to extract such a supracompetitive royalty.

25
     96
       VLSI Technology LLC v. Intel Corp., No. 1:19-cv-00426 (D. Del. Mar. 1, 2019).
26   97
        VLSI Technology LLC v. Intel Corp., No. 6:19-cv-00256 (W.D. Tex. Apr. 11, 2019),
     subsequently consolidated under No. 6:19-cv-00254 (W.D. Tex.) and transferred as No. 1:19-cv-
27   00977 (W.D. Tex.).
28
     Case No. 3:19-cv-07651-EMC                      108                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 110 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          299.    The amount VLSI is seeking for the ’983 patent far exceeds the $33.6 million paid

 2   by Fortress in March 2018 for substantially all of Uniloc Luxembourg’s assets, including its

 3   portfolio with the substitute ’687 patent and the complementary ’850 patent. As substitute and

 4   complementary patents in the same relevant market as the ’983 patent, the purchase price of these

 5   patents serves as a reliable proxy for the pre-aggregation value of the ’983 patent.

 6          300.    The amount VLSI is seeking for the ’983 patent is also significantly more than NXP

 7   sought for other of its patents concerning microprocessor features. Specifically, in January 2014,

 8
 9           , for example, U.S. Patent Nos. 7,500,126 (Arrangement and Method for Controlling

10   Power Modes of Hardware Resources); 6,748,472 (Method and System for an Interrupt

11   Accelerator that Reduces the Number of Interrupts for a Digital Signal Processor); 7,102,382

12   (Digital Electronic Circuit with Low Power Consumption); and 8,181,054 (Arrangement and

13   Method for Controlling Power Modes of Hardware Resources). In December 2014,

14                                                                                                , for

15   example, U.S. Patent Nos. 9,032,124 (Definition of Wakeup Bus Messages for Partial

16   Networking); 6,664,821 (Line Driver with Current Source Output and Low Sensitivity to Load

17   Variations); 8,407,339 (Star Network and Method for Preventing a Repeated Transmission of a

18   Control Symbol in such a Star Network); 7,620,135 (Data Processing Apparatus that Identifies a

19   Communication Clock Frequency); and 8,527,738 (Flexray System Using Efficient Storage of

20   Instructions). And in December 2014,

21                                 , including for example: U.S. Patent Nos. 9,939,141 (Active Thermal

22   Management Device and Thermal Management Method); 9,078,318 (Switched Mode Power

23   Converter and Method of Operating the Same); 9,036,375 (Controller that Determines Average

24   Output Current of a Switching Circuit); 8,120,289 (Optical Electrical System in Package for LED

25   Based Lighting System); and 7,688,600 (Multi-Resonance Converter).

26          301.    The supracompetitive licensing royalties Fortress’s PAEs have sought are evidence

27   of Defendants’ market power and the anticompetitive effects that have resulted from their

28
     Case No. 3:19-cv-07651-EMC                      109                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 111 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   anticompetitive patent aggregation scheme. For example, VLSI has sought exorbitant royalties

 2   from Intel, even though the prior owners of the patents, owners with much experience in asserting

 3   patents, made no similar attempt to enforce the patents. Fortress (through its PAEs) has been able

 4   to acquire patents and then, through the benefit of its anticompetitive scheme, seek inflated

 5   royalties from licensees that reflect the competition that has been eliminated through Defendants’

 6   patent aggregation and far exceeds the actual value of the patents based on their technical and

 7   commercial merits.

 8          302.    Defendants’ demand also shows that Fortress has the power to control prices in the
 9   Arbitrating Multiple Requests to Access a Memory Bus Patents Market. As detailed above, VLSI

10   has sought billions of dollars from Intel in connection with the assertion of other patents VLSI

11   obtained from the same prior owner.

12          F.      Third-party Device Authorization Through Limitation of Information
                    Exchanged
13
            303.    Fortress, the Uniloc Defendants, INVT, VLSI, Seven Networks, and IXI IP have
14
     aggregated patents that purport to cover techniques for securely communicating with a third-party
15
     authorizer when requesting authorization to access a network resource. Device authorization is a
16
     means to restrict access in a computer network to only authorized, trusted devices to protect data
17
     integrity and security. There are a variety of ways to protect data integrity and security in a
18
     network, including firewalls, single- or multi-factor authentication, and data masking. Certain
19
     device authorization techniques rely on third-party authorizers. Third party authorization can
20
     allow, for example, a user to access multiple network resources (e.g., multiple websites) with a
21
     single authorization step. Device authorization using third-party authorizers involves several
22
     unique challenges, one of which is to prevent unauthorized entities from discovering or spoofing
23
     another device’s authorization request to the third-party authorizer. Addressing this specific
24
     challenge involves limiting the type and format of information exchanged with the third-party
25
     authorizer, which reduces the likelihood of another entity discovering or spoofing the authorization
26
     request. These limitations often include requirements that the information exchange be limited to
27

28
     Case No. 3:19-cv-07651-EMC                      110                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 112 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   particular user or device identifiers, which may be transmitted in specifically formatted messages

 2   (e.g., challenge/response messages). There are no close substitutes for device authorization

 3   through the limitation of information exchanged.

 4          304.    Fortress, the Uniloc Defendants, INVT, VLSI, Seven Networks, and IXI IP have

 5   aggregated patents in an antitrust market for patents purporting to cover techniques for securely

 6   communicating with a third-party authorizer when requesting authorization to access a network

 7   resource by limiting the type and format of information exchanged with the third-party authorizer,

 8   the “Third-party Device Authorization Through Limitation of Information Exchanged Patents
 9   Market.” The Third-party Device Authorization Through Limitation of Information Exchanged

10   Patents Market constitutes a relevant antitrust market where Fortress (either directly through its

11   PAE subsidiaries or by acting in concert with the PAEs in which it invests) and other holders of

12   patents claiming to read on electronic devices that support device authorization capabilities

13   compete with one another to license patents to suppliers of such devices and supporting software.

14          305.    Among the substitute patents Defendants have aggregated in the Device

15   Authorization Patents Market is U.S. Patent No. 7,900,242, U.S. Patent No. 7,917,620, U.S. Patent

16   No. 9,094,395, U.S. Patent No. 6,212,633, U.S. Patent No. 8,838,976, U.S. Patent No. 8,213,907,

17   and U.S. Patent No. 6,856,616, all of which purport to cover alternative techniques to restrict

18   access to network resources in a computer network.

19          306.    U.S. Patent No. 7,900,242 (“the ’242 patent”) is titled “Modular Authentication and

20   Authorization Scheme for Internet Protocol” and issued on March 1, 2011. According to its

21   abstract, the ’242 patent relates to “[a] system and method for three-party authentication and

22   authorization.” Its claims are directed to a three-party device authorization scheme for Internet

23   Protocol version 6, in which the information exchanged between a requesting device and a third-

24   party authorizer is initially limited to challenge and response messages to establish a secure

25   communication session.

26          307.    On its face, the ’242 patent is assigned to Nokia Corporation (“Nokia”). On June 9,

27   2014, Nokia assigned the ’242 patent to Inventergy. On October 1, 2014, Inventergy conveyed a

28
     Case No. 3:19-cv-07651-EMC                     111                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 113 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   security interest in the ’242 patent to DBD Credit Funding LLC, a Fortress affiliate. On April 27,

 2   2017, Inventergy assigned the ’242 patent to INVT.

 3          308.    U.S. Patent No. 7,917,620 (“the ’620 patent”) is titled “Communication System”

 4   and issued on March 29, 2011. According to its abstract, the ’620 patent relates to “[a] security

 5   server for use in a telecommunications network [that] is arranged to receive a message; determine

 6   whether the message is from a known source or an unknown source and, depending on the result

 7   of the determination, modify the message; and forward the message within the telecommunications

 8   network.” Its claims are directed to a technique for device authorization using a telecom security
 9   server. More specifically, the information exchanged between a requesting device and the telecom

10   security server includes a publicly-known user identifier, which allows the security server to

11   determine whether the message is from a known or unknown source.

12          309.    On its face, the ’620 patent is assigned to Nokia. On June 9, 2014, Nokia assigned

13   the ’620 patent to Inventergy. On October 1, 2014, Inventergy conveyed a security interest in the

14   ’620 patent to DBD Credit Funding LLC, a Fortress affiliate. On April 27, 2017, Inventergy

15   assigned the ’620 patent to INVT.

16          310.    U.S. Patent No. 9,094,395 (“the ’395 patent”) is titled “Secure Mechanism to

17   Deliver Mobile Traffic Management Configuration upon Stub Activation on a Mobile Device of a

18   Global Service Discovery Server” and issued on July 28, 2015. According to its abstract, the ’395

19   patent relates to “[a] system, a network, and a mobile device . . . in which the mobile device

20   includes an embedded stub that interacts with a global service discovery server to obtain

21   information about an operating server that handles communications from the mobile device.” Its

22   claims are directed to a technique for device authorization using a global service discovery server.

23   In particular, the information exchanged between a requesting device and the global discovery

24   server includes a “stub configuration” that securely provides the global discovery server with

25   information embedded in the requesting device.

26

27

28
     Case No. 3:19-cv-07651-EMC                      112                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 114 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          311.    On its face, the ’395 patent is assigned to Seven Networks, Inc. As described above,

 2   Fortress gained control of Seven Networks, Inc. in 2015 and thereafter converted it to a limited

 3   liability company (that is, Seven Networks). This conversion was executed on July 14, 2015.

 4          312.    U.S. Patent No. 6,212,633 (“the ’633 patent”) is titled “Secure Data

 5   Communication over a Memory-mapped Serial Communications Interface Utilizing a Distributed

 6   Firewall” and issued on April 3, 2001. According to its abstract, the ’633 patent relates to “[a]

 7   distributed firewall [that] is utilized in conjunction with a memory-mapped serial communications

 8   interface such as that defined by the IEEE 1394 specification to permit secure data transmission
 9   between selected nodes over the interface.” Its claims are directed to a distributed firewall that

10   restricts access to selected nodes to authorized entities.

11          313.    On its face, the ’633 patent is assigned to VLSI Technology, Inc. A name change

12   from VLSI Technology, Inc. to Philips Semiconductors VLSI Inc. was executed on July 2, 1999,

13   and a name change from Philips Semiconductors VLSI Inc. to Philips Semiconductors Inc.

14   (“Philips Semiconductors”) was executed on December 20, 1999. On September 28, 2006, Philips

15   assigned the ’633 patent to Philips Semiconductors International B.V. A name change from

16   Philips Semiconductors International B.V. to NXP B.V. was executed on September 29, 2006. On

17   December 4, 2017, NXP B.V. assigned the ’633 patent to VLSI Technology LLC.

18          314.    U.S. Patent No. 8,838,976 (“the ’976 patent”) is titled “Web Content Access Using

19   a Client Device Identifier” and issued on September 16, 2014. According to its abstract, the ’976

20   patent relates to “[s]ystems and methods . . . for controlling access to online services.” The ’976

21   patent is directed to techniques for generating a hardware device identifier that can be used to

22   authenticate the user.

23          315.    On its face, the ’976 patent is assigned to Uniloc Luxembourg. On January 2, 2013,

24   Uniloc Luxembourg assigned the ’976 patent to NetAuthority, Inc. (“NetAuthority”). On July 23,

25   2013, NetAuthority assigned the ’976 patent back to Uniloc Luxembourg. On December 30, 2014,

26   Uniloc Luxembourg conveyed a security interest in the ’976 patent to Fortress Credit. On May 3,

27   2018, Uniloc Luxembourg assigned the ’976 patent to Uniloc 2017.

28
     Case No. 3:19-cv-07651-EMC                       113               SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 115 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          316.    U.S. Patent No. 8,213,907 (“the ’907 patent”) is titled “System and Method for

 2   Secured Mobile Communication” and issued on July 3, 2012. According to its abstract, the ’907

 3   patent relates to “[a] method [to] achieve[] secure mobile communications by authenticating a

 4   mobile device seeking communication with a secure server.” The ’907 patent is directed to device

 5   authentication techniques using a digital fingerprint.

 6          317.    On its face, the ’907 patent is assigned to Uniloc Luxembourg. On January 2, 2013,

 7   Uniloc Luxembourg assigned the ’907 patent to NetAuthority. On August 27, 2013, NetAuthority

 8   assigned the ’907 patent back to Uniloc Luxembourg.               On December 30, 2014, Uniloc
 9   Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA, Inc. conveyed a security interest

10   in the ’907 patent to Fortress Credit. Uniloc Luxembourg assigned its interest in the ’907 patent

11   to Uniloc 2017 on May 3, 2018.

12          318.    U.S. Patent No. 6,856,616 (“the ’616 patent”) is titled “System and Method for

13   Providing Service Provider Configurations for Telephones Using a Central Server in a Data

14   Network Telephony System” and issued on February 15, 2005. According to its abstract, the ’616

15   patent relates to “[a] system and method for providing service provider configured telephone

16   service to a user of a data network telephone.” The ’616 patent is directed to methods for a device

17   to identify itself to a server and receive configuration data based on that identity.

18          319.    On its face, the ’616 patent is assigned to 3Com Corp. On April 28, 2010, in

19   connection with a merger, 3Com Corp. assigned the ’616 patent to HP. Effective October 10,

20   2011, HP assigned the ’616 patent to HP Development, and on October 27, 2015, HP Development

21   assigned the ’616 patent to HP Enterprise Development. On May 16, 2017, HP Enterprise

22   Development assigned the ’616 patent to Uniloc Luxembourg.                On May 3, 2018, Uniloc

23   Luxembourg assigned the ’616 patent to Uniloc 2017.

24          320.    In addition to the patents discussed immediately above, which are substitutes for

25   one another, the Uniloc Defendants and IXI IP have several additional patents directed to device

26   authorization that are at least complements to, and possibly substitutes for, the ’242 patent, the

27   ’620 patent, the ’395 patent, the ’633 patent, the ’976 patent, the ’907 patent, and the ’616 patent.

28
     Case No. 3:19-cv-07651-EMC                       114                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 116 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          321.    U.S. Patent No. 8,316,421 (“the ’421 patent”) is titled “System and Method for

 2   Device Authentication with Built-in Tolerance” and issued on November 20, 2012. According to

 3   its abstract, the ’421 patent relates to “[a] system for building tolerance into authentication of a

 4   computing device.”

 5          322.    On its face, the ’421 patent is assigned to Uniloc Luxembourg. On January 2, 2013,

 6   Uniloc Luxembourg assigned the ’421 patent to NetAuthority. On August 27, 2013, NetAuthority

 7   assigned the ’421 patent back to Uniloc Luxembourg.             On December 30, 2014, Uniloc

 8   Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA, Inc. conveyed a security interest
 9   in the ’421 patent to Fortress Credit. Uniloc Luxembourg assigned its interest in the ’421 patent

10   to Uniloc 2017 on May 3, 2018.

11          323.    U.S. Patent No. 7,987,362 (“the ’362 patent”) is titled “Method and Apparatus for

12   Using Imperfections in Computing Devices for Device Authentication” and issued on July 26,

13   2011. According to its abstract, the ’362 patent relates to “[a] method for authenticating a device

14   including the steps of operating the device to create at least one failure condition; obtaining a

15   measurement based on the at least one failure condition; and, comparing the measurement based

16   on the at least one failure condition with a previously stored measurement based on the at least one

17   failure condition to determine an identity of the device. An apparatus and an article of manufacture

18   for authenticating a device is also disclosed.”

19          324.    On its face, the ’362 patent is assigned to Uniloc USA. On May 25, 2012, Uniloc

20   USA assigned the ’362 patent to Uniloc Luxembourg. On January 2, 2013, Uniloc Luxembourg

21   assigned the ’362 patent to NetAuthority. On July 23, 2013, NetAuthority assigned the ’362 patent

22   back to Uniloc Luxembourg. On December 30, 2014, Uniloc Luxembourg, Uniloc Corporation

23   PTY Limited, and Uniloc USA conveyed a security interest in the ’362 patent to Fortress Credit.

24   On May 3, 2018, Uniloc Luxembourg assigned the ’362 patent to Uniloc 2017.

25          325.    U.S. Patent No. 9,286,466 (“the ’466 patent”) is titled “Registration and

26   Authentication of Computing Devices Using a Digital Skeleton Key” and issued on March 15,

27   2016. According to its abstract, the ’466 patent relates to “[a] method for registering a computing

28
     Case No. 3:19-cv-07651-EMC                        115              SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 117 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   device to a user account using at least one user-selected fingerprintable device externally

 2   accessible to the computing device including transmitting a registration information request to the

 3   computing device, receiving at least one device fingerprint of the at least one user-selected

 4   fingerprintable device accessible by the computing device, and primary identification data of the

 5   computing device, generating a skeleton key, recording the primary identification data, and

 6   associating the skeleton key and the primary identification data with the user account.”

 7          326.    On its face, the ’466 patent is assigned to Uniloc Luxembourg. Upon issuance, the

 8   ’466 patent was subject to the December 2014 security interest Uniloc Luxembourg conveyed to
 9   Fortress Credit. On May 3, 2018, Uniloc Luxembourg assigned the ’466 patent to Uniloc 2017.

10          327.    U.S. Patent No. 7,934,250 (“the ’250 patent”) is titled “Method and Apparatus for

11   Using Performance and Stress Testing on Computing Devices for Device Authentication” and

12   issued on April 26, 2011. According to its abstract, the ’250 patent relates to “[a] method for

13   authenticating a device including the steps of measuring at least one performance parameter of the

14   device to obtain a measurement; and comparing the measurement of the at least one performance

15   parameter with a previously stored measurement of the at least one performance parameter to

16   determine an identity of the device. An apparatus and an article of manufacture for authenticating

17   a device is also disclosed.”

18          328.    On its face, the ’250 patent is assigned to Uniloc USA. On May 25, 2012, Uniloc

19   USA assigned the ’250 patent to Uniloc Luxembourg. On January 2, 2013, Uniloc Luxembourg

20   assigned the ’250 patent to NetAuthority. On July 23, 2013, NetAuthority assigned the ’250 patent

21   back to Uniloc Luxembourg. On December 30, 2014, Uniloc Luxembourg, Uniloc Corporation

22   PTY Limited, and Uniloc USA conveyed a security interest in the ’250 patent to Fortress Credit.

23   On May 3, 2018, Uniloc Luxembourg assigned the ’250 patent to Uniloc 2017.

24          329.    U.S. Patent No. 9,578,502 (“the ’502 patent”) is titled “Device Authentication

25   Using Inter-person Message Metadata” and issued on February 21, 2017. According to its abstract,

26   the ’502 patent relates to “[a] device authentication server [that] authenticates a remotely located

27   device using unique data associated with the user of the device stored on a remotely located server

28
     Case No. 3:19-cv-07651-EMC                      116                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 118 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   that has an established relationship with the device, such as client logic installed on the device and

 2   authentication data of the user stored on the device,” where “[t]he unique data can be unique

 3   metadata associated with inter-person messages.”

 4          330.    On its face, the ’502 patent is assigned to Uniloc Luxembourg. Upon issuance, the

 5   ’502 patent was subject to the December 2014 security interest Uniloc Luxembourg, Uniloc

 6   Corporation PTY Limited, and Uniloc USA conveyed to Fortress Credit. On May 3, 2018, Uniloc

 7   Luxembourg assigned the ’502 patent to Uniloc 2017.

 8          331.    U.S. Patent No. 8,695,068 (“the ’068 patent”) is titled “Device Authentication
 9   Using Display Device Irregularity” and issued on April 8, 2014. According to its abstract, the

10   ’068 patent relates to “[a] device authentication server [that] authenticates a remotely located

11   device using data representing pixel irregularities of a display of the device.”

12          332.    On its face, the ’068 patent is assigned to Uniloc Luxembourg. On December 30,

13   2014, Uniloc Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA conveyed a

14   security interest in the ’068 patent to Fortress Credit. On May 3, 2018, Uniloc Luxembourg

15   assigned the ’068 patent to Uniloc 2017.

16          333.    U.S. Patent No. 9,143,496 (“the ’496 patent”) is titled “Device Authentication

17   Using Device Environment Information” and issued on September 22, 2015. According to its

18   abstract, the ’496 patent relates to “[a] device authentication server [that] authenticates a remotely

19   located device using a detailed history of movement of the device.”

20          334.    On its face, the ’496 patent is assigned to Uniloc Luxembourg. Upon issuance, the

21   ’496 patent was subject to the December 2014 security interest Uniloc Luxembourg, Uniloc

22   Corporation PTY Limited, and Uniloc USA conveyed to Fortress Credit. On May 3, 2018, Uniloc

23   Luxembourg assigned the ’496 patent to Uniloc 2017.

24          335.    U.S. Patent No. 8,881,280 (“the ’280 patent”) is titled “Device-specific Content

25   Delivery” and issued on November 4, 2014. According to its abstract, the ’280 patent relates to

26   the protection of devices within a user’s “device-sphere,” in which “[d]evices of an individual’s

27   device-sphere recognize risky or undesirable behavior requested by devices outside of the device-

28
     Case No. 3:19-cv-07651-EMC                       117                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 119 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   sphere and allow the user to prevent the behavior. The user’s decision is stored and used to protect

 2   all devices of the user’s device-sphere from similar risky behavior from the outside devices.”

 3          336.    On its face, the ’280 patent is assigned to Uniloc Luxembourg. On December 30,

 4   2014, Uniloc Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA conveyed a

 5   security interest in the ’280 patent to Fortress Credit. On May 3, 2018, Uniloc Luxembourg

 6   assigned the ’280 patent to Uniloc 2017.

 7          337.    U.S. Patent No. 7,039,033 (“the ’033 patent”) is titled “System, Device and

 8   Computer Readable Medium for Providing a Managed Wireless Network Using Short-range Radio
 9   Signals” and issued on May 2, 2006. According to its abstract, the ’033 patent relates to “[a]

10   system, a wireless hand-held device, and software component for accessing information responsive

11   to short-range radio signals.” Its claims are directed to techniques for authorizing a device to

12   receive network services based on its IP address by translating its IP address using another device.

13          338.    On its face, the ’033 patent is assigned to IXI Mobile (Israel) Ltd. On November

14   28, 2001, a change of name was executed from IXI Mobile (Israel) Ltd. to IXI R&D. On June 5,

15   2014, IXI R&D assigned the ’033 patent to IXI IP. That same day, IXI IP conveyed a security

16   interest in the ’033 patent to Fortress Credit. On September 11, 2014, Fortress Credit Co. DBD

17   LLC assigned its interest in the ’033 patent to FCO V CLO Transferor LLC, another Fortress

18   subsidiary.

19          339.    U.S. Patent No. 7,295,532 (“the ’532 patent”) is titled “System, Device and

20   Computer Readable Medium for Providing Networking Services on a Mobile Device” and issued

21   on November 13, 2007. According to its abstract, the ’532 patent relates to “[a] system, device

22   and computer readable medium that monitors and reconfigures a LAN by a WAN operator.” Its

23   claims, like those of the ’033 patent, are directed to techniques for authorizing a device to receive

24   network services based on its IP address by translating its IP address using another device.

25          340.    On its face, the ’532 patent is assigned to IXI R&D. On June 5, 2014, IXI R&D

26   assigned the ’532 patent to IXI IP. That same day, IXI IP conveyed a security interest in the ’532

27

28
     Case No. 3:19-cv-07651-EMC                      118                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 120 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   patent to Fortress Credit. On September 11, 2014, Fortress Credit Co. DBD LLC assigned its

 2   interest in the ’532 patent to FCO V CLO Transferor LLC.

 3          341.    Defendants’ aggregation of patents in the Third-party Device Authorization

 4   Through Limitation of Information Exchanged Patents Market (including at least seven substitute

 5   patents and ten complementary and/or substitute patents) has reduced competition in that market,

 6   leading to inflated royalties and decreased licensing output. For example, the ’620 patent purports

 7   to cover an authorization method where a requesting device transmits a publicly-known user

 8   identifier to establish secure communication. The ’395 patent meanwhile purports to cover an
 9   authorization method in which the requesting device transmits private configuration data to

10   establish secure communication. Using a publicly-known user identifier to establish secure

11   communication is a substitute for using private configuration data, and vice versa. When the ’620

12   and ’395 patents were owned by different entities, a party wishing to use one of these potential

13   substitute technologies would be able to take advantage of competition between the owners of

14   these patents when attempting to secure a license.          But because of Defendants’ unlawful

15   aggregation of patents, Defendants now control both substitute technologies, making such

16   competition impossible.

17          342.    That lessening of competition is reflected by the evidence of supracompetitive

18   royalties sought by Defendants. The prior owners of the patents Defendants have aggregated in

19   the Third-party Device Authorization Through Limitation of Information Exchanged Patents

20   Market never asserted any of these patents because they would not have been able to obtain

21   royalties sufficient to justify the cost of assertion absent the market power created by the Fortress-

22   led aggregation scheme and the resulting elimination of competition. Likewise, the prior owners

23   would not have transferred the aggregated patents if they could have licensed the patents for the

24   amounts that Defendants have either received or seek in litigation. VLSI, the Uniloc Defendants,

25   and IXI IP have pursued litigation based on these patents.

26

27

28
     Case No. 3:19-cv-07651-EMC                       119                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 121 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          343.    As described above, HP and HP Development, former owners of the ’616 patent,

 2   had previously engaged in litigation of other patents. Likewise, NXP, the former owner of the

 3   ’633 patent had previously engaged in litigation of other patents.

 4          344.    Nokia Corporation, the former assignee of the ’242 patent and the ’620 patent, has

 5   asserted other patents against other parties, including at least the following (a group that includes

 6   several assertions against Apple):

 7                  •   Nokia Corporation et al. v. Kyocera Wireless Corp., No. 2-04-cv-00076 (E.D.
                        Tex.);
 8
                    •   Nokia Corporation v. Kyocera Wireless Corp., No. 2-04-cv-00077 (E.D.
 9                      Tex.);
10                  •   Nokia Corporation v. Kyocera Wireless Corp., No. 2-04-cv-00078 (E.D.
                        Tex.);
11
                    •   Nokia Corporation v. Apple Inc., No. 1-09-cv-00791 (D. Del.);
12
                    •   Nokia Corporation v. Apple Inc., No. 1-09-cv-01002 (D. Del.);
13
                    •   Nokia Corporation v. Apple Inc., No. 3-10-cv-00249 (W.D. Wis.);
14
                    •   Nokia Corporation v. Apple Inc., No. 1-11-cv-00015 (D. Del.);
15
                    •   Nokia Corporation et al. v. Apple Inc., No. 1-11-cv-00259 (D. Del.);
16
                    •   Nokia Corporation et al. v. HTC Corporation et al., No. 1-12-cv-00549 (D.
17                      Del.);
18                  •   Nokia Corporation et al. v. HTC Corporation et al., No. 1-12-cv-00550 (D.
                        Del.);
19
                    •   Nokia Corporation et al. v. HTC Corporation et al., No. 1-12-cv-00551 (D.
20                      Del.);
21                  •   Nokia Corporation et al. v. ViewSonic Corporation, No. 1-12-cv-00552 (D.
                        Del.);
22
                    •   Nokia Corporation et al. v. ViewSonic Corporation, No. 1-12-cv-00553 (D.
23                      Del.);
24                  •   Nokia Corporation et al. v. ViewSonic Corporation, No. 1-12-cv-00554 (D.
                        Del.);
25
                    •   Nokia Corp, et al. v. BUCA Inc., No. 3-01-cv-02613 (N.D. Tex.); and
26
                    •   Nokia Corporation et al. v. HTC Corporation et al., No. 3-13-cv-01231 (S.D.
27                      Cal.).
28
     Case No. 3:19-cv-07651-EMC                      120                  SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 122 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1             345.    Nokia’s 2014 annual report stated that for one of its divisions, Nokia Technologies,

 2   its “revenue was mainly attributable to income from intellectual property” based on an “established

 3   patent licensing program.”

 4             346.    On June 28, 2018, VLSI, under the control of Fortress, sued Intel in the District of

 5   Delaware, claiming that Intel products using Intel On-Chip System Fabric, including various Intel

 6   chipsets, infringe the ’633 patent. 98 VLSI also asserted four additional patents. A year into the

 7   case, VLSI stated that its damages claim would be for billions of dollars.

 8
 9                                                                                                        .

10   In addition, VLSI’s demand was far higher than market valuations for substitute patents in this

11   market. As substitute patents in the same relevant market as the ’633 patent, the purchase price of

12   these patents serves as a reliable proxy for the pre-aggregation value of the ’633 patent. Inventergy

13   acquired the substitute ’242 and ’620 patents from Nokia for far less. As described above,

14   Inventergy disclosed that it had acquired 740 patents from Nokia, Huawei, and Panasonic for up-

15   front payments totaling $10 million with an obligation to make minimum payouts of $20 million.

16   Further, after acquiring the ’242 and ’620 patents, Inventergy’s market capitalization was $15

17   million. Even assuming that all the value of those acquisitions and of Inventergy as a company

18   was attributable to just one of the ’242 or ’620 patents, that amount—either $30 million in purchase

19   costs or $15 million—would be a fraction of the demands that VLSI and Uniloc have made. The

20   value of the ’633 patent had not changed since its acquisition, but what had changed was that the

21   ’633 patent was now aggregated under Fortress’s control with substitute patents as well as with

22   complementary patents. Further, by seeking such outsized damages for the ’633 patent along with

23   four other patents, VLSI signaled its belief that the ’633 patent represents a patent of significant

24   importance in this market such that it would enable them to extract such a supracompetitive

25   royalty.

26

27   98
          VLSI Tech. LLC v. Intel Corp., No. 1:18-cv-00966 (D. Del. Jan. 28, 2018).
28
     Case No. 3:19-cv-07651-EMC                        121                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 123 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          347.    In January 2020, following an unfavorable claim construction ruling, and pursuant

 2   to the Court’s order requiring election of a reduced number of patent claims across the case, VLSI

 3   elected claims from the other four patents but none from the ’633 patent. Subsequently, the

 4   previously asserted independent claims of the ’633 patent were held unpatentable in an inter partes

 5   review proceeding.

 6          348.    On April 3, 2017, Uniloc USA and Uniloc Luxembourg, under the control of

 7   Fortress, sued Apple in the Eastern District of Texas, claiming that mobile devices such as iPhones

 8   that use software that incorporates Apple’s “Frequent Locations” feature infringe the ’976 patent. 99
 9   Defendants Uniloc USA and Uniloc Luxembourg also accused Apple of infringing two additional

10   patents. The case was transferred to the Northern District of California, and the plaintiffs

11   ultimately voluntarily dismissed the ’976 patent from the case.

12          349.    On October 8, 2018, Uniloc 2017, under the control of Fortress, sued Apple in the

13   Western District of Texas, claiming that mobile devices such as iPhones, iPads, and Apple

14   Watches that include telephone functionality infringe the ’616 patent because the patent allegedly

15   covers method of granting access privileges to a mobile device based on that device’s “part

16   number” and a configuration associated therewith. 100 Uniloc 2017 voluntarily dismissed the case

17   just over a month later. That same day, Uniloc 2017 filed another case again alleging that the same

18   Apple devices infringe the ’616 patent. 101 The case has been transferred to the Northern District

19   of California, where it is currently pending.

20          350.    Apple sought Uniloc’s permission to disclose (under seal) its damages estimate for

21   Apple’s alleged infringement of the ’616 patent, as well as the financial terms of Uniloc’s purchase

22   of the patent; however, Uniloc refused that consent and opposed Apple’s request (as did Fortress)

23   for the court to modify the protective order in that case to allow the information to be used here.102

24
     99
        Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00258 (E.D. Tex. Apr. 3, 2017).
25   100
         Uniloc 2017 LLC v. Apple Inc., No. 1:18-cv-00851 (W.D. Tex. Oct. 8, 2018).
     101
         Uniloc 2017 LLC v. Apple Inc., No. 1:18-cv-00989 (W.D. Tex. Nov. 18, 2018), subsequently
26   transferred as No. 3:19-cv-01905 (N.D. Cal.) (JD).
     102
         Uniloc 2017 LLC et al. v. Apple Inc., No. 3:19-cv-01905 (N.D. Cal. Jan. 29, 2021), Dkts. 170,
27   171.
28
     Case No. 3:19-cv-07651-EMC                       122                 SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 124 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   The court denied Apple’s request. 103 Uniloc’s refusal and its and Fortress’s opposition to Apple’s

 2   request support an inference that the information at issue would be helpful in showing a significant

 3   disparity between the terms on which Uniloc acquired the ’616 patent and the damages it now

 4   seeks for that patent.

 5             351.    Less than two weeks after IXI IP conveyed security interests in the ’033 and ’532

 6   patents to Fortress Credit, IXI IP began to sue companies based on the patents. In 2014, IXI IP

 7   brought three lawsuits, asserting the same four patents in each case, including the ’033 and ’532

 8   patents:
 9                     •   IXI Mobile (R&D) Ltd. et al. v. Samsung Electronics Co., Ltd. et al., No. 1:14-
                           cv-04355 (S.D.N.Y.), subsequently transferred as No. 4:15-cv-03752 (N.D.
10                         Cal.) (HSG);
11                     •   IXI Mobile (R&D) Ltd. et al. v. Blackberry Limited et al., No. 1:14-cv-04428
                           (S.D.N.Y.), subsequently transferred as No. 4:15-cv-03754 (N.D. Cal.)
12                         (HSG); and
13                     •   IXI Mobile (R&D) Ltd. et al. v. Apple, Inc., No. 1:14-cv-07954 (S.D.N.Y.),
                           subsequently transferred as No. 4:15-cv-03755 (N.D. Cal.) (HSG).
14

15             352.    Apple sought IXI’s permission to disclose (under seal) its damages estimates for

16   Apple’s alleged infringement of the ’033 and ’532 patents, as well as the financial terms of IXI’s

17   acquisitions of the patents; however, IXI refused that consent and opposed Apple’s request for the

18   court to modify the protective order in that case to allow the information to be used here. 104 The

19   court denied Apple’s request. 105 IXI’s refusal and its opposition to Apple’s request support an

20   inference that the information at issue would be helpful in showing a significant disparity between

21   the terms on which IXI acquired the ’033 and ’532 patents and the damages it now seeks for those

22   patents.

23             353.    In June 2015, Apple and Samsung filed petitions for inter partes review,

24   challenging the validity of each asserted claim of the patents at issue. In November 2015, the

25

26   103
           Uniloc 2017 LLC et al. v. Apple Inc., No. 3:19-cv-01905 (N.D. Cal. Feb. 17, 2021), Dkt. 174.
     104
           Apple Inc. v. IXI IP, LLC et al., No. 4-19-cv-06769-HSG (N.D. Cal. Feb. 10, 2021), Dkt. 108.
27   105
           Apple Inc. v. IXI IP, LLC et al., No. 4-19-cv-06769-HSG (N.D. Cal. Feb. 11, 2021), Dkt. 109.
28
     Case No. 3:19-cv-07651-EMC                        123                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 125 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Court stayed the litigations pending inter partes review. The PTAB instituted review of all

 2   challenged claims of the ’033 patent and all but one challenged claim of the ’532 patent. 106 In

 3   December 2016, the PTAB found all instituted claims unpatentable. 107           Additional details

 4   regarding IXI IP’s efforts to obtain additional claims through reexamination for assertion in the

 5   litigation against Apple are discussed in paragraphs 137-138 above. Ultimately, the actions were

 6   dismissed following joint stipulations of dismissal without prejudice.

 7          354.    Intel and Apple have been injured by the elimination of competition resulting from

 8   Defendants’ aggregation of patents in the Third-party Device Authorization Through Limitation
 9   of Information Exchanged Patents Market.         Specifically, by eliminating competition, this

10   aggregation positioned Defendants to seek supracompetitive royalties that the prior patent holders

11   were unable to seek because of the competitive constraints they faced. Because they have refused

12   to capitulate to exorbitant royalty demands, Intel and Apple have been injured by Fortress, VLSI,

13   the Uniloc Defendants, and IXI IP having targeted Intel and Apple as part of their litigation based

14   on these patents. Moreover, Apple and Intel have been injured as a result of the ongoing threat

15   that Defendants will continue to assert patents in the Third-party Device Authorization Through

16   Limitation of Information Exchanged Patents Market against them.

17          355.    The supracompetitive licensing royalties Fortress’s PAEs have sought are direct

18   evidence of Defendants’ market power and the anticompetitive effects that have resulted from their

19   anticompetitive patent aggregation scheme. For example, VLSI has sought exorbitant royalties of

20   Intel, even though the prior owners of the patents, owners with much experience in asserting

21   patents, made no similar attempt to enforce the patents. Fortress (through its PAEs) has been able

22   to acquire patents and then, through the benefit of its anticompetitive scheme, seek inflated

23
     106
         Samsung Elecs. v. IXI IP, LLC, IPR2015-01444, Paper No. 8 (PTAB Dec. 30, 2015); Samsung
24   Elecs. v. IXI IP, LLC, IPR2015-01443, Paper No. 8 (PTAB Dec. 30, 2015). In response to a
     separate petition from Apple and Samsung to review claims of the ’532 patent—claims that, except
25   for one, the PTAB ultimately found unpatentable in IPR2015-01443 based on different
     unpatentability grounds—the PTAB denied instituting inter partes review. See Samsung Elecs. v.
26   IXI IP, LLC, IPR2015-01442, Paper No. 8 (PTAB Dec. 30, 2015).
     107
         Samsung Elecs. v. IXI IP, LLC, IPR2015-01444, Paper No. 27 (PTAB Dec. 21, 2016); Samsung
27   Elecs. v. IXI IP, LLC, IPR2015-01443, Paper No. 27 (PTAB Dec. 21, 2016).
28
     Case No. 3:19-cv-07651-EMC                     124                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 126 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   royalties from licensees that reflect the competition that has been eliminated through Defendants’

 2   patent aggregation and far exceeds the actual value of the patents based on their technical and

 3   commercial merits.

 4          356.    Defendants’ demands show that Fortress has the power to control prices in the

 5   Third-party Device Authorization Through Limitation of Information Exchanged Patents Market.

 6   As detailed above, Fortress-controlled VLSI has sought billions of dollars from Intel and Fortress-

 7   controlled Uniloc 2017 has sought hundreds of millions of dollars from Apple.

 8          G.      Generating Alerts Based on Blood Oxygen Level
 9          357.    Health monitoring enables certain electronic devices, such as wearable devices,

10   smartphones, medical devices, or the like, to monitor and process patient data from sensors. There

11   are an increasing number of tasks that electronic devices can perform to monitor and provide

12   information about a wearer’s movement and physical condition. These include tracking the

13   number of steps a user takes, the number of calories a user burns, the user’s heart rate, and the

14   user’s temperature. In addition, such devices may have the capability to track a user’s blood

15   oxygen level, i.e., the amount of oxygen circulating in the blood. Measuring blood oxygen level

16   can be relevant to analyzing sleep and also to monitoring health conditions such as asthma, heart

17   disease, and chronic obstructive pulmonary disease. An electronic device can use techniques to

18   track and record blood oxygen level to aid in monitoring overall health. In addition to such more

19   passive tracking techniques, electronic devices can also use techniques to enable alerting the user

20   and/or third parties so that further intervention may take place when a user’s blood oxygen level

21   is determined to be irregular (e.g., outside of a target range). Health monitoring sensors are

22   commonly used in such electronic devices, and there is no close substitute for the functionality for

23   generating alerts based on blood oxygen level.

24          358.    Fortress and the Uniloc Defendants have aggregated patents in an antitrust market

25   for patents purporting to cover generating alerts based on blood oxygen level, the “Generating

26   Alerts Based on Blood Oxygen Level Patents Market.” The Generating Alerts Based on Blood

27   Oxygen Level Patents Market constitutes a relevant antitrust market where Fortress (either directly

28
     Case No. 3:19-cv-07651-EMC                       125               SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 127 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   through its PAE subsidiaries or by acting in concert with the PAEs in which it invests) and other

 2   holders of patents claimed to read on electronic devices that support generating alerts based on

 3   blood oxygen level capabilities compete with one another to license patents to suppliers of such

 4   devices and supporting software.

 5          359.    Among the substitute patents Defendants have aggregated in the Generating Alerts

 6   Based on Blood Oxygen Level Patents Market are U.S. Patent No. 7,220,220, U.S. Patent No.

 7   6,736,759, and U.S. Patent No. 6,215,403, all of which purport to cover alternative techniques to

 8   process patient physiological data received from health monitoring sensors.
 9          360.    U.S. Patent No. 7,220,220 (“the ’220 patent”) is titled “Exercise Monitoring System

10   and Methods” and issued on May 22, 2007. According to its abstract, the ’220 patent relates to

11   “[a]n exercise monitoring system which includes an electronic positioning device; a physiological

12   monitor; and a display unit configured for displaying data provided by said electronic positioning

13   device and said physiological monitor.” It claims methods for monitoring and reporting health

14   conditions and/or physiological parameters.         The claims particularly relate to monitoring a

15   subject’s blood oxygen level and providing an alert via a directly connected alarm to indicate when

16   the measured level is not at the selected level.

17          361.    On June 9, 2017, inventors Kevin Schwieger and Jack Stubbs assigned the ’220

18   patent to Paragon Solutions LLC (“Paragon Solutions”). On July 28, 2017, the same inventors

19   entered assignment agreements with Paragon Solutions for the ’220 patent and Paragon, that same

20   day, assigned the ’220 patent to Red Dragon Innovations LLC (“Red Dragon”). On August 10,

21   2017, Red Dragon assigned the ’220 patent to Defendant Uniloc Luxembourg. On May 3, 2018,

22   Defendant Uniloc Luxembourg assigned the ’220 patent to Defendant Uniloc 2017.

23          362.    U.S. Patent No. 6,736,759 (“the ’759 patent”) is in the same patent family as the

24   ’220 patent, is also titled “Exercise Monitoring System and Methods,” and issued on May 18,

25   2004. Similar to the ’220 patent, the ’759 patent relates to systems for monitoring and reporting

26   health conditions and/or physiological parameters.

27

28
     Case No. 3:19-cv-07651-EMC                         126              SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 128 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          363.    The ’759 patent is assigned on its face to Paragon Solutions.            Pursuant to

 2   assignments dated June 9, 2017 and July 28, 2017, Paragon Solutions assigned the ’759 patent to

 3   Red Dragon. On August 10, 2017, Red Dragon assigned the’759 patent to Defendant Uniloc

 4   Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’759 patent to

 5   Defendant Uniloc 2017.

 6          364.    U.S. Patent No. 6,215,403 (“the ’403 patent”) is titled “Wireless Monitoring

 7   System” and issued on April 10, 2001. According to its abstract, the ’403 patent relates to “a

 8   detection device capable of being coupled to a person for remotely monitoring heart and respiratory
 9   functions.” It claims a system for monitoring physiological parameters and providing an alert

10   under certain conditions. The claims particularly describe a processor that compares measured

11   blood oxygen levels to a desired level and transmits an alert wirelessly when the measured and

12   desired levels do not match.

13          365.    On its face, the ’403 patent is assigned to IBM. On September 26, 2007, IBM

14   assigned the ’403 patent to IPG Healthcare 501 Limited (“IPG Healthcare”). On April 10, 2012,

15   IPG Healthcare assigned the ’403 patent to Pendragon Networks LLC (“Pendragon Networks”).

16   On January 31, 2018, Pendragon Networks assigned the ’403 patent to Defendant Uniloc

17   Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’403 patent to Uniloc

18   2017 LLC.

19          366.    In addition to the patents discussed immediately above, which are substitutes for

20   one another, the Uniloc Defendants have several additional patents directed to health monitoring

21   that are at least complements to, and possibly substitutes for, the ’220 patent, the ’759 patent, and

22   the ’403 patent.

23          367.    U.S. Patent No. 7,653,508 (“the ’508 patent”) is titled “Human Activity Monitoring

24   Device” and issued on January 26, 2010. According to its abstract, the ’508 patent relates to “[a]

25   method for monitoring human activity using an inertial sensor.”

26

27

28
     Case No. 3:19-cv-07651-EMC                      127                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 129 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          368.    U.S. Patent No. 7,690,556 (“the ’556 patent”) is titled “Step Counter Accounting

 2   for Incline” and issued on April 6, 2010. According to its abstract, the ’556 patent relates to a step

 3   counter system that comprises an accelerometer, step calculation logic, and incline logic.

 4          369.    U.S. Patent No. 7,881,902 (“the ’902 patent”) is titled “Human Activity Monitoring

 5   Device” and issued on February 1, 2011. According to its abstract, the ’902 patent relates to “[a]

 6   method for monitoring human activity using an inertial sensor.”

 7          370.    U.S. Patent No. 8,712,723 (“the ’2723 patent”) is titled “Human Activity

 8   Monitoring Device” and issued on April 29, 2014. According to its abstract, the ’2723 patent
 9   relates to “[a] method for monitoring human activity using an inertial sensor.”

10          371.    U.S. Patent No. 8,872,646 (“the ’646 patent”) is titled “Method and System for

11   Waking up a Device Due to Motion” and issued on October 28, 2014. According to its abstract,

12   the ’646 patent relates to “waking up [a device in an idle state] when the analysis of the motion

13   indicates a change in the dominant axis of the device and/or a level of acceleration beyond a

14   threshold.”

15          372.    The ’508 patent, the ’556 patent, the ’902 patent, the ’2723 patent, and the ’646

16   patent are collectively referred to as the “DP Technologies Patents.” The DP Technologies Patents

17   are directed to techniques for monitoring human activity using inertial sensors to detect physical

18   motion (e.g., steps).

19          373.    On their faces, the DP Technologies Patents are assigned to DP Technologies, Inc.

20   (“DP Technologies”). On May 17, 2017, DP Technologies assigned the DP Technologies Patents

21   to Uniloc Luxembourg. On May 3, 2018, Uniloc Luxembourg assigned the DP Technologies

22   Patents, except for the ’646 patent, to Uniloc 2017.

23          374.    Defendants’ aggregation of patents in the Generating Alerts Based on Blood

24   Oxygen Level Patents Market (including at least three substitute patents and five complementary

25   and/or substitute patents) has reduced competition in that market, leading to inflated royalties and

26   decreased licensing output. For example, the ’220 and ’403 patents each purport to cover

27   techniques for generating alerts when a measured blood oxygen level does not match a target level.

28
     Case No. 3:19-cv-07651-EMC                       128                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 130 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Specifically, the ’220 patent purports to cover a method in which the alert is transmitted via a

 2   wired connection, whereas the ’403 patent purports to disclose a method in which the alert is

 3   transmitted wirelessly. These wired and wireless means for generating alerts when a measured

 4   blood oxygen level does not match a target level are substitutes for one another. When the ’220

 5   and ’403 patents were owned by different entities, a party wishing to use one of these potential

 6   substitute technologies would be able to take advantage of competition between the owners of

 7   these patents when attempting to secure a license.         But because of Defendants’ unlawful

 8   aggregation of patents, Defendants now control each of the substitute technologies, eliminating
 9   such competition.

10          375.    That lessening of competition is reflected by the evidence of supracompetitive

11   royalties demanded and received by Defendants. The prior owners would not have transferred the

12   aggregated patents if they could have licensed the patents for the amounts that Defendants have

13   either received or seek in litigation. Defendants have pursued numerous assertions and secured at

14   least four settlements for substantial royalties.

15          376.    Specifically, Uniloc Luxembourg and Uniloc USA and later Uniloc 2017, all under

16   the control of Fortress, began a litigation campaign in 2017 based on the DP Technologies Patents.

17   Between June 2017 and November 2017, Uniloc Luxembourg and Uniloc USA asserted at least

18   one of the DP Technologies Patents in thirteen lawsuits:

19                  •    Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00470 (E.D. Tex.),
                         subsequently transferred as No. 4:18-cv-00362 (N.D. Cal.) (PJH);
20
                    •    Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00469 (E.D. Tex.),
21                       subsequently transferred as No. 4:18-cv-00361 (N.D. Cal.) (PJH);
22                  •    Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00522 (E.D. Tex.),
                         subsequently transferred as No. 4:18-cv-00364 (N.D. Cal.) (PJH);
23
                    •    Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:17-
24                       cv-00652 (E.D. Tex.);
25                  •    Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:17-
                         cv-00651 (E.D. Tex.);
26
                    •    Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:17-
27                       cv-00650 (E.D. Tex.);
28
     Case No. 3:19-cv-07651-EMC                          129           SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 131 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                       •   Uniloc USA Inc et al. v. LG Electronics U.S.A., Inc. et al., No. 4:17-cv-00830
 1                         (N.D. Tex.);
 2                     •   Uniloc USA Inc et al. v. LG Electronics U.S.A., Inc. et al., No. 4:17-cv-00832
                           (N.D. Tex.), subsequently transferred as No. 4:18-cv-02918 (N.D. Cal.);
 3
                       •   Uniloc USA Inc et al. v. LG Electronics U.S.A., Inc. et al., No. 4:17-cv-00829
 4                         (N.D. Tex.), subsequently transferred as No. 4:18-cv-02917 (N.D. Cal.);
 5                     •   Uniloc USA, Inc et al v. HTC America, Inc., No. 2:17-cv-01629 (W.D. Wash.),
                           subsequently consolidated under No. 2:17-cv-01558 (W.D. Wash.);
 6
                       •   Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:17-cv-00737
 7                         (E.D. Tex.);
 8                     •   Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:17-cv-00736
                           (E.D. Tex.); and
 9
                       •   Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:17-cv-00746
10                         (E.D. Tex.).
11
            377.       Of the thirteen lawsuits based on the DP Technologies Patents, at least four resulted
12
     in settlements:
13
                       •   Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:17-
14                         cv-00652 (E.D. Tex.) and Uniloc USA, Inc. et al. v. Samsung Electronics
                           America, Inc. et al., No. 2:17-cv-00650 (E.D. Tex.) were dismissed pursuant to
15                         settlements in May 2020.
16                     •   Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:17-cv-00737
                           (E.D. Tex.) and Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No.
17                         2:17-cv-00746 (E.D. Tex.) were dismissed pursuant to settlements in July 2019.
18
     The details of the parties’ settlement agreements are not publicly available.
19
            378.       Of the nine other lawsuits based on the DP Technologies Patents, three were
20
     voluntarily dismissed, and six are stayed pending inter partes review.
21
            379.       Apple has been injured by the elimination of competition resulting from Fortress
22
     and the Uniloc Defendants’ aggregation of patents in the Generating Alerts Based on Blood
23
     Oxygen Level Patents Market.           Specifically, by eliminating competition, this aggregation
24
     positioned Fortress and the Uniloc Defendants to seek supracompetitive royalties that the prior
25
     patent holders were unable to demand because of the competitive constraints they faced. Because
26
     it has refused to capitulate to exorbitant royalty demands, Apple has been injured by Fortress and
27

28
     Case No. 3:19-cv-07651-EMC                        130                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 132 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   the Uniloc Defendants having targeted Apple as part of their litigation campaign based on the DP

 2   Technologies Patents and the ’759 patent. Moreover, Apple and Intel have been injured as a result

 3   of the ongoing threat that Defendants will continue to assert patents in the Generating Alerts Based

 4   on Blood Oxygen Level Patents Market against them.

 5          380.    Specifically, in June 2017, Uniloc USA and Uniloc Luxembourg filed three

 6   lawsuits against Apple in which it asserted that Apple devices infringe at least one patent in the

 7   Generating Alerts Based on Blood Oxygen Level Patents Market. On June 2, 2017, Uniloc USA

 8   and Uniloc Luxembourg sued Apple, asserting that Apple’s iPhones, iPads, and Watches infringe
 9   the ’556 patent. 108 Uniloc USA and Uniloc Luxembourg also asserted two additional patents. As

10   described above, the ’556 patent assertion was meritless: Fullpower, the prior owner of the ’556

11   patent, concluded that the accelerometers in fitness trackers like Apple’s “do not monitor how

12   much the foot is going up and how much is coming down,” as required by the claims. 109 Moreover,

13   nearly every claim of the ’556 patent was found invalid as indefinite in Uniloc USA and Uniloc

14   Luxembourg’s case against Samsung. 110

15          381.    In their March 19, 2018 Rule 3-8 Damages Contentions for the ’556 patent, Uniloc

16   USA and Uniloc Luxembourg provided that based on their “current knowledge, understanding,

17   and belief as to the facts and information available to them as of the date of these Contentions,

18   Plaintiffs identify the following categories of damages that they are seeking” and indicated that

19   damages for Apple’s infringement of the ’556 patent are between $375,273,911 and $731,916,202.

20   This demand far exceeds the $33.6 million paid by Fortress in March 2018 for substantially all of

21   Uniloc Luxembourg’s assets, including its portfolio with the ’556 patent. The value of the ’556

22   patent had not changed in the interim, but what had changed was that the ’556 patent was now

23   aggregated under Fortress’s control with substitute patents as well as with complementary patents.

24

25   108
         Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00470 (E.D. Tex.), subsequently transferred
     as No. 4:18-cv-00362 (N.D. Cal.) (PJH).
26   109
         Uniloc USA, Inc. v. Apple Inc., 4:18-cv-00362 (N.D. Cal.) (PJH), Dkt. 120-2.
     110
         Claim Construction Memorandum & Order, Uniloc USA, Inc. v. Samsung Elecs. America, Inc.,
27   No. 2:17-cv-00651 (E.D. Tex. Oct. 24, 2018), Dkt. 77.
28
     Case No. 3:19-cv-07651-EMC                      131                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 133 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Further, by seeking such outsized damages, the Uniloc Defendants signaled their belief that the

 2   ’556 patent represents a patent of significant importance in this market such that it would enable

 3   them to extract such supracompetitive royalties. The case is stayed pending inter partes review

 4   related to Case Nos. 4:18-cv-00361 and 4:18-cv-00364 (N.D. Cal.), two other cases, detailed

 5   below, in which Uniloc Luxembourg and Uniloc USA assert patents in the Generating Alerts

 6   Based on Blood Oxygen Level Patents Market.

 7          382.    On June 2, 2017, the same day Uniloc Luxembourg and Uniloc USA sued Apple

 8   for infringing the ’556 patent, Uniloc Luxembourg and Uniloc USA sued Apple for infringing
 9   another patent in the Generating Alerts Based on Blood Oxygen Level Patents Market—the ’646

10   patent. 111 Uniloc Luxembourg and Uniloc USA alleged that Apple products that implement “Raise

11   to Wake” functionality infringe the ’646 patent. In their March 19, 2018 Rule 3-8 contentions,

12   Uniloc Luxembourg and Uniloc USA claim that they are again entitled to between $1.41 and $2.75

13   in damages per Apple device, resulting in total damages between approximately $167 million and

14   $326 million for the ’646 patent. This demand far exceeds the $33.6 million paid by Fortress in

15   March 2018 for substantially all of Uniloc Luxembourg’s assets, including its portfolio with

16   patents that are complements for the ’646 patent (such as the ’556, ’508, ’2723, and the ’902

17   patents). As complementary patents in the same relevant market as the ’646 patent, the purchase

18   price of these patents serves as a reliable proxy for the pre-aggregation value of the ’646 patent.

19   The value of the ’646 patent had not changed in the interim, but what had changed was that the

20   ’646 patent was now aggregated under Fortress’s control with substitute patents as well as with

21   complementary patents. Further, by seeking such outsized damages, the Uniloc Defendants

22   signaled their belief that the ’646 patent is of significant importance in this market such that it

23   would enable them to extract such supracompetitive royalties.

24          383.    After the case in which the ’646 patent was asserted was transferred to the Northern

25   District of California, it was stayed pending inter partes review. In a final written decision issued

26
     111
        Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00469 (E.D. Tex.), subsequently transferred
27   as No. 4:18-cv-00361 (N.D. Cal.) (PJH).
28
     Case No. 3:19-cv-07651-EMC                      132                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 134 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   on May 21, 2019, the PTAB concluded that all challenged claims of the ’646 patent are

 2   unpatentable. 112 The case remains stayed pending appellate review of the PTAB’s decision.

 3          384.    On June 30, 2017, less than one month after Uniloc Luxembourg and Uniloc USA

 4   asserted the ’556 and ’646 patents, the parties sued Apple for a third time, alleging that Apple

 5   devices infringe three additional patents in the Generating Alerts Based on Blood Oxygen Level

 6   Patents Market—the ’508, the ’2723, and the ’902 patents. 113 In their Rule 3-8 contention, Uniloc

 7   USA and Uniloc Luxembourg again contend that they are entitled to between $1.41 and $2.75 in

 8   damages per Apple device, for total damages between approximately $375 million and $731
 9   million for each allegedly infringed patent. These demands far exceed the $33.6 million paid by

10   Fortress in March 2018 for substantially all of Uniloc Luxembourg’s assets, including its portfolio

11   with the ’508, the ’2723, and the ’902 patents. The value of the ’508, the ’2723, and the ’902

12   patents had not changed in the interim, but what had changed was that the ’508, the ’2723, and the

13   ’902 patents were now aggregated under Fortress’s control with substitute patents as well as with

14   complementary patents. Further, by seeking such outsized damages, the Uniloc Defendants

15   signaled their belief that the ’508, the ’2723, and the ’902 patents represent patents of significant

16   importance in this market such that they would enable the Uniloc Defendants to extract such

17   supracompetitive royalties.

18          385.    After the case with the ’508, the ’2723, and the ’902 patents was transferred to the

19   Northern District of California, it was stayed pending inter partes review. The PTAB found all

20   challenged claims of the ’508 patent unpatentable, 114 except for one claim for which it declined to

21   institute inter partes review. 115 Similarly, the PTAB found all challenged claims of the ’2723

22   patent unpatentable, 116 except for two claims for which it declined to institute inter partes

23

24
     112
         Apple Inc. v. Uniloc 2017 LLC, IPR2018-00289, Paper No. 22 (PTAB May 21, 2019).
25   113
         Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00522 (E.D. Tex.), subsequently transferred
     as No. 4:18-cv-00364 (N.D. Cal.) (PJH).
26   114
         Apple Inc. v. Uniloc 2017 LLC, IPR2018-00387, Paper No. 21 (PTAB June 17, 2019).
     115
         Apple Inc. v. Uniloc Luxembourg SA, IPR2018-01026, Paper No. 9 (PTAB Oct. 18, 2018).
27   116
         Apple Inc. v. Uniloc 2017 LLC, IPR2018-00389, Paper No. 20 (PTAB June 17, 2019).
28
     Case No. 3:19-cv-07651-EMC                      133                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 135 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   review. 117 And the PTAB found all but one challenged claim of the ’902 patent unpatentable. 118

 2   The case remains stayed pending appellate review of the PTAB’s decisions.

 3          386.    On October 20, 2017, Uniloc USA and Uniloc Luxembourg sued Apple in the

 4   Eastern District of Texas, alleging that devices that use Apple’s watchOS infringe the ’759

 5   patent, 119 another patent in the Generating Alerts Based on Blood Oxygen Level Patents Market.

 6   The case was stayed pending inter partes review proceedings. On April 12, 2019, the PTAB

 7   concluded that all claims of the ’759 patent were unpatentable. 120 The case remains stayed pending

 8   appellate review of the PTAB’s decision.
 9          387.    When Paragon Solutions owned the ’759 patent, it asserted the ’759 patent against

10   Timex Corporation in 2006. 121 But for more than a decade, Paragon Solutions did not assert the

11   ’759 patent against Apple and, ultimately, transferred it to Uniloc Luxembourg in 2017.

12          388.    The supracompetitive licensing royalties Fortress’s PAEs have sought and obtained

13   are direct evidence of its market power. For example, Fortress and the Uniloc Defendants have

14   been able to coerce several parties (at least Samsung Electronics America and Huawei Device

15   USA) to license its patents in the Generating Alerts Based on Blood Oxygen Level Patents Market

16   even though the patents’ prior owner did not seek to enforce them. Likewise, the damages

17   demands made of Apple far exceed the amounts that the original owner of one of the patents in the

18   Generating Alerts Based on Blood Oxygen Level Patents Market (i.e., the ’403 patent, which was

19   assigned to IBM on its face) has sought for other of its patents.

20

21                                                                          . Fortress (through its PAEs)

22   has been able to acquire patents and then, through the benefit of its anticompetitive scheme, extract

23   inflated royalties from licensees that reflect the competition that has been eliminated through

24
     117
         Apple Inc. v. Uniloc Luxembourg SA, IPR2018-01027, Paper No. 8 (PTAB Oct. 18, 2018).
25   118
         Apple Inc. v. Uniloc 2017 LLC, IPR2018-00424, Paper No. 21 (PTAB July 16, 2019); Apple
     Inc. v. Uniloc 2017 LLC, IPR2018-01028, Paper No. 18 (PTAB Nov. 5, 2019).
26   119
         Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00708 (E.D. Tex.).
     120
         Apple Inc. v. Uniloc 2017 LLC, IPR2018-00294, Paper No. 20 (PTAB Apr. 12, 2019).
27   121
         Paragon Solutions, LLC v. Timex Corporation, No. 06-cv-00677 (S.D. OH).
28
     Case No. 3:19-cv-07651-EMC                       134                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 136 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Defendants’ patent aggregation and far exceeds the actual value of the patents based on their

 2   technical and commercial merits.

 3          389.    Defendants’ demands also show that Fortress has the power to control prices in the

 4   Generating Alerts Based on Blood Oxygen Level Patents Market. As detailed above, Fortress-

 5   backed entities have sought hundreds of millions of dollars from Apple.

 6          H.      MOSFET Channel Fabrication
 7          390.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents relating to

 8   MOSFET channel fabrication. This corresponds to a part of the semiconductor fabrication process
 9   in which nanoscale MOSFET channels are formed on a semiconductor substrate. Modern digital

10   processors include millions or billions of integrated MOSFET devices per chip, each of which

11   includes a respective channel. There are no close substitutes for these fabrication techniques.

12          391.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents in an antitrust

13   market for patents purporting to cover MOSFET channel fabrication techniques, the “MOSFET

14   Channel Fabrication Patents Market.” The MOSFET Channel Fabrication Patents Market

15   constitutes a relevant antitrust market where Fortress (either directly through its PAE subsidiaries

16   or by acting in concert with the PAEs in which it invests) and other holders of patents claimed to

17   read on MOSFET channel fabrication techniques compete with one another to license patents

18   to semiconductor device manufacturers.

19          392.    Among the patents Defendants have aggregated in the MOSFET Channel

20   Fabrication Patents Market are U.S. Patent No. 6,995,452, U.S. Patent No. 6,541,319, U.S. Patent

21   No. 6,087,232, U.S. Patent No. 7,183,149, and U.S. Patent No. 7,709,303, which purport to cover

22   alternative techniques to control the etch process used to fabricate nanoscale MOSFET channels.

23          393.    U.S. Patent No. 6,995,452 (“the ’452 patent”) is titled “MOSFET Device with

24   Nanoscale Channel and Method of Manufacturing the Same” and issued on February 7, 2006.

25   According to its abstract, the ’452 patent relates to “an SOI [silicon-on-insulator] MOSFET device

26   with a nanoscale channel that has a source/drain region including a shallow extension region and

27   a deep junction region formed by solid-phase diffusion and a method of manufacturing the SOI

28
     Case No. 3:19-cv-07651-EMC                      135                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 137 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   MOSFET device.” The ’452 patent is directed to controlling channel characteristics of a nanoscale

 2   MOSFET transistor by depositing etch masks doped with different impurities.

 3          394.      On its face, the ’452 patent is assigned to ETRI. On December 26, 2008, ETRI

 4   assigned half of its interest in the ’452 patent to IPG Electronics 502. On April 10, 2012, ETRI

 5   and IPG Electronics 502 assigned the ’452 patent to Pendragon Electronics. On January 31, 2018,

 6   Pendragon Electronics assigned the ’452 patent to Defendant Uniloc Luxembourg. On May 3,

 7   2018, Defendant Uniloc Luxembourg assigned the ’452 patent to Defendant Uniloc 2017.

 8          395.      U.S. Patent No. 6,541,319 (“the ’319 patent”) is titled “Method of Manufacturing
 9   a Self-Aligned Gate Transistor with P-type Impurities Selectively Implanted Below the Gate,

10   Source and Drain Electrodes” and issued on April 1, 2003. According to its abstract, the ’319

11   patent relates to “a self-aligned gate transistor.”   Its claims are directed to techniques for

12   manufacturing a self-aligned gate transistor using a dry-etch technique.

13          396.      On its face, the ’319 patent is assigned to ETRI. On December 26, 2008, ETRI

14   assigned one half of its interest in the ’319 patent to IPG Electronics 502. On April 10, 2012, IPG

15   Electronics 502 and ETRI assigned the ’319 patent to Pendragon Electronics. On January 31,

16   2018, Pendragon Electronics assigned the ’319 patent to Uniloc Luxembourg. On May 3, 2018,

17   Uniloc Luxembourg assigned the ’319 patent to Uniloc 2017.

18          397.      U.S. Patent No. 6,087,232 (“the ’232 patent”) is titled “Fabrication Method of

19   Lateral Double Diffused MOS Transistors” and issued on July 11, 2000. According to its abstract,

20   the ’232 patent relates to “a method for manufacturing double RESURF (reduced SURface Field)

21   LDMOS (Lateral Diffused Metal Oxide Semiconductor) transistors, on-resistance of double

22   RESURF LDMOS transistors.” Its claims are directed to a technique for fabricating a MOSFET

23   using selective tapered etching of a TEOS oxide made of a three-layer structure having different

24   etching rates.

25          398.      On its face, the ’232 patent is assigned to ETRI. On December 26, 2008, ETRI

26   assigned one half of its interest in the ’232 patent to IPG Electronics 502. On April 10, 2012, IPG

27   Electronics 502 and ETRI assigned the ’232 patent to Pendragon Electronics. On January 31,

28
     Case No. 3:19-cv-07651-EMC                     136                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 138 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   2018, Pendragon Electronics assigned the ’232 patent to Uniloc Luxembourg. On May 3, 2018,

 2   Uniloc Luxembourg assigned the ’232 patent to Uniloc 2017.

 3          399.    U.S. Patent No. 7,183,149 (“the ’149 patent”) is titled “Method of Manufacturing

 4   Field Effect Transistor” and issued on February 27, 2007. According to its abstract, the ’149 patent

 5   relates to a method of manufacturing a field effect transistor in which “transistors having different

 6   threshold voltages can be manufactured without additional mask patterns using the least number

 7   of processes.” Its claims are directed to a technique for fabricating a transistor by simultaneously

 8   etching an insulating layer and a resist pattern using the resist patterns as etch masks.
 9          400.    On its face, the ’149 patent is assigned to ETRI. On December 26, 2008, ETRI

10   assigned one half of its interest in the ’149 patent to IPG Electronics 502. On April 10, 2012, IPG

11   Electronics 502 and ETRI assigned the ’149 patent to Pendragon Electronics. On January 31,

12   2018, Pendragon Electronics assigned the ’149 patent to Uniloc Luxembourg. On May 3, 2018,

13   Uniloc Luxembourg assigned the ’149 patent to Uniloc 2017.

14          401.    U.S. Patent No. 7,709,303 (“the ’303 patent”) is titled “Process for Forming an

15   Electronic Device Including a Fin-type Structure” and issued on May 4, 2010. According to its

16   abstract, the ’303 patent relates to “forming a semiconductor fin of a first height for a fin-type

17   structure and removing a portion of the semiconductor fin such that the semiconductor fin is

18   shortened to a second height.” The ’303 patent is directed to controlling channel characteristics of

19   a nanoscale MOSFET transistor by selectively placing etch masks to enable partial removal of

20   semiconductor layers.

21          402.    On its face, the ’303 patent is assigned to Freescale. On August 16, 2016, Freescale

22   assigned the ’303 patent to Defendant VLSI.

23          403.    Defendants’ aggregation of patents in the MOSFET Channel Fabrication Patents

24   Market (including at least five substitute patents) has reduced competition in that market, leading

25   to inflated royalties and decreased licensing output. For example, the ’452 and ’303 patents each

26   purport to cover techniques for controlling the etch process used to fabricate nanoscale MOSFET

27   channels. Specifically, the ’452 patent purports to cover a technique in which the chemical

28
     Case No. 3:19-cv-07651-EMC                       137                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 139 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   composition of an etch mask—a temporary patterned layer that operates like a stencil—is selected

 2   to control the etch process. On the other hand, the ’303 patent purports to disclose a technique in

 3   which the physical placement of the etch mask with respect to other MOSFET features is selected

 4   to achieve improved process control. Selecting the chemical composition of an etch mask is a

 5   substitute for selecting the physical placement of the etch mask, and vice versa. When the ’452

 6   and ’303 patents were owned by different entities, a party wishing to use one of these potential

 7   substitute technologies would be able to take advantage of competition between the owners of

 8   these patents when attempting to secure a license.         But because of Defendants’ unlawful
 9   aggregation of patents, Defendants now control each of the substitute technologies, eliminating

10   such competition.

11          404.    That lessening of competition is reflected by the evidence of supracompetitive

12   royalties sought by Defendants. The prior owners of the patents aggregated by Uniloc 2017 and

13   VLSI in the MOSFET Channel Fabrication Patents Market never asserted these patents because

14   they would not have been able to obtain royalties sufficient to justify the cost of assertion absent

15   the market power created by the Fortress-led aggregation scheme and the resulting elimination of

16   competition. As described above, Freescale and ETRI, former owners of the aggregated patents,

17   filed multiple infringement lawsuits, indicating that they are capable and willing to do so in the

18   appropriate circumstances. In particular, when Freescale owned the ’303 patent, it never pursued

19   infringement claims against Intel for functionality that then existed in Intel products and that VLSI

20   has later accused of infringement. VLSI filed suit against Intel asserting the ’303 patent on

21   October 2, 2017. Among other Intel products, VLSI’s complaint accuses the Intel Core i3 of

22   infringement. 122 The Core i3 was introduced in 2010. Given the six-year limitation on damages,

23   the period from the issuance of the ’303 patent on May 4, 2010 to October 2011 is one in which

24   Intel paid no royalties for the ’303 patent, royalties cannot be obtained from Intel for the ’303

25   patent, and Intel faced no assertion of the ’303 patent. But, as described further below, after

26
     122
        VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal. Oct. 2, 2017) (BLF), Dkt. 1
27   ¶ 70.
28
     Case No. 3:19-cv-07651-EMC                      138                 SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 140 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   aggregation and the elimination of competition, VLSI has demanded supracompetitive royalties

 2   from Intel and imposed on Intel the cost of defending the assertion of the ’303 patent.

 3             405.    Likewise, the prior owners would not have transferred the aggregated patents if

 4   they could have licensed the patents for the amounts that Defendants have either received or seek

 5   in litigation. Defendant VLSI, under the control of Fortress, has pursued a litigation campaign

 6   based on certain of these patents.

 7             406.    Intel has been injured by the elimination of competition resulting from Defendants’

 8   aggregation of patents in the MOSFET Channel Fabrication Patents Market. Specifically, this
 9   aggregation positioned Fortress and VLSI to seek supracompetitive royalties that the prior patent

10   holders were unable to seek because of the competitive constraints they faced. Because it has

11   refused to capitulate the exorbitant royalty demands, Intel has been injured by VLSI having

12   targeted Intel for enforcement of the ’303 patent. Moreover, Apple and Intel have been injured as

13   a result of the ongoing threat that Defendants will continue to assert patents in the MOSFET

14   Channel Fabrication Patents Market against them.

15             407.    Specifically, as part of the VLSI California Action discussed above, Defendant

16   VLSI (under Fortress’s control) alleged that Intel’s microprocessor fabrication methods infringed

17   the ’303 patent and seven other patents. 123 The damages estimates VLSI has disclosed publicly in

18   connection with its assertion of the eight patents asserted in the VLSI California Action are

19   exorbitant: as discussed above, VLSI disclosed that it would seek $7.1 billion in that suit. Thus,

20   Intel’s 10-K for 2020 reports that for the California case in which the ’303 patent was asserted,

21   “VLSI estimated its damages to be as high as $7.1 billion, and its complaint further sought

22   enhanced damages, future royalties, attorneys’ fees, costs, and interest.” Intel sought VLSI’s

23   permission to disclose (under seal) VLSI’s damages estimate for Intel’s alleged infringement of

24   the ’303 patent, as well as the financial terms of VLSI’s purchase of the patent from NXP (which

25   had merged with Freescale); however, VLSI refused that consent and opposed Intel’s request for

26

27   123
           VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal.) (BLF).
28
     Case No. 3:19-cv-07651-EMC                        139                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 141 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   the court to modify the protective order. VLSI’s refusal and its opposition to Intel’s request

 2   support an inference that the information at issue would be helpful in showing a significant

 3   disparity between the terms on which VLSI acquired the ’303 patent and the damages it now seeks

 4   for that patent. Further, by seeking such outsized damages, VLSI signals its belief that the ’303

 5   patent represents a patent of significant importance in this market such that it would enable it to

 6   extract such a supracompetitive royalty.

 7          408.    VLSI’s damages demand for the ’303 patent significantly exceeds what Freescale

 8   sought for this very patent. As discussed above,
 9

10                                                                          . VLSI’s damages demand

11   is also significantly more than Freescale has sought for other of its patents concerning

12   microprocessor features. Specifically, in December 2014, Intel purchased from Freescale for

13           a total of 29 patent families, including 13 U.S. patents, for example: U.S. Patent Nos.

14   6,769,076 (Real-time Processor Debug System); 6,845,419 (Flexible Interrupt Controller that

15   Includes an Interrupt Force Register); 7,248,069 (Method and Apparatus for Providing Security

16   for Debug Circuitry); 5,889,788 (Wrapper Cell Architecture for Path Delay Testing of Embedded

17   Core Microprocessors and Method of Operation); 6,134,675 (Method of Testing Multi-Core

18   Processors and Multi-Core Processor Testing Device); 7,296,137 (Memory Management Circuitry

19   Translation Information Retrieval during Debugging); 7,299,335 (Translation Information

20   Retrieval Transparent to Processor Core); and 8,041,901 (Performance Monitoring Device and

21   Method thereof). And in May 2015,

22             , including patents such as: U.S. Patent Nos. 5,943,274 (Method and Apparatus for

23   Amplifying a Signal to Produce a Latched Digital Signal); 6,917,555 (Integrated Circuit Power

24   Management for Reducing Leakage Current in Circuit Arrays and Method therefor); 7,200,719

25   (Prefetch Control in a Data Processing System); 7,638,903 (Power Supply Selection for Multiple

26   Circuits on an Integrated Circuit); and 6,013,571 (Microelectronic Assembly including Columnar

27   Interconnections and Method for Forming Same).

28
     Case No. 3:19-cv-07651-EMC                     140                 SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 142 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1             409.    Further, VLSI’s damages demand for the ’303 patent far exceeds the $33.6 million

 2   paid by Fortress in March 2018 for the entire Uniloc Luxembourg portfolio, which included the

 3   ’452, ’319, ’232, and ’149 substitute patents. As substitute patents in the same relevant market as

 4   the ’303 patent, the purchase price of these patents serves as a reliable proxy for the pre-

 5   aggregation value of the ’303 patent.

 6             410.    In addition, VLSI’s $7.1 billion demand for the case with the ’303 patent exceeds

 7   the $3.3 billion that SoftBank paid to acquire Fortress in its entirety, when it owned the ’303 patent

 8   and many others, along with numerous other non-patent lines of business. The value of the ’303
 9   patent has not changed from these purchase prices, but what has changed is that the ’303 patent is

10   now aggregated under Fortress’s control with other substitute patents and complementary patents.

11             411.    After the PTAB instituted inter partes review proceedings to evaluate the

12   patentability of the claims in the ’303 patent (and five other patents asserted in the action), the

13   parties stipulated to a stay of the VLSI California Action in March 2019. Ultimately, the PTAB

14   issued a Final Written Decision finding all challenged claims of the ’303 patent unpatentable.124

15   Defendant VLSI filed a notice of appeal of the PTAB’s decision regarding the ’303 patent on

16   January 31, 2020 but voluntarily dismissed the appeal on May 5, 2020.

17             412.    The supracompetitive licensing royalties Fortress’s PAEs have sought are evidence

18   of Defendants’ market power and the anticompetitive effects that have resulted from their

19   anticompetitive patent aggregation scheme. For example, VLSI has sought exorbitant royalties

20   from Intel, even though the prior owners of the patents, owners with much experience in asserting

21   patents, made no similar attempt to enforce the patents. Fortress (through its PAEs) has been able

22   to acquire patents and then, through the benefit of its anticompetitive scheme, seek inflated

23   royalties from licensees that reflect the competition that has been eliminated through Defendants’

24   patent aggregation and far exceeds the actual value of the patents based on their technical and

25   commercial merits.

26

27   124
           Intel Corp. v. VLSI Tech. LLC, IPR2018-01105, Paper No. 44 (PTAB Dec. 2, 2019).
28
     Case No. 3:19-cv-07651-EMC                       141                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 143 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1           413.    Defendants’ demands also show that Fortress has the power to control prices in the

 2   MOSFET Channel Fabrication Patents Market. As detailed above, VLSI has sought billions of

 3   dollars from Intel in connection with the assertion of the ’303 patent and seven other patents VLSI

 4   obtained from the same prior owner.

 5           I.      Remote Enabling and Disabling of Software Components

 6           414.    Fortress, the Uniloc Defendants, and IXI IP have aggregated patents relating to

 7   techniques for remotely enabling and disabling the use of software components on a computing

 8   device. The field of digital rights management concerns the need for license holders (such as
 9   software providers) to implement security features to limit content to authorized users. For

10   example, a supplier of virus protection software for computers may grant a customer a limited

11   number of computers on which its software can be used with specific features enabled and others

12   disabled and will want to ensure that the user does not exceed those limitations in usage. There

13   are a number of techniques to protect digital rights on devices, including embedded security

14   features within the software program or within the media (e.g., disk) used to deliver the software

15   to the user (e.g., codes that a user must enter to activate a given software program). A specific

16   way to implement digital rights management that allows the supplier of the digital rights to

17   continue to manage those rights is to configure a remote server to establish control over a user’s

18   local content. Using these techniques enables a remote server to manage and enforce a set of pre-

19   negotiated privileges for a user, the privileges indicating whether the user is entitled to use

20   specified portions of a software program. This type of digital rights management provides a way

21   to protect digital files (e.g., digital media, software, video games, and the like) from unauthorized

22   use. Remotely enabling and disabling the use of software is a common feature that many content

23   distributors use to protect their digital assets, and there is no close substitute for the functionality.

24           415.    Fortress, the Uniloc Defendants, and IXI IP have aggregated patents in an antitrust

25   market for patents purporting to cover remotely enabling and disabling the use of software

26   capabilities, the “Remote Enabling and Disabling of Software Components Patents Market.” The

27   Remote Enabling and Disabling of Software Components Patents Market constitutes a relevant

28
     Case No. 3:19-cv-07651-EMC                        142                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 144 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   antitrust market where Fortress (either directly through its PAE subsidiaries or by acting in concert

 2   with the PAEs in which it invests) and other holders of patents claimed to read on electronic

 3   devices that support digital rights management compete with one another to license patents

 4   to suppliers of such devices and supporting software.

 5             416.    Prior to Fortress gaining control over Uniloc Luxembourg and Uniloc USA, Uniloc

 6   Luxembourg and Uniloc USA aggregated substitute patents directed to digital rights management.

 7   These patents include U.S. Patent No. 5,579,222 (“Distributed License Administration System

 8   Using a Local Policy Server to Communicate with a License Server and Control Execution of
 9   Computer Programs”), U.S. Patent No. 5,490,216 (“System for Software Registration”), U.S.

10   Patent No. 9,633,183 (“Modular Software Protection”), U.S. Patent No. 7,197,144 (“Method and

11   Apparatus to Authenticate a User’s System to Prevent Unauthorized Use of Software Products

12   Distributed to Users”), U.S. Patent No. 8,769,296 (“Software Signature Tracking”), and U.S.

13   Patent No. 6,857,067 (“System and Method for Preventing Unauthorized Access to Electronic

14   Data”).

15             417.    Beginning in 2003, Uniloc Luxembourg, Uniloc USA, and Uniloc (Singapore)

16   Private Limited carried out an extensive litigation campaign based on these patents. From 2003

17   through 2014, these Uniloc entities asserted at least one of these patents in 104 lawsuits, several

18   of which Uniloc USA and Uniloc Luxembourg continued pursuing after entering the December

19   30, 2014 Uniloc-Fortress Revenue Sharing Agreement and Patent License Agreement with

20   Fortress.

21             418.    Of the 104 lawsuits based on these patents, at least seven resulted in settlements

22   after defendants capitulated to the Uniloc entities’ demands, five of which were secured after

23   joining forces with Fortress:

24                     •   Uniloc USA, Inc., et al. v. Microsoft Corp., et al., No. 1:03-cv-00440 (D. R.I.)
                           was dismissed pursuant to a settlement in March 2012
25
                       •   Uniloc USA, Inc. et al. v. Full Fat Productions Ltd., No. 6:12-cv-00464 (E.D.
26                         Tex.) was dismissed pursuant to a settlement in March 2013;
27                     •   Uniloc USA, Inc. et al. v. Electronic Arts Inc., No. 6:12-cv-00463 (E.D. Tex.)
28
     Case No. 3:19-cv-07651-EMC                        143                 SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 145 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                           and Uniloc USA, Inc. et al. v. Electronic Arts, Inc., No. 6:13-cv-00259 (E.D.
 1                         Tex.) were dismissed pursuant to a settlement in January 2016;
 2                     •   Uniloc USA, Inc. et al. v. PerkinElmer, Inc., No. 6:14-cv-00921 (E.D. Tex.) was
                           dismissed pursuant to a settlement in March 2016;
 3
                       •   Uniloc USA, Inc. et al. v. Mojang AB, No. 6:12-cv-00470 (E.D. Tex.) was
 4                         dismissed pursuant to a settlement in August 2016; and
 5                     •   Uniloc USA, Inc. et al. v. Chief Architect, Inc., No. 6:14-cv-00421 (E.D. Tex.)
                           was dismissed pursuant to a settlement in March 2017.
 6

 7             419.    Of the remaining ninety-seven cases, ninety-one were dismissed either voluntarily

 8   or pursuant to a stipulated dismissal (indicating possible settlements); five were dismissed with
 9   prejudice after the patent claim at issue was invalidated; and one was dismissed for lack of subject

10   matter jurisdiction.

11             420.    One of these Uniloc cases demonstrates the harm to innovation that can arise from

12   aggressive patent assertions made possible by eliminating competition as a result of patent

13   aggregation. On July 20, 2012, Uniloc USA and Uniloc Luxembourg sued Laminar Research,

14   LLC (“Laminar”), asserting infringement of claim 107 of U.S. Patent No. 6,857,067 (the “’067

15   patent”). 125 The complaint alleged that Laminar was infringing “by or through making, using,

16   offering for sale, selling and/or importing Android based applications for use on cellular phones

17   and/or tablet devices that require communication with a server to perform a license check to

18   prevent the unauthorized use of said application, including, but not limited to, X-Plane.” X-Plane

19   is a flight simulator available on the Android that was developed by Austin Meyer, president of

20   Laminar.

21             421.    In “An Open Letter to Congress,” Mr. Meyer explained how he had developed X-

22   Plane: “Some years ago, living in a cheap apartment by my local airport, I wrote X-Plane, a flight

23   simulator that has since grown to replace Microsoft Flight Simulator as the standard in flight

24   simulation. X-Plane has enabled safer flight of real airplanes by providing low-cost training, has

25   provided millions of hours of enjoyment by hundreds of thousands of customers across the world,

26

27   125
           Uniloc USA, Inc. et al. v. Laminar Research, LLC, No. 6:12-cv-468 (E.D. Tex.).
28
     Case No. 3:19-cv-07651-EMC                        144                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 146 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   and has resulted in millions of dollars per year in taxable revenue – all from an invention that I

 2   created, and profited from by turning my idea into a product and selling it to those that wanted it.”

 3   Mr. Meyer further described on the X-Plane website the toll defending the lawsuit was having on

 4   his business:

 5                   I have done some research on this, and I am told that it will cost me
                     about $1,500,000 (one and a half MILLION dollars) to defend this
 6                   suit.
 7                   I am also told that it should take about two to three years to defend.
 8                   This is more money than I have made selling Android Apps in the
                     first place.
 9
                     Under these[] conditions, does it make sense for me to be in
10                   business?
11                   Does it make sense for me to make a cool little App like X-Plane for
                     Android and release it?
12
                     ...
13
                     What ELSE could I do with $1,500,000 and 3 years?
14
                     Recent projects that have cost me similar time and money have been
15                   the Meyer/Finlay Pet adoption center (which is getting hundreds,
                     and soon thousands, of animals from the pound adopted) and
16                   development of the Vertical Power VP-400 (which is a display for
                     real airplanes that shows the pilot how he can glide to a safe landing
17                   after the engine quits).
18                   Future projects I hope to undertake include a high-efficiency rotary
                     engine prototype for experimental aircraft use, an endowment
19                   scholarship to my high school, and another pet adoption center.
20                   Which of the projects above shall I shelve to pay my defense fees
                     instead?
21
                     How much TIME is being taken away from improving X-Plane to
22                   spend on this lawsuit? How many features and improvements will
                     X-Plane NOT get because of this?
23
                     What impact is the STRESS of this lawsuit going to have on me?
24                   How will that translate into development of X-Plane for my
                     customers?
25

26          422.     On December 3, 2014, the PTAB held claim 107, along with claims 1, 20, 22, 30,

27   31, 67, and 108 unpatentable. On December 16, 2016, the court denied Uniloc USA and Uniloc

28
     Case No. 3:19-cv-07651-EMC                       145                SECOND AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 147 of 161

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Luxembourg’s motion to amend its infringement contentions to substitute claims 21 and 22 for

 2   claim 107 and dismissed the case. After entering into Fortress’s anticompetitive scheme, the

 3   Uniloc Defendants continued to acquire and assert at least one substitute patent that purports to

 4   cover techniques to protect digital software from unauthorized, unlicensed use.

 5             423.    More recently, Fortress, the Uniloc Defendants, and IXI IP have aggregated

 6   additional patents in the Remote Enabling and Disabling of Software Components Patents Market.

 7   Specifically, U.S. Patent No. 6,446,069 (“the ’069 patent”) is titled “Access Control System for a

 8   Multimedia Datastore” and issued on September 3, 2002. According to its abstract, the ’069 patent
 9   relates to “a computer-implemented access control system.” The ’069 patent is directed to an

10   access control system that limits users’ access to functions of an application program executed by

11   a computer.

12             424.    On its face, the ’069 patent is assigned to IBM. On September 27, 2017, IBM

13   assigned the ’069 patent to Uniloc Luxembourg. On May 3, 2018, Uniloc Luxembourg assigned

14   the ’069 patent to Uniloc 2017.

15             425.    Less than three months later, on July 30, 2018, Uniloc 2017, Uniloc USA, and

16   Uniloc Licensing USA sued Microsoft Corporation for infringing the ’069 patent. 126 The Uniloc

17   entities also asserted three additional patents. Four months after filing the lawsuit, the Uniloc

18   entities voluntarily dismissed their claims without prejudice.

19             426.    In addition to the substitute patents in the Remote Enabling and Disabling of

20   Software Components Patents Market aggregated by the Uniloc Defendants, Fortress controls and

21   has asserted another substitute patent in this market via the patent’s direct owner, IXI IP.

22             427.    Specifically, U.S. Patent No. 7,016,648 (“the ’648 patent”) is titled “Method,

23   System and Computer Readable Medium for Downloading a Software Component to a Device in

24   a Short Distance Wireless Network” and issued on March 21, 2006. According to its abstract, the

25   ’648 patent relates to “downloading . . . a software component to a short distance wireless network

26

27   126
           Uniloc 2017 LLC et al. v. Microsoft Corporation, No. 8:18-cv-01320 (C.D. Cal.).
28
     Case No. 3:19-cv-07651-EMC                      146                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 148 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   in response to device information and/or user information.” The ’648 patent is directed to

 2   techniques for downloading software based on device information (e.g., device type, device

 3   manufacturer) or user information (e.g., user preferences, price plan). In this manner, the remote

 4   operator can enable or restrict access to software components—including limiting the period of

 5   time that certain software components are accessible—based on device and user information.

 6          428.    On its face, the ’648 patent is assigned to IXI Mobile (Israel) Ltd. On November

 7   28, 2001, a change of name was executed from IXI Mobile Israel Ltd. to IXI R&D. On June 5,

 8   2014, IXI R&D assigned the ’648 patent to IXI IP. That same day, IXI IP conveyed a security
 9   interest in the ’648 patent to Fortress Credit. On September 11, 2014, Fortress Credit Co. DBD

10   LLC assigned its interest in the ’648 patent to FCO V CLO Transferor LLC, another Fortress

11   subsidiary.

12          429.    Less than two weeks after IXI IP conveyed a security interest in the ’648 patent to

13   Fortress Credit, IXI IP initiated a litigation campaign based on the ’648 patent. In 2014, IXI IP

14   brought three lawsuits, asserting the same four patents in each case, including the ’648 patent:

15                  •   IXI Mobile (R&D) Ltd. et al. v. Samsung Electronics Co., Ltd. et al., No. 1:14-
                        cv-04355 (S.D.N.Y.), subsequently transferred as No. 4:15-cv-03752 (N.D.
16                      Cal.) (HSG);
17                  •   IXI Mobile (R&D) Ltd. et al. v. Blackberry Limited et al., No. 1:14-cv-04428
                        (S.D.N.Y.), subsequently transferred as No. 4:15-cv-03754 (N.D. Cal.) (HSG);
18                      and,
19                  •   IXI Mobile (R&D) Ltd. et al. v. Apple, Inc., No. 1:14-cv-07954 (S.D.N.Y.),
                        subsequently transferred as No. 4:15-cv-03755 (N.D. Cal.) (HSG).
20

21          430.    In June 2015, Apple and Samsung filed petitions for inter partes review,

22   challenging the validity of each asserted claim of the patents at issue. In November 2015, the

23   Court stayed the litigations pending inter partes review. The PTAB instituted review of all but

24   one of the challenged claims. In December 2016, the PTAB found all the instituted claims

25   unpatentable, including all eleven challenged claims of the ’648 patent. Ultimately, the actions

26   were dismissed following joint stipulations of dismissal without prejudice.

27

28
     Case No. 3:19-cv-07651-EMC                     147                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 149 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          431.    Defendants’ aggregation of patents in the Remote Enabling and Disabling of

 2   Software Components Patents Market (including at least eight substitute patents) has reduced

 3   competition in that market, leading to inflated royalties and decreased licensing output. For

 4   example, the ’069 and ’648 patents each purport to cover techniques to remotely enable and disable

 5   the use of software components on a computing device. Specifically, the ’069 patent purports to

 6   cover methods in which the user downloads an entire software program, and specified components

 7   are selectively enabled or disabled at the user device. Meanwhile, the ’648 patent purports to cover

 8   a method in which the user can only download specified components of the software program.
 9   Restricting the available features of a software program after it is downloaded can be a substitute

10   for restricting the ability to download the software program in the first place, and vice versa. When

11   the ’069 and ’648 patents were owned by different entities, a party wishing to use one of these

12   potential substitute technologies would be able to take advantage of competition between the

13   owners of these patents when attempting to secure a license. But because of Defendants’ unlawful

14   aggregation of patents, Defendants now control each of the substitute technologies, eliminating

15   such competition.

16          432.    That lessening of competition is reflected by the evidence of supracompetitive

17   royalties demanded and received by Defendants. Defendants have pursued numerous assertions

18   and secured multiple settlements for substantial royalties.

19          433.    Apple has been injured by the elimination of competition resulting from Fortress,

20   the Uniloc Defendants, and IXI IP’s aggregation of patents in the Remote Enabling and Disabling

21   of Software Components Patents Market.            Specifically, by eliminating competition, this

22   aggregation positioned Fortress, the Uniloc Defendants, and IXI IP to demand supracompetitive

23   royalties that the prior patent holders were unable to demand because of the competitive constraints

24   they faced. Because it has refused to capitulate to exorbitant royalty demands, Apple has been

25   injured by Fortress and IXI IP having targeted Apple as part of their litigation campaign based on

26   these patents. Moreover, Apple and Intel have been injured as a result of the ongoing threat that

27

28
     Case No. 3:19-cv-07651-EMC                      148                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 150 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Defendants will continue to assert patents in the Remote Enabling and Disabling of Software

 2   Components Patents Market against them.

 3          434.    The supracompetitive licensing royalties Fortress’s PAEs have obtained are direct

 4   evidence of its market power. For example, the Uniloc Defendants have been able to coerce

 5   several parties (including at least PerkinElmer, Chief Architect Inc., Mojang AB, and Electronic

 6   Arts Inc) to license its patents in the Remote Enabling and Disabling of Software Components

 7   Patents Market, even though the patents have repeatedly been shown to lack merit. Fortress

 8   (through its PAEs) has been able to acquire patents and then, through the benefit of its
 9   anticompetitive scheme, extract inflated royalties from licensees that reflect the competition that

10   has been eliminated through Defendants’ patent aggregation and far exceeds the actual value of

11   the patents based on their technical and commercial merits. The prior owners would not have

12   transferred the aggregated patents if they could have licensed the patents for the amounts that

13   Defendants have received.

14          435.    Defendants’ demands also show that Fortress has the power to control prices in the

15   Remote Enabling and Disabling of Software Components Patents Market.

16                                                   ***

17          436.    A table summarizing certain facts regarding the patents aggregated in the Relevant

18   Patents Markets is attached hereto as Exhibit A.

19          J.      Defendants’ Assertions of Portfolios Encompassing Substitute Patents
20          437.    As described above, although Defendants have entered into settlements with

21   multiple other targets of their anticompetitive scheme, the precise details regarding the settlement

22   terms and royalties paid to Defendants are not publicly available. In fact, at least two courts—the

23   Northern District of California and the Federal Circuit—have determined that the Uniloc

24   Defendants have improperly sought to over-redact information contained in court filings, including

25   references to and citations from court decisions, and information regarding their licensees and

26

27

28
     Case No. 3:19-cv-07651-EMC                      149                SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 151 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   license payments made. 127Likewise, although details regarding the financial terms under which

 2   Fortress and VLSI obtained VLSI’s patents, and the damages amounts VLSI claims Intel owes it

 3   may well bear on Plaintiffs’ claims, Fortress and VLSI have refused Intel’s request to disclose

 4   such information to this Court (even subject to a request to seal). Accordingly, the full extent of

 5   the supracompetitive royalties Fortress and its PAEs have extracted through their scheme can only

 6   be obtained through discovery.

 7          438.    It is clear, however, that Fortress and its PAEs typically do not seek royalties or

 8   grant licenses on a patent-by-patent basis. Instead, individual patents are often asserted with other
 9   patents in a given Defendant’s portfolio, and settlements obtained appear to address multiple

10   lawsuits and other assertions.       Defendants take advantage of their aggregation by making

11   exorbitant royalty demands with product suppliers no longer able to use the threat of licensing

12   from independent holders of substitute patents that were available before Defendants’ patent

13   aggregations occurred.

14          439.    Defendants’ practice of licensing on a portfolio basis is consistent with typical

15   licensing practices in the electronics industry, where licensing generally occurs on a portfolio-wide

16   basis. This is also consistent with Uniloc’s in-court representations that its practice is not to

17   conduct per-patent valuations. 128

18          440.    Accordingly, although aggregations of substitute patents and the resulting

19   anticompetitive effects through elimination of competition are sometimes evidenced by patent

20   assertions or lawsuits that specifically reference patents that Defendants have aggregated, more

21   often these anticompetitive effects are reflected in inflated royalty demands or licensing terms for

22   patent portfolios that include both patents that are substitutes and patents that are complements.

23   The inflated portfolio royalties sought or obtained are made possible by Defendants’ aggregations

24

25   127
         See Uniloc 2017 LLC et al. v. Apple, Inc., 2019-1922 (Fed. Cir. July 9, 2020); Uniloc 2017
     LLC v. Apple Inc., 2019 U.S. Dist. LEXIS 78049 (N.D. Cal., May 7, 2019).
26   128
         See Transcript of Proceedings at 23, Uniloc USA, Inc. v. Apple, Inc., No. 5:19-cv-01692 (N.D.
     Cal. July 14, 2020) (EJD) (“There does not exist a valuation for groups of patents or individual
27   patents.”).
28
     Case No. 3:19-cv-07651-EMC                      150                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 152 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   of substitute patents, which eliminate alternatives for Defendants’ targets and thereby reduce their

 2   bargaining leverage against Defendants’ assertions.

 3   IV.    FORTRESS AND THE OTHER DEFENDANTS HAVE HARMED
            COMPETITION IN THE RELEVANT PATENTS MARKETS
 4

 5          441.    As alleged above (e.g., paragraphs 33-94 and 145-440), Fortress, its affiliate

 6   Fortress Credit, and the other Defendants, through their anticompetitive conduct, have harmed

 7   competition at least in the Relevant Patents Markets described herein.

 8          442.    By creating a massive portfolio that aggregated substitutes and complements in the
 9   antitrust markets described above, Fortress decreases the importance of any particular patent held

10   by its PAEs because, given the size of the portfolio, it becomes exceedingly difficult for any

11   potential licensee to meaningfully analyze the patents in the portfolio in a systematic fashion.

12   Thus, the size of the aggregated portfolio—along with Defendants’ aggregation of substitute and

13   complement patents—imposes substantial costs for suppliers of electronic devices to design or

14   work around no matter the merits of the constituent patents. Further, as described above, Fortress’s

15   PAEs assert their patents to read broadly on the accused products in ways that are facially invalid,

16   but that Fortress’s PAEs also claim make it infeasible to design around. Moreover, the features of

17   products accused of infringement by Fortress’s PAEs may be difficult or impossible to modify

18   because of the extremely high switching costs involved given the investments that have already

19   been made in product design and production. For example, a report for the Uniloc Luxembourg

20   board of directors indicates that litigation “campaigns are launched when the relevant technology

21   reaches a well-monetized status.” Even if Apple, Intel, and other targets of Fortress-backed

22   assertions have had success in invalidating or proving non-infringement of certain Fortress-backed

23   patents, Fortress and its PAEs just turn to the next patent in the portfolio to assert. Fortress and its

24   PAEs exploit that dynamic to shield from scrutiny their patents and to extract royalties based on

25   the size of the portfolio (including by distributing it among multiple PAEs to assert) rather than its

26   quality.

27

28
     Case No. 3:19-cv-07651-EMC                       151                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 153 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          443.    Thus, in addition to the market power resulting from reduction of competition from

 2   aggregation of substitute and complement patents, alleged above at, e.g., paragraphs 145-440, the

 3   power of Fortress’s patent portfolio is based on the size of the portfolio itself, which imposes

 4   hurdles to design around regardless of the merits of the patents within it, and its distribution among

 5   aggressive PAEs. That size allows Defendants to threaten serial litigation and impose uncertainty

 6   on their victims regardless of the merits of the asserted patents, which become secondary to the

 7   sheer size of the portfolio. Accordingly, the targets of Defendants’ assertions have no choice but

 8   to buy licenses from Defendants or to face endless, meritless litigation. Before aggregation, the
 9   holders of meritless patents lacked the same incentives to assert them as do Fortress and its PAEs.

10   But, to the extent that they had asserted them, litigation would have been a viable possibility for

11   the targets to address those assertions. In their aggregation and serial assertion strategy, however,

12   Defendants are not dissuaded by repeated litigation failures from asserting ever more patents.

13          444.    Fortress’s aggregation of patents also decreases access to any patents that Fortress

14   controls for which a licensee might actually want a license to use the technology in the patent.

15   Before aggregation, those patents could have been the subject of licensing discussions focusing on

16   the merits of the patents and that would have promoted use of the technology. But by aggregating

17   potentially valuable patents in a huge portfolio with meritless patents in an anticompetitive

18   scheme, Fortress and the other Defendants obscure those patents from the market and reduce the

19   availability of information. Thus, rather than increasing efficiency and enhancing output, the

20   scheme has the opposite effect—the value of meritless patents is enhanced and the value of any

21   patents in which there might have been interest in practicing is decreased, thereby reducing

22   innovation and output.

23          445.    There is no procompetitive justification for the anticompetitive aggregation of

24   patents by Fortress and its PAEs. To the extent Defendants assert that any procompetitive

25   justifications exist, such purported justifications are outweighed by the anticompetitive effects in

26   the markets alleged herein or could be obtained through less restrictive means. For example, the

27   operating companies that transferred patents to Fortress’s PAEs (after Fortress had gained control

28
     Case No. 3:19-cv-07651-EMC                       152                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 154 of 161

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   of the PAEs) would have been capable of licensing their own patents. As an example, Nokia,

 2   which transferred patents to Inventergy, reported in its 2018 annual report that “Our Patent

 3   Business continues to grow its successful patent licensing and monetization activities” and that

 4   Nokia was a party to more than 100 patent licenses.

 5   V.      THE ANTICOMPETITIVE EFFECTS AND INJURY TO PLAINTIFFS FROM
             DEFENDANTS’ SCHEME
 6

 7           446.    As set forth above, Fortress and its PAEs possess market power in the Relevant

 8   Patents Markets.
 9           447.    Direct evidence demonstrates the adverse effects on competition of the

10   anticompetitive conduct of Fortress and the other Defendants through aggregation in the Relevant

11   Patents Markets (as described above and below). In particular, through their aggregation scheme,

12   Fortress and the other Defendants seek and obtain far more for their patents than the costs at which

13   they acquired those patents or the rates at which they would have been licensed before aggregation

14   eliminated competition.

15           448.    Fortress and its PAEs’ anticompetitive scheme—including patent aggregation,

16   ownership by an array of aggressive PAEs, and efforts to evade FRAND commitments—has led

17   to anticompetitive effects in each of the Relevant Patents Markets, including supracompetitive

18   royalties sought and obtained and reduced licensing output. Fortress and the other Defendants’

19   conduct has harmed and continues to harm competition in interstate commerce.

20           449.    In particular, Defendants’ illegal scheme has resulted in inflated licensing

21   royalties—i.e., higher prices—and imposed burdens, costs, and uncertainties for Intel, Apple, and

22   other purchasers in the Relevant Patents Markets. The purchasers in those markets include

23   electronic device suppliers (e.g., of smartphones, tablets, and computers, such as those offered by

24   Apple) and providers of components for such devices (e.g., processors and chipsets, such as those

25   offered by Intel) that are potential and actual licensees. In addition, as a result of the illegal conduct

26   of Fortress and the other Defendants, U.S. and other end consumers have been harmed and face a

27   continuing threat of increased prices and reduced innovation and quality for electronic devices.

28
     Case No. 3:19-cv-07651-EMC                        153                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 155 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          450.    Defendants’ illegal conduct causes obvious harm to licensees such as Intel and

 2   Apple—i.e., customers in the Relevant Patents Markets—when they are compelled to pay inflated

 3   royalties. Licensing customers are also harmed, even when they do not acquiesce to an inflated

 4   royalty, by being forced to incur substantial expenses, uncertainty, and burdens in resisting the

 5   patent litigations and acute and ongoing threats that the aggregation and transfer schemes of

 6   Defendants have enabled.

 7          451.    The costs of Defendants’ serial assertions are made vivid in the example of the

 8   lawsuit against Laminar described above, where the time and expense of defending against the
 9   meritless assertion diverted the resources of a small business from developing innovative products.

10   While Intel, Apple, and other large companies have more employees and more resources than a

11   company like Laminar, the time of their employees and their resources are finite. Hours of an

12   engineer’s time spent in a deposition or dollars spent defending meritless claims are gone and

13   cannot be allocated to innovation and product development. The huge volume of litigation that

14   Defendants have directed at Intel, Apple, and other companies based on its anticompetitive

15   aggregation strategy thus exacts a toll on innovation.

16          452.    For example, Intel and Apple have spent millions of dollars to date on outside

17   resources (including counsel, experts, and vendors) to defend against Fortress-backed demands

18   and assertions. Intel and Apple have also each been harmed by the enormous amounts of time

19   their employees have been forced to spend on these matters, including negotiating with Defendants

20   as well as collecting information and documents and preparing for depositions, rather than doing

21   their jobs. As an example, in litigation brought by Uniloc USA and Uniloc Luxembourg, those

22   Defendants have already deposed eight Apple engineers, two human resource witnesses, and one

23   Apple licensing witness.     Similarly, in Intel’s litigation against VLSI in Delaware, Intel’s

24   disclosures identify twenty-five Intel employees with knowledge relevant to the litigation,

25   including engineers and employees in the marketing and finance departments. An employee

26   identified in such disclosures is typically deposed, necessitating at least two full days dedicated to

27   the litigation between preparation and sitting for the deposition, in addition to other time dedicated

28
     Case No. 3:19-cv-07651-EMC                       154                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 156 of 161

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   to identifying relevant documents or providing information to counsel on the facts of the case.

 2   Defendants have employed the strategies set forth herein to impose these costs on licensees and to

 3   use their leverage to extract unreasonable and unjustified royalties. For example, in the section of

 4   Intel’s 10-K for 2020 in which it discloses VLSI’s litigations against Intel, Intel provides the

 5   following caution about the impact of such litigation:

 6                  We are a party to various legal proceedings, including those noted
                    in this section. Although management at present believes that the
 7                  ultimate outcome of these proceedings, individually and in the
                    aggregate, will not materially harm our financial position, results of
 8                  operations, cash flows, or overall trends, legal proceedings and
                    related government investigations are subject to inherent
 9                  uncertainties, and unfavorable rulings or other events could occur.
                    Unfavorable resolutions could include substantial monetary
10                  damages. In addition, in matters for which injunctive relief or other
                    conduct remedies are sought, unfavorable resolutions could include
11                  an injunction or other order prohibiting us from selling one or more
                    products at all or in particular ways, precluding particular business
12                  practices, or requiring other remedies. An unfavorable outcome
                    may result in a material adverse impact on our business, results of
13                  operations, financial position, and overall trends. We might also
                    conclude that settling one or more such matters is in the best
14                  interests of our stockholders, employees, and customers, and any
                    such settlement could include substantial payments.
15

16          Likewise, Apple’s 2020 10-K contains a similar warning regarding the disruptive impact
17   of defending patent litigation:
18                  The Company has faced and continues to face a significant number
                    of patent claims relating to its cellular-enabled products, and new
19                  claims may arise in the future. For example, technology and other
                    patent-holding companies frequently assert their patents and seek
20                  royalties and often enter into litigation based on allegations of patent
                    infringement or other violations of intellectual property rights. The
21                  Company is vigorously defending infringement actions in courts in
                    several U.S. jurisdictions, as well as internationally in various
22                  countries. The plaintiffs in these actions frequently seek injunctions
                    and substantial damages. Regardless of the merit of particular
23                  claims, defending against litigation or responding to government
                    investigations can be expensive, time-consuming, disruptive to the
24                  Company’s operations and distracting to management.                   In
                    recognition of these considerations, the Company may enter into
25                  agreements or other arrangements to settle litigation and resolve
                    such challenges. No assurance can be given that such agreements
26                  can be obtained on acceptable terms or that litigation will not occur.
                    These agreements may also significantly increase the Company’s
27                  cost of sales and operating expenses.
28
     Case No. 3:19-cv-07651-EMC                      155                  SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 157 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                  ***
                    The outcome of litigation or government investigations is inherently
 2                  uncertain. If one or more legal matters were resolved against the
 3                  Company or an indemnified third party in a reporting period for
                    amounts above management’s expectations, the Company’s
 4                  financial condition and operating results for that reporting period
                    could be materially adversely affected. Further, such an outcome
 5                  could result in significant compensatory, punitive or trebled
                    monetary damages, disgorgement of revenue or profits, remedial
 6
                    corporate measures or injunctive relief against the Company, and
 7                  could require the Company to change its business practices or limit
                    the Company’s ability to offer certain products and services, all of
 8                  which could materially adversely affect its financial condition and
                    operating results.
 9
            453.    Intel and Apple continue to experience the unlawful effects of Defendants’
10
     unlawful conduct so long as they are subject to litigation by Fortress-backed patents. Intel, Apple,
11
     and other purchasers in the Relevant Patents Markets have also been harmed by the ongoing threat
12
     that Defendants will seek exorbitant royalties based on their aggregation of substitute and
13
     complement patents in the Relevant Patents Markets and the uncertainty caused by such threat.
14
                                           FIRST COUNT
15                      Agreements to Restrain Competition in Patent Licensing
16                                     (Section 1 of the Sherman Act)
17
              (Claim Against Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg,
18                                     Inventergy, and IXI IP)

19          454.    Intel and Apple repeat and reallege the allegations of the preceding and subsequent

20   paragraphs as if fully set forth herein.

21          455.    As alleged above, particularly at paragraphs 55-94, Fortress and Fortress Credit

22   reached agreements with various parties, including Uniloc USA, Uniloc Luxembourg, Inventergy,

23   and IXI IP (collectively the “Agreeing Parties”), to aggregate patents under Fortress’s control and

24   to assert patents to increase the total royalties obtained from licensing the Fortress-backed patents.

25   Fortress and each of the Agreeing Parties intended that through their agreements they would

26   extract royalties from their targets—like Intel and Apple—beyond the royalties that could have

27   been obtained but for aggregation by Fortress.

28
     Case No. 3:19-cv-07651-EMC                       156                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 158 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          456.    The agreements between Fortress and the Agreeing Parties to aggregate patents

 2   substantially raised or threaten to raise prices and have resulted or threaten to result in other

 3   anticompetitive effects, including in the Relevant Patents Markets (as described at paragraphs 145-

 4   440), and for downstream products sold to consumers. The agreements have substantially affected

 5   interstate commerce.

 6          457.    The agreements to aggregate and assert patents generated no efficiencies, and in

 7   fact were designed to create inefficiencies in the licensing that Fortress could exploit to harm Intel,

 8   Apple, and other potential licensees, as well as finished product consumers. Any conceivable
 9   efficiencies the agreements may have created were substantially outweighed by their

10   anticompetitive effects or could have been obtained through substantially less restrictive means.

11          458.    As a direct, proximate, and foreseeable result of Fortress and the Agreeing Parties’

12   unlawful agreements, Intel and Apple have suffered or will suffer harm to their businesses and

13   property, and, absent an injunction, Intel and Apple will continue to suffer from these effects. Intel

14   and Apple’s past and continuing harm includes litigation costs, the risk of supracompetitive

15   licensing rates, business uncertainty, and business resources lost in dealing with the consequences

16   of the Agreeing Parties’ unlawful agreements.

17                                              SECOND COUNT
18                                      Unlawful Asset Acquisitions
19                                      (Section 7 of the Clayton Act)
20
           (Claim Against Fortress, Fortress Credit, Uniloc 2017, VLSI, INVT, and IXI IP)
21          459.    Intel and Apple repeat and reallege the allegations of the preceding and subsequent
22   paragraphs as if fully set forth herein.
23          460.    Fortress, Fortress Credit, Uniloc 2017, VLSI, INVT, and IXI IP (the “Acquiring
24   Parties”) have acquired numerous patents (or interests in patents), which are assets under Section
25   7 of the Clayton Act. Those anticompetitive acquisitions include at least those described in Section
26   I above. The effects of the acquisitions have been to lessen competition substantially, and to tend
27

28
     Case No. 3:19-cv-07651-EMC                       157                 SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 159 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   to create market power, including in the Relevant Patents Markets. Among other harms, the

 2   transfers have significantly enhanced the Acquiring Parties’ ability and incentives to harm

 3   competition, including by evading constraints on assertion and creating incentives to assert patents

 4   aggressively and thus increasing the cost and likelihood of litigation.

 5          461.    As a direct, proximate, and foreseeable result of the Acquiring Parties’ unfair and

 6   wrongful conduct, as alleged above, there is a significant threat of inflated royalties to consumers

 7   of licenses to Fortress-backed patents.

 8          462.    As a direct, proximate, and foreseeable result of the Acquiring Parties’ unfair and
 9   wrongful conduct, as alleged above, there is a significant threat of harm to consumers, including

10   through the inevitable passing on to consumers of the inflated royalties demanded for Fortress-

11   backed patents. The anticompetitive acquisitions have thus harmed consumers for electronics

12   products.

13          463.    As a direct, proximate, and foreseeable result of the unlawful patent acquisitions,

14   Intel and Apple have suffered or will suffer harm to their businesses and property, and, absent an

15   injunction and rescission of these transactions, Intel and Apple will continue to suffer from these

16   effects. Intel and Apple’s past and continuing harm include the risk of supracompetitive licensing

17   rates, business uncertainty, litigation costs, and business resources lost in dealing with the

18   consequences of the Acquiring Parties’ unlawfully-acquired patents.

19                                               THIRD COUNT
20                                              Unfair Competition

21                                    (Cal. Bus. & Prof. Code § 17200)

22                                     (Claim Against All Defendants)

23          464.    Intel and Apple repeat and reallege the allegations of the preceding and subsequent

24   paragraphs as if fully set forth herein.

25          465.    Defendants have engaged in unfair competition in violation of Cal. Bus. Prof. Code

26   § 17200, et seq. As set forth above, Defendants have engaged in illegal conduct by violating the

27   Sherman and Clayton Acts.

28
     Case No. 3:19-cv-07651-EMC                        158               SECOND AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 160 of 161

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          466.    As a direct result of Defendants’ wrongful conduct, competition has been injured,

 2   and, absent an injunction and rescission of these transactions, will continue to be injured, including

 3   in the Relevant Patents Markets as alleged above. Moreover, this conduct threatens injury to

 4   downstream competition for price, innovation, and quality in sales of cellular devices, thereby

 5   injuring consumers in California and elsewhere. These threatened injuries include the passing on

 6   to consumers of improperly inflated royalties, and decreases in innovation and quality competition.

 7          467.    As a direct result of Defendants’ illegal conduct, Intel and Apple have suffered

 8   economic harm in the form of litigation costs and diversion of resources away from innovation to
 9   respond to these entities’ serial nuisance suits.

10                                        PRAYER FOR RELIEF
11          Intel and Apple respectfully request the following relief:

12          a)      That Defendants’ unlawful conduct be declared a violation of Section 1 of the
                    Sherman Act, 15 U.S.C. § 1; Section 7 of the Clayton Act, 15 U.S.C. § 18; and
13
                    Cal. Bus. Prov. Code § 17200, et seq.;
14
            b)      That Intel and Apple recover damages against Defendants in an amount to be
15                  determined and multiplied to the extent provided by law, including under Section
                    4 of the Clayton Act;
16
            c)      An order directing the termination of the anticompetitive conduct and injunctive
17                  relief that restores competition to the markets at issue;
18
            d)      That all contracts or agreements Defendants entered into in violation of the
19                  Sherman Act, Clayton Act, or Cal. Bus. Prov. Code § 17200, et seq. be declared
                    void and the patents covered by those transfer agreements be transferred back to
20                  the transferors;

21          e)      That all patents transferred to Defendants in violation of the Sherman Act,
                    Clayton Act, or Cal. Bus. Prov. Code § 17200, et seq. be declared unenforceable;
22
            f)      Award to Intel and Apple their costs and expenses associated with this case,
23
                    together with interest; and
24
            g)      Grant such other and further relief as the Court may deem just and proper under
25                  the circumstances.

26                                            JURY DEMAND

27   Intel and Apple demand a jury trial on all issues and claims so triable.

28
     Case No. 3:19-cv-07651-EMC                          159              SECOND AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 236 Filed 03/08/21 Page 161 of 161

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   DATED: March 8, 2021     Respectfully submitted,

 2
                                            By: /s/ Mark D. Selwyn
 3
                                            Mark D. Selwyn (SBN 244180)
 4                                          mark.selwyn@wilmerhale.com
                                            WILMER CUTLER PICKERING
 5                                            HALE AND DORR LLP
                                            950 Page Mill Road
 6                                          Palo Alto, CA 94304
                                            Telephone: +1 650 858 6000
 7                                          Facsimile: +1 650 858 6100
 8                                          William F. Lee (pro hac vice)
                                            william.lee@wilmerhale.com
 9                                          Joseph J. Mueller (pro hac vice)
                                            joseph.mueller@wilmerhale.com
10                                          Timothy Syrett (pro hac vice)
                                            timothy.syrett@wilmerhale.com
11                                          WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
12                                          60 State Street
                                            Boston, MA 02109
13                                          Telephone: +1 617 526 6000
                                            Facsimile: +1 617 526 5000
14
                                            Leon B. Greenfield (pro hac vice)
15                                          leon.greenfield@wilmerhale.com
                                            Amanda L. Major (pro hac vice)
16                                          amanda.major@wilmerhale.com
                                            WILMER CUTLER PICKERING
17                                            HALE AND DORR LLP
                                            1875 Pennsylvania Avenue, N.W.
18                                          Washington, DC 20006
                                            Telephone: +1 202 663 6000
19                                          Facsimile: +1 202 663 6363
20                                          Attorneys for Plaintiffs
                                            INTEL CORPORATION, APPLE INC.
21

22

23

24

25

26

27

28
     Case No. 3:19-cv-07651-EMC               160               SECOND AMENDED COMPLAINT
